Exhibit 10.1
THIRD AMENDMENT
THIS THIRD AMENDMENT (this “Amendment”) dated as of May 28, 2020 (the “Third
Amendment Effective Date”) to the Credit Agreement referred to below is by and
among ABM INDUSTRIES INCORPORATED, a Delaware corporation (the “Company”), the
Designated Borrowers identified on the signature pages hereto, the Guarantors
identified on the signature pages hereto, the Lenders identified on the
signature pages hereto and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Company, the Designated Borrowers identified therein, the Lenders
identified therein and the Administrative Agent are parties to the Credit
Agreement dated as of September 1, 2017 (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”); and
WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement and the Required Lenders have agreed to such
amendments on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
defined below), as amended by this Amendment.
2.Waiver of Events of Default. An Event of Default might occur under Section
6.13(a) of the Credit Agreement (as in effect immediately prior to the Third
Amendment Effective Date) for the fiscal quarter ended April 30, 2020 (the
“Potential Event of Default”). To the extent that any such Potential Event of
Default results in a Default or an Event of Default under Section 6.13(a) of the
Credit Agreement (as in effect immediately prior to the Third Amendment
Effective Date), the Required Lenders hereby waive any such Default or Event of
Default. This waiver (a) is a one-time waiver, (b) does not waive, modify or
affect the obligation of the Loan Parties to comply with (i) Section 6.13(a) of
the Credit Agreement for the fiscal quarter ended April 30, 2020 after giving
effect to this Amendment and (ii) each and every other obligation, duty,
covenant or agreement set forth in the Credit Agreement and other Loan Documents
and (c) shall not be construed to be a waiver of, or in any way obligate the
Administrative Agent or any Lender to waive, any other Default or Event of
Default that has occurred or may occur on or after the date hereof.
3.Amendments. The Credit Agreement (other than, for the avoidance of doubt, the
schedules and exhibits thereto) is hereby amended in its entirety to read in the
form attached hereto as Exhibit A.
4.Conditions to Effectiveness. This Amendment shall become effective on the
Third Amendment Effective Date upon satisfaction of the following conditions
precedent:



--------------------------------------------------------------------------------



(a)Receipt by the Administrative Agent of counterparts of this Amendment
executed by the Loan Parties, the Required Lenders and the Administrative Agent.
(b)Upon the reasonable request of any Lender, the Company shall have provided to
such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act, and any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party.
(c)The Company shall have paid any fees required to be paid to the
Administrative Agent, the Arrangers and the Lenders on or before the Third
Amendment Effective Date.
Without limiting the generality of the provisions of Section 8.03 of the Credit
Agreement, tor purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has signed this Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Third Amendment Effective
Date specifying its objections.
5.Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of such Loan Party
contained in Article III of the Credit Agreement and each other Loan Document
and in each other document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document, shall be true and correct in all
material respects as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (b) no Default exists as of the date hereof.
6.No Other Changes. Except as specifically amended hereby, all other terms of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect according to its terms.
7.Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge its obligations under the Loan Documents.
8.Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely affect any of the Liens granted by it in or pursuant to the Loan
Documents.
9.This Amendment is a Loan Document. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including all such references in the representations and warranties
in the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment.
10.Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall
2



--------------------------------------------------------------------------------



constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment or any other document required to be delivered
hereunder, by fax transmission or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. Without limiting the foregoing, upon the request of any party, such
fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart. Subject to Section 9.19 of the Credit Agreement,
execution of this Amendment shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper based recordkeeping system, as the case may be.
11.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Third Amendment to be
duly executed on the date first above written.
BORROWERS: ABM INDUSTRIES INCORPORATED

By:/s/ Diego Anthony ScaglioneName:Diego Anthony ScaglioneTitle:Executive Vice
President & Chief Financial Officer



ABM AVIATION UK LIMITED

By:/s/ John KingName:John KingTitle:Director



ABM INDUSTRIES INCORPORATED
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



GUARANTORS:



ABM AVIATION, INC.GCA INTERMEDIATE HOLDING CORP.ABM BUILDING & ENERGY SOLUTIONS,
LLCGCA K12 EDUCATION SERVICES, INC.ABM BUILDING SERVICES, LLCGCA NUCLEAR
FACILITY SERVICES, INC.ABM BUILDING SOLUTIONS, LLCGCA PRODUCTION SERVICES,
INC.ABM ELECTRICAL & LIGHTING SERVICES, LLCGCA SERVICES GROUP MOUNTAIN STATES,
L.P.ABM ELECTRICAL & LIGHTING SOLUTIONS, INC.GCA SERVICES GROUP OF CALIFORNIA,
INC.ABM ELECTRICAL POWER SERVICES, LLCGCA SERVICES GROUP OF COLORADO, INC.ABM
ELECTRICAL POWER SOLUTIONS, LLCGCA SERVICES GROUP OF NORTH CAROLINA, INC.ABM
FACILITY SUPPORT SERVICES, LLCGCA SERVICES GROUP OF NORTHWESTERN STATES, INC.ABM
FRANCHISING GROUP, LLCGCA SERVICES GROUP, INC.ABM GENERAL SERVICES, INC.GCA
STAFFING SERVICES, INC.ABM HEALTHCARE SUPPORT SERVICES, INC.GRADE SUB TWO,
LLCABM INDUSTRIAL SERVICES, INC.LINC FACILITY SERVICES IRAQ, LLCABM INDUSTRY
GROUPS, LLCLINC FACILITY SERVICES ME, LLCABM TEXAS GENERAL SERVICES, INC.LINC
INTERNATIONAL, INC.ASSOCIATED FACILITY VENTURES, LLCNATIONAL BUILDING
MAINTENANCE CORP.ERIE ACQUISITION HOLDINGS, INC.ONESOURCE HOLDINGS, LLCERIE
MERGER HOLDINGS, LLCONESOURCE SERVICES LLCGCA CLEANING SPECIALITIES, L.P.GCA
EDUCATION SERVICES CENTRAL STATES, INC.GCA EDUCATION SERVICES OF NEW ENGLAND,
LLCGCA EDUCATION SERVICES, INC.




By:/s/ Susie KimName:Susie KimTitle:Vice President & Treasurer

ABM INDUSTRIES INCORPORATED
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



ASSOCIATED FACILITY MANAGEMENT, LLC
GCA SERVICES GROUP OF TEXAS, L.P.



By:/s/ Susie KimName:Susie KimTitle:Vice President & Treasurer

ABM INDUSTRIES INCORPORATED
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent

By:/s/ Elizabeth UribeName:Elizabeth UribeTitle:Assistant Vice President

ABM INDUSTRIES INCORPORATED
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDERS: BANK OF AMERICA, N.A.,
in its capacity as Lender

By:/s/ Jana L. BakerName:Jana L. BakerTitle:Senior Vice President





ABM INDUSTRIES INCORPORATED
THIRD AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT A
TO THIRD AMENDMENT


CREDIT AGREEMENT AS AMENDED BY THE THIRD AMENDMENT
______________________________________________________________________


CREDIT AGREEMENT
dated as of
September 1, 2017,
among
ABM INDUSTRIES INCORPORATED
and
CERTAIN SUBSIDIARIES,
as Borrowers
The LENDERS Party Hereto,
and
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., HSBC BANK USA, N.A.,
KEYBANK NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC, SUNTRUST BANK, THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO SECURITIES, LLC
as Co-Documentation Agents
JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS LLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK
NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC as Joint Lead Arrangers
and
JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as
Joint Bookrunners
______________________________________________________________________




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS.................................................................................................................. 5  
SECTION 1.01  Defined
Terms..........................................................................…....
 5
SECTION 1.02 Classification of Loans and
Borrowings.......................................... 61
SECTION 1.03 Terms
Generally............................................................................... 61
SECTION 1.04 Accounting Terms; GAAP; Pro Forma
Calculations....................... 61
SECTION 1.05 Excluded Swap
Obligations............................................................. 62
SECTION 1.06 Limited Condition
Acquisitions....................................................... 62
SECTION 1.07 Exchange Rates; Currency Equivalents;
Rates................................ 63
SECTION 1.08 Additional Alternative
Currencies................................................... 64
SECTION 1.09 Change of
Currency......................................................................... 65
SECTION 1.10 Times of
Day.................................................................................... 65
SECTION 1.11 Letter of Credit
Amounts................................................................. 65
ARTICLE II THE
CREDITS............................................................................................................... 65
SECTION
2.01 Commitments................................................................................... 65
SECTION 2.02 Loans and
Borrowings..................................................................... 66
SECTION 2.03 Requests for
Borrowings........................…...................................... 67
SECTION 2.04 Swingline
Commitments.................................................................. 68
SECTION 2.05 Procedure for Swingline Borrowing; Refunding of
Swingline
Loans............................................................................... 68
SECTION 2.06 Letters of
Credit................................................................................ 70
SECTION 2.07 Funding of
Borrowings..................................................................... 79
SECTION 2.08 Interest
Elections............................................................................... 79
SECTION 2.09 Termination and Reduction of
Commitments................................... 81
SECTION 2.10 Repayment of Loans; Evidence of
Debt............................................ 82
SECTION 2.11 Amortization of Term
Loans............................................................. 82
SECTION 2.12 Prepayment of
Loans......................................................................... 83
SECTION
2.13 Fees...................................................................................................
 85
SECTION
2.14 Interest.............................................................................................. 86
SECTION 2.15 Inability to Determine
Rates............................................................. 87
SECTION 2.16 Increased Costs; Reserves on Eurocurrency Rate
Loans.................. 88
SECTION 2.17 Break Funding
Payments.................................................................. 89
SECTION
2.18 Taxes................................................................................................. 90
SECTION 2.19 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.......... 97
SECTION 2.20 Mitigation Obligations; Replacement of
Lenders............................. 99
SECTION 2.21 Defaulting
Lenders.......................................................................... 100
SECTION 2.22 Incremental
Facilities...................................................................... 103
SECTION 2.23 Refinancing
Facilities...................................................................... 105 
SECTION 2.24 Loan Modification
Offers................................................................ 108
SECTION
2.25 Illegality........................................................................................... 109
SECTION 2.26 Designated
Borrowers..................................................................... 110
SECTION 2.27 Designated
Lenders......................................................................... 111
ARTICLE III REPRESENTATIONS AND
WARRANTIES............................................................ 112
SECTION 3.01  Organization;
Powers...................................................................... 112
SECTION 3.02  Authorization;
Enforceability.......................................................... 112
SECTION 3.03 Governmental Approvals; No
Conflicts......................................... 112
SECTION 3.04 Financial Condition; No Material Adverse
Change........................ 112
SECTION
3.05 Properties......................................................................................... 113
i

--------------------------------------------------------------------------------



SECTION
3.06 Litigation......................................................................................... 113
SECTION 3.07 Environmental
Matters.................................................................... 113
SECTION 3.08 Compliance with Laws and
Agreements......................................... 114
SECTION 3.09 Investment Company
Status............................................................ 114
SECTION
3.10 Taxes................................................................................................ 114
SECTION 3.11 ERISA and Labor
Matters............................................................... 114
SECTION
3.12 Subsidiaries...................................................................................... 114
SECTION
3.13 Insurance.......................................................................................... 115
SECTION
3.14 Solvency.......................................................................................... 115
SECTION
3.15 Disclosure........................................................................................ 115
SECTION 3.16 Collateral
Matters............................................................................ 115
SECTION 3.17 Federal Reserve
Regulations............................................................ 116
SECTION 3.18 Anti-Corruption Laws and
Sanctions.............................................. 116
SECTION 3.19 Use of
Proceeds............................................................................... 117
SECTION 3.20 USA PATRIOT
Act........................................................................ 117
SECTION 3.21 Representations as to Foreign
Obligors........................................... 117
SECTION 3.22 Regulation
H.................................................................................... 118
SECTION 3.23 EEA Financial
Institutions............................................................... 118
ARTICLE IV
CONDITIONS.............................................................................................................. 118
SECTION 4.01 Conditions to Closing
Date.............................................................. 118
SECTION 4.02 Conditions to Each Extension of Credit after the Closing
Date...... 120
ARTICLE V AFFIRMATIVE
COVENANTS.................................................................................... 121
SECTION 5.01 Financial Statements and Other
Information................................... 121
SECTION 5.02 Notices of Material
Events.............................................................. 123
SECTION 5.03 Information Regarding
Collateral.................................................... 123
SECTION 5.04 Existence; Conduct of
Business....................................................... 124
SECTION 5.05 Payment of
Taxes............................................................................. 124
SECTION 5.06 Maintenance of
Properties............................................................... 124
SECTION
5.07 Insurance.......................................................................................... 124
SECTION 5.08 Books and Records; Inspection and Audit
Rights........................... 125
SECTION 5.09 Compliance with
Laws.................................................................... 125
SECTION 5.10 Use of
Proceeds............................................................................... 125
SECTION 5.11 Additional
Subsidiaries.................................................................... 126
SECTION 5.12 Further
Assurances.......................................................................... 126
SECTION 5.13 After-Acquired Real
Property.......................................................... 126
SECTION 5.14 Environmental
Compliance............................................................. 127
SECTION 5.15 Designation of
Subsidiaries............................................................. 127
SECTION 5.16 Certain Post-Closing Collateral
Obligations.................................... 127
SECTION 5.17 Collateral Release
Event.................................................................. 127
ARTICLE VI NEGATIVE
COVENANTS......................................................................................... 128
SECTION 6.01 Indebtedness; Certain Equity
Securities.......................................... 128
SECTION
6.02 Liens................................................................................................ 131
SECTION 6.03 Fundamental
Changes..................................................................... 133
SECTION 6.04 Investments, Loans, Advances, Guarantees and
Acquisitions......... 134
SECTION 6.05 Asset
Sales....................................................................................... 137
SECTION 6.06 Sale/Leaseback
Transactions........................................................... 139
SECTION 6.07 Hedging
Agreements....................................................................... 140
SECTION 6.08 Restricted Payments; Certain Payments of
Indebtedness................ 140
SECTION 6.09 Transactions with
Affiliates............................................................. 142
ii

--------------------------------------------------------------------------------



SECTION 6.10 Restrictive
Agreements.................................................................... 142
SECTION 6.11 Amendment of Material
Documents................................................ 143
SECTION 6.12 Fiscal
Year....................................................................................... 143
SECTION 6.13 Financial
Covenants......................................................................... 143
ARTICLE VII EVENTS OF
DEFAULT............................................................................................. 144
ARTICLE VIII THE ADMINISTRATIVE
AGENT........................................................................... 147
SECTION 8.01 Appointment and
Authority............................................................. 147
SECTION 8.02 Rights as a
Lender............................................................................ 148
SECTION 8.03 Exculpatory
Provisions.................................................................... 148
SECTION 8.04 Reliance by Administrative
Agent................................................... 149
SECTION 8.05 Delegation of
Duties........................................................................ 149
SECTION 8.06 Resignation of Administrative
Agent.............................................. 149
SECTION 8.07 Non-Reliance on Administrative Agent and Other
Lenders............ 151
SECTION 8.08 No Other Duties,
Etc....................................................................... 151
SECTION 8.09 Administrative Agent May File Proofs of Claim; Credit
Bidding............................................................................................ 151  
SECTION 8.10  Collateral and Guaranty
Matters..................................................... 153
SECTION 8.11 Secured Cash Management Agreements and Secured
Hedge
Agreements.......................................................................... 153
ARTICLE IX
MISCELLANEOUS..................................................................................................... 153
SECTION
9.01 Notices............................................................................................. 153 
SECTION 9.02 Waivers;
Amendments.................................................................... 155
SECTION 9.03 Expenses; Indemnity; Damage
Waiver........................................... 158
SECTION 9.04 Successors and
Assigns................................................................... 160
SECTION
9.05 Survival........................................................................................... 165
SECTION 9.06 Counterparts; Integration;
Effectiveness......................................... 166
SECTION
9.07 Severability...................................................................................... 166
SECTION 9.08 Right of
Setoff................................................................................. 166
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
........ 166
SECTION 9.10 WAIVER OF JURY
TRIAL........................................................... 168
SECTION 9.11
 Headings.......................................................................................... 168
SECTION
9.12 Confidentiality................................................................................. 168
SECTION 9.13 Interest Rate
Limitation................................................................... 169
SECTION 9.14 Release of Liens and
Guarantees..................................................... 169
SECTION 9.15 USA PATRIOT Act
Notice............................................................. 170
SECTION 9.16 No Advisory or Fiduciary
Relationship........................................... 170
SECTION 9.17 Non-Public
Information................................................................... 170
SECTION 9.18 Judgment
Currency.......................................................................... 171  
SECTION 9.19 Electronic Execution of Assignments and Certain Other
Documents....................................................................................... 171
SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA
Financial
Institutions....................................................................... 172
SECTION 9.21 Lender
Representation..................................................................... 172
SECTION 9.22 MIRE
Events................................................................................... 173




iii

--------------------------------------------------------------------------------



SCHEDULES:


Schedule 1.01(a) – Commitments
Schedule 2.06 – Existing Letters of Credit
Schedule 3.12 – Subsidiaries
Schedule 3.13 – Insurance
Schedule 5.16 – Post-Closing Actions
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions
Schedule 9.01 – Administrative Agent’s Office
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – Form of Borrowing Request
Exhibit B-2 – Form of Swingline Borrowing Request
Exhibit C – Form of Notice of Loan Prepayment
Exhibit D – Form of Compliance Certificate
Exhibit E – Form of Interest Election Request
Exhibit F – Form of Perfection Certificate
Exhibit G – Form of Supplemental Perfection Certificate
Exhibit H – Form of Solvency Certificate
Exhibit I-1 – Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-2 – Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that
are Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-3 – Form of U.S. Tax Compliance Certificate for Non-U.S. Participants
that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-4 – Form of U.S. Tax Compliance Certificate for Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit J-1 – Form of Closing Certificate (Designated Borrower)
Exhibit J-2 – Form of Closing Certificate (Company)
Exhibit K – Form of Designated Borrower Request and Assumption Agreement
Exhibit L – Form of Designated Borrower Notice
Exhibit M – Form of Intercompany Note
Exhibit N – Form of Letter of Credit Report
Exhibit O – Form of Notice of Additional Issuing Lender
iv


--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of September 1, 2017, among ABM INDUSTRIES
INCORPORATED, a Delaware corporation (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.26 (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and, each a “Borrower”), the
LENDERS party hereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN
CHASE BANK, N.A., as Syndication Agent and CAPITAL ONE, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A., HSBC BANK USA, N.A., KEYBANK NATIONAL ASSOCIATION, PNC
CAPITAL MARKETS LLC, SUNTRUST BANK, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S.
BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC, as Co-Documentation
Agents.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“Above-Threshold Prepayment Events” means any Prepayment Event described in
clause (a) or (b) of the definition thereof the Net Proceeds of which (together
with any series of related Prepayment Events) are equal to or exceed
$10,000,000.
“Accepting Lenders” has the meaning set forth in Section 2.24(a).
“Adjusted Consolidated EBITDAR” means, for any period, the sum of (a)
Consolidated EBITDA for such period plus (b) Adjusted Rental Expense for such
period.
“Adjusted Rental Expense” means, for any period, rental expense for such period,
adjusted and calculated in the same manner as Consolidated EBITDA for such
period.
“Adjustment Date” has the meaning set forth in the Applicable Pricing Grid.
“Administrative Agent” means Bank of America, N.A. (including its branches and
Affiliates), in its capacity as administrative agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in Article
VIII.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Class” has the meaning set forth in Section 2.24(a).
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any U.K. Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Affiliate Transaction” has the meaning set forth in Section 6.09.
“Aggregate Commitments” means the Commitments of all the Lenders.
5



--------------------------------------------------------------------------------



“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.
“Aggregate Term Commitments” means the Term Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as the same may be modified, amended or
supplemented from time to time.
“Alternative Currency” means each of the following currencies: Euro and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.08; provided that for each Alternative
Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $200,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Alternative Swingline Rate” has the meaning set forth in Section 2.04(a).
“Anti-Cash Hoarding Prepayment Amount” has the meaning set forth in Section
2.12(c).
“Anti-Cash Hoarding Prepayment Trigger Date” has the meaning set forth in
Section 2.12(c).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning set forth in Section 9.18(b).
“Applicable Funding Account” means the applicable account of the applicable
Borrower that shall be specified in a written notice signed by a Financial
Officer with respect to the applicable Borrower and delivered to (and, in the
case of any account located outside the United States, reasonably approved by)
the Administrative Agent.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to Revolving Credit Extensions, such Lender’s Multicurrency Tranche
Applicable Percentage (in the case of a Multicurrency Tranche Revolving Lender)
or Dollar Tranche Applicable Percentage (in the case of a Dollar Tranche
Revolving Lender) and (b) with respect to Term Loans, the percentage (carried
out to the ninth decimal place) of the Aggregate Term Commitments represented by
such Lender’s Term Commitment at such time; provided that, if any Term
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amount of the Term Loans of such
Lender and the denominator of which is the aggregate outstanding principal
amount of the Term Loans of all Term Lenders. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1.01(a)
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.


6



--------------------------------------------------------------------------------



“Applicable Pricing Grid” means the table set forth below:


Pricing Level


Total Leverage Ratio
Applicable Rate
for
Eurocurrency
Rate LoansApplicable Rate
for Base Rate
Loans


Commitment Fee
Revolving Loans
Term Loans
Revolving Loans


Term LoansI
≥ 4.25:1.00
2.75%3.25%1.75%2.25%0.45%II
≥ 3.75:1.00 and <4.25:1.00
2.50%3.00%1.50%2.00%0.40%III
≥ 3.25:1.00 and <3.75:1.00
2.25%2.75%1.25%1.75%0.35%IV
≥ 2.75:1.00 and < 3.25:1.00
2.00%2.50%1.00%1.50%0.30%V
≥ 2.25:1.00 and < 2.75:1.00
1.75%2.25%0.75%1.25%0.275%VI
≥ 1.75:1.00 and < 2.25:1.00
1.50%2.00%0.50%1.00%0.250%VII
≥ 1.25:1.00 and < 1.75:1.00
1.25%1.75%0.25%0.75%0.225%VIII< 1.25:1.001.00%1.50%0.00%0.50%0.200%

For the purposes of the Applicable Pricing Grid, changes in the Applicable Rate
resulting from changes in the Total Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three (3) Business Days after the date on
which a Compliance Certificate is delivered to the Administrative Agent pursuant
to Section 5.01(d) and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any Compliance Certificate referred to
above is not delivered within the time period specified in Section 5.01(d),
then, until the date that is three (3) Business Days after the date on which
such Compliance Certificate is delivered, the highest rate set forth in each
column of the Applicable Pricing Grid shall apply.
“Applicable Rate” means, for any day,
(a)in the case of Term Loans, (i) with respect to any Base Rate Loan or
Eurocurrency Rate Loan that is an Initial Term Loan, 1.25% per annum and 2.25%
per annum, respectively; provided that on and after the first Adjustment Date
occurring after the delivery of a Compliance Certificate for the full fiscal
quarter of the Company after the Closing Date, the Applicable Rate with respect
to the Initial Term Loans will be determined pursuant to the Applicable Pricing
Grid and (ii) with respect to any Incremental Term Loan of any Series, the rate
per annum specified in the Incremental Facility Amendment establishing the
Incremental Term Commitments of such Series; provided, further that (i) during
the period from May 1, 2020 to the first Adjustment Date occurring after the
delivery of a Compliance Certificate for the first fiscal quarter of the Company
after the Third Amendment Effective Date, the Applicable Rate with respect to
the Initial Term Loans will be 2.25% per annum, with respect to any Base Rate
Loan that is an Initial Term Loan, and 3.25% per annum, with respect to any
Eurocurrency Rate Loan that is an Initial Term Loan and (ii) thereafter, will be
determined pursuant to the Applicable Pricing Grid; and
(b)in the case of Revolving Loans, with respect to any Base Rate Loan or
Eurocurrency Rate Loan, 1.25% per annum and 2.25% per annum, respectively;
provided that on and after the first Adjustment Date occurring after the
delivery of a Compliance Certificate for the full fiscal quarter of the Company
after the Closing Date, the Applicable Rate with respect to the Revolving Loans
will be determined pursuant to the Applicable Pricing Grid; provided, further
that (i) during the period from May 1, 2020 to the first Adjustment Date
7



--------------------------------------------------------------------------------



occurring after the delivery of a Compliance Certificate for the first fiscal
quarter of the Company after the Third Amendment Effective Date, the Applicable
Rate with respect to Revolving Loans will be 1.75% per annum, with respect to
any Base Rate Loan that is a Revolving Loan, and 2.75% per annum, with respect
to any Eurocurrency Rate Loan that is a Revolving Loan and (ii) thereafter, will
be determined pursuant to the Applicable Pricing Grid.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Application” means an application, in such form as the applicable Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means the Joint Lead Arrangers and the Joint Bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and the Company.
“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).
“Augustus and Karapetvan Cases” has the meaning specified in the term
“Consolidated EBITDA.”
“Authorized Officer” means the chief executive officer, president, chief
financial officer or corporate vice president of finance (or any other officer
with similar duties) of the Company or any other officer of the Company
designated by it for such purpose; solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of the Company; and solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Company so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent. Any document delivered
hereunder that is signed by an Authorized Officer of the Company shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Authorized
Officer shall be conclusively presumed to have acted on behalf of the Company.
To the extent requested by the Administrative Agent, each Authorized Officer
will provide an incumbency certificate and to the extent requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance satisfactory to the Administrative Agent.
8



--------------------------------------------------------------------------------



“Available Revolving Commitment” means, as to any Revolving Lender at any time,
(a) in the case of a Multicurrency Tranche Revolving Lender, an amount equal to
the excess, if any, of (i) such Lender’s Multicurrency Tranche Revolving
Commitment then in effect over (ii) such Lender’s Revolving Extensions of Credit
then outstanding under the Multicurrency Tranche Revolving Commitments and (b)
in the case of a Dollar Tranche Revolving Lender, an amount equal to the excess,
if any, of (i) such Lender’s Dollar Tranche Revolving Commitment then in effect
over such Lender’s Revolving Extensions of Credit then outstanding under the
Dollar Tranche Revolving Commitments; provided, that in calculating any Lender’s
Revolving Extensions of Credit under the Dollar Tranche Revolving Commitments
for the purpose of determining such Lender’s Available Revolving Commitment
pursuant to Section 2.13(b), the aggregate principal amount of Swingline Loans
then outstanding shall be deemed to be zero.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, liquidator, trustee, administrator, custodian, assignee
for the benefit of creditors, officer for the implementation of reorganization
process or similar Person charged with the reorganization or liquidation of its
business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment.
“BAS” means BofA Securities, Inc. or any of its designated affiliates.
“Base Incremental Amount” means, as of any date, an amount equal to (a)
$100,000,000 less (b) the sum of (i) the aggregate amount of all Incremental
Commitments extended prior to such date in reliance on the Base Incremental
Amount and (ii) the aggregate principal amount of all Incremental Equivalent
Debt incurred prior to such date in reliance on the Base Incremental Amount.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be available only to the Company and to Designated Borrowers
that are Domestic Subsidiaries. All Base Rate Loans shall be denominated in
Dollars.
9



--------------------------------------------------------------------------------



“Below-Threshold Prepayment Events” means any Prepayment Event described in
clause (a) or (b) of the definition thereof which is not an Above-Threshold
Prepayment Event.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” and “Borrowers” each has the meaning specified in the preamble
hereto.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Rate Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” means $5,000,000 (or if any Borrowing is denominated in an
Alternative Currency, 5,000,000 units of such currency).
“Borrowing Multiple” means $1,000,000 (or if any Borrowing is denominated in an
Alternative Currency, 1,000,000 units of such currency).
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, substantially in the form of Exhibit B-1 or any other form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an Authorized Officer of a
Borrower.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;


10



--------------------------------------------------------------------------------



(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP,
excluding (i) any such expenditures made to restore, replace or rebuild assets
to the condition of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding, (ii) any such expenditures constituting Permitted
Acquisitions or any other acquisition of all the Equity Interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person and related costs and
expenses and (iii) any such expenditures in the form of a substantially
contemporaneous exchange of similar property, plant, equipment or other capital
assets, except to the extent of cash or other consideration (other than the
assets so exchanged), if any, paid or payable by the Company and its
Subsidiaries, and (b) such portion of principal payments on Capital Lease
Obligations made by the Company and its Subsidiaries during such period as is
attributable to additions to property, plant and equipment that have not
otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment for such period.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, or a
substantially similar pronouncement). The amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP. For purposes
of Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.
“Captive Insurance Company” means a wholly owned Subsidiary of the Company that
(a) has no Subsidiaries and (b) engages in no business other than providing
insurance for the benefit of the Company and its Subsidiaries with respect to
workmen’s compensation, crime, general liability, auto liability, employee
benefits and property risks in accordance with Section 5.07.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the applicable Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender. “Cash Collateral” shall have a
11



--------------------------------------------------------------------------------



meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.
“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Company or any Subsidiary and (b) commercial credit card and purchasing card
services provided to the Company or any Subsidiary.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of Section 957 of the Code and (b) each Subsidiary of any such
controlled foreign corporation.
“CFC Holding Company” means a Subsidiary that has no material assets other than
Equity Interests and, if any, Indebtedness of (a) one or more CFCs or (b) one or
more CFC Holding Companies.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder, but excluding
any employee benefit plan of such Person or its Subsidiaries and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan unless such plan is party of a group) of Equity
Interests in the Company representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Company or (b) any Borrower (other than
the Company) shall cease to be a wholly-owned direct Subsidiary of the Company
or another Loan Party that is a wholly-owned Subsidiary of the Company.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, including the entry into any agreement with such
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans of any Series, Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans or Swingline Loans, (b) any Commitment,
refers to whether such Commitment is an Initial Term Loan Commitment, an
Incremental Term Commitment of any Series, a Dollar Tranche Revolving Commitment
or a Multicurrency Tranche Revolving Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class. Additional
Classes of Loans, Borrowings, Commitments and Lenders may be established
pursuant to Sections 2.22, 2.23 and 2.24.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02) and the Initial Term
Loans are funded.
12



--------------------------------------------------------------------------------



“Co-Documentation Agents” means Capital One, National Association, Citizens
Bank, N.A., HSBC Bank USA, N.A., KeyBank National Association, PNC Capital
Markets LLC, SunTrust Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank
National Association and Wells Fargo Securities, LLC in their capacity as co-
documentation agents for the Facilities provided for herein.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.
“Collateral Agreement” means the Collateral Agreement dated as of the Closing
Date among the Company, the other Loan Parties and the Administrative Agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement,
subject to Section 5.17, that:
(a) the Administrative Agent shall have received from the Company and each
Designated Subsidiary either (i) counterparts of (A) the Guarantee Agreement
duly executed and delivered on behalf of such Person and (B) the Collateral
Agreement duly executed and delivered on behalf of such Person, together with
such other applications, consents and ancillary documentation as detailed in the
Collateral Agreement or (ii) in the case of any Person that becomes a Designated
Subsidiary after the Closing Date, (A) a supplement to the Guarantee Agreement,
substantially in the form specified therein (or as otherwise agreed by the
Administrative Agent) and (B) a supplement to the Collateral Agreement,
substantially in the form specified therein (or as otherwise agreed by the
Administrative Agent), or, to the extent reasonably required by the
Administrative Agent, additional Security Documents, duly executed and delivered
on behalf of such Person, together with documents of the type referred to in
clauses (a)(i)(B) and (c) of the definition of the term “Collateral and
Guarantee Requirement” and, to the extent reasonably requested by the
Administrative Agent, opinions of the type referred to in paragraph (d) of
Section 4.01, with respect to such Designated Subsidiary;
(b)(i) all outstanding Equity Interests in any Significant Subsidiary (other
than Excluded Equity Interests), in each case directly owned by any Loan Party,
shall have been pledged pursuant to the Collateral Agreement and (ii) the
Administrative Agent shall, to the extent required by the Collateral Agreement,
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;


(c)all (i) Indebtedness of the Company and each Subsidiary that is owing to any
Loan Party in an aggregate principal amount in excess of $20,000,000 shall be
evidenced by the Intercompany Note or a promissory note and shall have been
pledged pursuant to the Collateral Agreement or a supplement to the Collateral
Agreement, and the Administrative Agent shall have received all such
Intercompany Notes or promissory notes, as applicable, together with undated
instruments of transfer with respect thereto endorsed in blank, except that
Indebtedness of the Company and each Subsidiary that is owing to any Loan Party
and is incurred from time to time in the ordinary course of business shall not
be required to be evidenced by an Intercompany Note or promissory note and the
ancillary documentation referred to above (irrespective of the amount of such
Indebtedness), to the extent that such Indebtedness is repaid or reduced to or
below the aforementioned $20,000,000, in each case, within forty-five (45) days
of the date incurred;


(d)all documents and instruments, including Uniform Commercial Code financing
statements, in each case, as required by Requirements of Law or reasonably
13



--------------------------------------------------------------------------------



requested by the Administrative Agent to be filed or recorded to evidence the
Liens intended to be created by the Security Documents and perfect such Liens to
the extent required by, and with the priority required by, the Security
Documents and the other provisions of the definition of the term “Collateral and
Guarantee Requirement,” shall have been filed or recorded or delivered to the
Administrative Agent for filing or recording; and


(e)the Administrative Agent shall have received (for distribution to the Lenders
(at least twenty (20) days in advance of execution and delivery of any Mortgage
in the case of the items described in clauses (iii) and (iv) below)) (i)
counterparts of a Mortgage with respect to each Mortgaged Property duly executed
and delivered by the Loan Party that is the record owner of such Mortgaged
Property, (ii) a policy or policies of title insurance issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid and enforceable first Lien on the Mortgaged Property described therein,
free of any other Liens except as permitted under Section 6.02, together with
such endorsements and affirmative coverage as the Administrative Agent may
reasonably request, (iii) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by each Loan Party relating
thereto), (iv) if any such “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination shows that a Mortgaged Property is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, prior to the delivery of a counterpart to the Mortgage for such
Mortgaged Property: (A) notices to (and confirmations of receipt by) such Loan
Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by Flood
Insurance Regulations or otherwise required by the Administrative Agent (but at
a minimum in amounts and otherwise in compliance with Flood Insurance
Regulations), (v) a survey as may exist and in the possession of a Loan Party at
such time with respect to any such Mortgaged Property and (vi) legal opinions as
the Administrative Agent may reasonably request with respect to any such
Mortgage and with respect to the enforceability, due authorization, execution
and delivery of such Mortgage.


Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.16 to satisfy the Collateral
and Guarantee Requirement with respect to the items specified in Schedule 5.16
and (y) Section 5.11 to satisfy the Collateral and Collateral Requirement with
respect to Designated Subsidiaries newly acquired or formed (or which first
become Designated Subsidiaries) after the Closing Date or Section 5.13 to
satisfy the Collateral and Guarantee Requirement with respect to any Material
Real Property acquired by any Loan Party after the Closing Date, (b) the
foregoing provisions of this definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance, legal opinions or other deliverables with respect to, particular
assets of the Loan Parties, or the provision of Guarantees by any Subsidiary, in
each case as to which the Administrative Agent and the Company reasonably agree
in writing that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any adverse tax consequences to the Company and the
Subsidiaries (including the imposition of withholding or other material taxes or
as the result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction)),shall be excessive in relation to
the benefits to be obtained by the Lenders therefrom, (c) Liens required to be
granted from time to time pursuant to the definition of the term “Collateral and
Guarantee Requirement” shall be subject to exceptions and limitations set forth
in the Security Documents and, to the extent appropriate in the applicable
jurisdiction, as reasonably agreed between the Administrative Agent and the
Company, (d) in no event shall the Collateral (directly or indirectly, including
by way of an offset or otherwise) include any Excluded Assets. The
Administrative Agent
14



--------------------------------------------------------------------------------



may, without the consent of any Lender, grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Designated Subsidiary (including
extensions beyond the Closing Date and the time periods set forth in Schedule
5.16 or in connection with assets acquired, or Designated Subsidiaries formed or
acquired, after the Closing Date) if it and the Company reasonably agree that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents. In addition, in no event shall (a) control
agreements or control or similar arrangements be required with respect to cash
deposit, securities accounts or commodity accounts, (b) notice be required to be
sent to account debtors or other contractual third parties prior to the
occurrence and absent the continuance of an Event of Default, (c) landlord lien
waivers, estoppels or collateral access letters be required to be delivered, (d)
perfection be required with respect to letter of credit rights and commercial
tort claims (except to the extent perfected through the filing of Uniform
Commercial Code financing statements) or (e) security documents governed by the
laws of a jurisdiction other than the United States or any State thereof or the
District of Columbia be required.
“Collateral Release Conditions” means each of the following conditions: (a) the
Total Leverage Ratio shall be less than 3.00 to 1.00 as of the end of the most
recent two (2) consecutive fiscal quarters of the Company and (b) no secured
Incremental Equivalent Debt, no secured Refinancing Term Loans, no secured
Refinancing Commitments, no Permitted First Priority Refinancing Indebtedness,
no Permitted Second Priority Refinancing Indebtedness and, except to the extent
secured by a Lien otherwise permitted pursuant to Section 6.02, no secured
Material Indebtedness shall be outstanding.
“Collateral Release Event” means a date following the Closing Date on which the
Company certifies pursuant to Section 5.17 that (a) no Default or Event of
Default has occurred and is continuing and (b) the Collateral Release Conditions
are satisfied.
“Commitment” means with respect to any Lender, such Lender’s Initial Term Loan
Commitment, Incremental Term Commitment of any Series, Dollar Tranche Revolving
Commitment, Multicurrency Tranche Revolving Commitment or any combination
thereof (as the context requires). Additional Revolving Commitments may be
established pursuant to Sections 2.22 and 2.23.
“Commitment Fee Rate” means 0.35% per annum; provided, that on and after the
first Adjustment Date occurring after the completion of one full fiscal quarter
of the Company after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.“Consolidated EBITDA” means, for any period, Consolidated
Net Income for such period, plus without duplication and (other than in the case
of clauses (a)(x) and (a)(xi)) to the extent deducted in determining such
Consolidated Net Income, the sum of:
(a)
(i)  Consolidated Interest Expense for such period (including imputed interest
expense in respect of Capital Lease Obligations),
15



--------------------------------------------------------------------------------



(ii)  provision for taxes based on income, profits or losses (whether paid,
estimated or accrued), including foreign withholding taxes, and for corporate
franchise, capital stock, net worth, value-added taxes and similar taxes
(including penalties and interest, if any), in each case during such period,
(iii)        all amounts attributable to depreciation, depletion and
amortization (including amortization or impairment of intangible assets and
properties) for such period (excluding amortization expense attributable to a
prepaid cash expense that was paid in a prior period),
(iv)        any extraordinary, unusual or nonrecurring losses or charges for
such period, determined on a consolidated basis in accordance with GAAP,
(v)  any Non-Cash Charges for such period; provided that any cash payment made
with respect to any Non-Cash Charges added back in computing Consolidated EBITDA
for any prior period pursuant to this clause (a)(v) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made,
(vi)  any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement or other derivative
instruments,
(vii)  any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements or other derivative
instruments,
(viii)  proceeds of, and expenses and charges associated with, liability or
casualty event or business interruption insurance to the extent actually
received or, so long as the Company has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days),
(ix)  charges, losses or expenses to the extent indemnified, reimbursable or
insured to the extent actually received or, so long as the Company has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the applicable counterparty and only to the extent that
such amount is (A) not denied by the applicable counterparty in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), plus
(x)  any gain relating to Hedging Obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA in such period
pursuant to clause (c)(iv) below,
(xi)  cash receipts in such period (or any netting arrangements resulting in
reduced cash expenses) not included in Consolidated EBITDA in any prior period
to the extent non-cash gains relating to such receipts were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and were not added back,
16



--------------------------------------------------------------------------------



(xii)  accruals and expenses (including rationalization, legal, tax, structuring
and other costs and expenses) related to the Transactions, acquisitions or
issuances of debt or equity permitted under the Loan Documents, whether or not
consummated, and
(xiii)  restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and closure of facilities and
adjustments to existing reserves) whether or not classified as restructuring
expense on the consolidated financial statements, in an aggregate amount not to
exceed for any period of four (4) fiscal quarters the sum of $50,000,000 less
the aggregate amount added back pursuant to clause (a)(xvi) for such period,
plus
(xiv)  losses on asset sales, disposals or abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business), plus
(xv)  actual net losses resulting from discontinued operations, plus
(xvi)  non-cash adjustments with respect to insurance liabilities related to
prior periods, in an aggregate amount not to exceed for any period of four
fiscal quarters the sum of $50,000,000 less the aggregate amount added back
pursuant to clause (a)(xiii) for such period, shall be added back to (in the
case of negative adjustments), or deducted from (in the case of positive
adjustments), Consolidated EBITDA (to the extent included in the calculation of
Consolidated Net Income), plus
(xvii)  cost savings and cost synergies directly attributable to the GCA
Acquisition which shall be deemed to be in an amount equal to (1) for the four
fiscal quarter period ending October 31, 2017, $25,400,000, (2) for the four
fiscal quarter period ending January 31, 2018, $25,400,000, (3) for the fiscal
quarter period ending April 30, 2018, $19,800,000, (4) for the four fiscal
quarter period ending July 31, 2018, $11,300,000 and (5) for the four fiscal
quarter period ending October 31, 2018, $6,500,000, plus
(xviii)  charges (cash and non-cash and including any reserves taken) incurred
during the fiscal quarter of the Company ended January 31, 2017 in connection
with the consolidated cases of Augustus, Hall and Davis v. American Commercial
Security Services filed on July 12, 2005 in the Superior Court of California,
Los Angeles County (the “Augustus Case”), in an aggregate amount not to exceed
$120,230,000, plus
(xix)  charges (cash and non-cash and including any reserves taken) incurred
during the fiscal quarter of the Company ended January 31, 2017 in connection
with Karapetyan v. ABM Industries Incorporated and ABM Security Services, Inc.,
et al. filed on October 23, 2015, in the United States District Court for the
Central District of California (the “Karapetyan Case” and, together with the
Augustus Case, the “Augustus and Karapetyan Cases”), in an aggregate amount not
to exceed $5,500,000, plus


(b)Pro Forma Adjustments in connection with Permitted Acquisitions (other than
the GCA Acquisition) consummated during such period (or, for purposes of
determining whether such Permitted Acquisition and any related Investment or
incurrence of Indebtedness or Lien is permitted, after the end of such period)
and other Initiatives; provided that (i) such Pro Forma Adjustments shall be
calculated net of the amount of actual benefits realized and (ii) the aggregate
amount of all amounts under this clause (b) that increase Consolidated EBITDA in
any Test Period shall not exceed, and shall be limited to, 15% of Consolidated
17



--------------------------------------------------------------------------------



EBITDA in respect of such Test Period (calculated before giving effect to such
adjustments and all other adjustments to Consolidated EBITDA); and minus
(c)without duplication and to the extent included in determining such
Consolidated Net Income:


(i)  any extraordinary gains for such period, determined on a consolidated basis
in accordance with GAAP,
(ii)  any non-cash gains for such period, including with respect to write-ups of
assets or goodwill, determined on a consolidated basis in accordance with GAAP,
(iii)  any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement, determined on a consolidated basis in
accordance with GAAP,
(iv)  any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,
(v)gains on asset sales, disposals or abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business),
(vi)  actual net gains resulting from discontinued operations,
(vii)  non-cash adjustments with respect to insurance liabilities related to
prior periods, plus
(viii)  gains resulting from the reduction or reversal of any non-cash charge,
including any reserves, arising out of the Augustus and Karapetvan Cases.
provided further that, Consolidated EBITDA for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above) non-cash
foreign translation gains and losses. For purposes of calculating Consolidated
EBITDA for any period to determine the Total Leverage Ratio, Total Net Leverage
Ratio or the Fixed Charge Coverage Ratio (including for purposes of determining
Adjusted Consolidated EBITDAR), if during such period the Company or any
Subsidiary shall have consummated a Permitted Acquisition, any Initiative, any
Subsidiary shall have been designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary shall have been designated as a Subsidiary, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
in accordance with Section 1.04(c).
“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees, expenses and charges owed with respect to borrowed money, letters of
credit and bankers’ acceptance financing and net costs under Hedging Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP),but excluding, however, any amounts referred to
in Section 2.13 payable to the Administrative Agent and Lenders on or before the
Closing Date.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not, or
prior to the date it becomes, a consolidated Subsidiary except to the extent of
the amount of cash dividends or other cash distributions actually paid by such
Person to the Company or, subject to clauses (b) and (c) of this proviso, any
consolidated Subsidiary during such period, (b)
18



--------------------------------------------------------------------------------



the income of, and any amounts referred to in clause (a) of this proviso paid to
any Subsidiary (other than a Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or other cash
distributions by such Subsidiary of that income is not at the time permitted by
a Requirement of Law or any agreement or instrument applicable to such
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other cash distributions have been legally and effectively waived
and (c) the income or loss of, and any amounts referred to in clause (a) of this
proviso paid to, any consolidated Subsidiary that is not wholly-owned by the
Company to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such consolidated Subsidiary. Notwithstanding the
foregoing, the amount of any cash dividends paid by any Unrestricted Subsidiary
and received by the Company or the Subsidiaries during any such period shall be
included, without duplication and subject to clauses (b) and (c) of the proviso
in the immediately preceding sentence, in the calculation of Consolidated Net
Income for such period. For purposes of calculating Consolidated Net Income for
any period to determine the Total Leverage Ratio or Total Net Leverage Ratio, if
during such period the Company or any Subsidiary shall have consummated a
Permitted Acquisition, an Initiative or a Subsidiary Designation, Consolidated
Net Income for such period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(c).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Party” has the meaning set forth in Section 9.23.
“Credit Party” means the Administrative Agent, each Issuing Lender, the
Swingline Lender and each Lender.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Default Rights” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c)
19



--------------------------------------------------------------------------------



upon receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each
Issuing Lender, the Swingline Lender and each other Lender promptly following
such determination.
“Designated Borrower” has the meaning specified in the preamble hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.26.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.26.
“Designated Lender” shall have the meaning set forth in Section 2.27.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an officer’s certificate of an Authorized Officer, setting forth the
basis of such valuation, less the amount of cash and Permitted Investments
received in connection with a subsequent sale of such Designated Non-Cash
Consideration within 180 days of receipt thereof.
“Designated Obligations” means Obligations consisting of (a) principal of and
interest on the Revolving Loans, (b) unreimbursed LC Disbursements and interest
thereon and (c) all commitment fees and Letter of Credit participation fees.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary. “Disposition” has the meaning set forth in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b)is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
20



--------------------------------------------------------------------------------



(c)is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Company
or any Subsidiary, in whole or in part, at the option of the holder thereof;
in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date, the Closing Date); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable and the
termination or expiration of the Commitments and (ii) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Lenders” means (a) competitors of the Company and its Subsidiaries
in each case specified by name in writing by the Company to the Administrative
Agent and the Lenders (by posting such notice to the Platform) from time to time
and (b) any of such competitor’s Affiliates clearly identifiable solely by
similarity of name (but excluding any Affiliate that is primarily engaged in, or
that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the applicable competitor does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity). For the avoidance of doubt, (i) any addition to the list of
Disqualified Lenders pursuant to clause (a) above will not become effective
until at least three (3) Business Days after such addition is posted to the
Platform and (ii) no retroactive disqualification of the Lenders that later
become Disqualified Lenders shall be permitted. “Disqualified Lenders” shall
exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent and the Lenders from time to time.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“Dollar Tranche Applicable Percentage” means, with respect to each Lender, the
percentage (carried out to the ninth decimal place) of the aggregate Dollar
Tranche Revolving Commitments represented by such Lender’s Dollar Tranche
Revolving Commitment at such time. If the commitment of each Lender to make
Dollar Tranche Revolving Loans has been terminated and the obligation of each
Issuing Lender to issue Letters of Credit or otherwise incur L/C Obligations
have been terminated or if the Dollar Tranche Revolving Commitments have
expired, then the Dollar Tranche Applicable Percentage of each Lender with
respect to Revolving Credit Extensions shall be determined based on the Dollar
Tranche Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Dollar Tranche Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable. Notwithstanding the foregoing,
when a Defaulting Lender shall exist, in the case of Section 2.21, Dollar
Tranche Applicable Percentages shall be determined without regard to any
Defaulting Lender’s Dollar Tranche Revolving Commitment.
21



--------------------------------------------------------------------------------



“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.
“Dollar Tranche Revolving Commitment” means, with respect to each Lender, the
obligation of such Lender, if any, to make Dollar Tranche Revolving Loans and
participate in Swingline Loans and Letters of Credit, as such commitment may be
reduced from time to time pursuant to Section 2.09 and Section 9.02(b) or
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Dollar
Tranche Revolving Commitment is set forth on Schedule 1.01(a) or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Dollar Tranche Revolving Commitment, as applicable. The initial aggregate amount
of the Lenders’ Dollar Tranche Revolving Commitments is $700,000,000.
“Dollar Tranche Revolving Credit Exposure” means, as to any Dollar Tranche
Revolving Lender at any time, the aggregate Revolving Outstanding Amount at such
time of its Dollar Tranche Revolving Loans and the aggregate Revolving
Outstanding Amount of such Lender’s participation in L/C Obligations and
Swingline Loans at such time.
“Dollar Tranche Revolving Facility” means the Dollar Tranche Revolving
Commitments and the extensions of credit made thereunder.
“Dollar Tranche Revolving Lender” means each Lender that has a Dollar Tranche
Revolving Commitment or that holds Dollar Tranche Revolving Loans.
“Dollar Tranche Revolving Loans” has the meaning assigned to such term in
Section 2.01(b).
“Domestic Cash” means unrestricted cash and Permitted Investments of the
Company, its Domestic Subsidiaries and ABM Aviation UK Limited which are (a) not
subject to any Liens (other than Permitted Encumbrances of the type described in
clause (h) or (i) of the definition thereof and Liens permitted by Sections
6.02(a) or (k)) and (b) in the case of the Company and its Domestic
Subsidiaries, held in an account located in the United States or, in the case of
Omi Serv Limited, held in an account located in the United Kingdom.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Domestic Subsidiary Loan Party” means any Loan Party that is a Domestic
Subsidiary.
“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).
“EBITDA” means, for any Person for any period, the consolidated net income of
such Person for such period plus, to the extent deducted in determining such
consolidated net income, interest expense, income tax expense, depreciation and
amortization of such Person.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
22



--------------------------------------------------------------------------------



“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution, finance
company or investment fund engaged as a primary activity in the ordinary course
of its business in making or investing in commercial loans or debt securities,
other than, in each case, (i) a natural person, (ii) a Defaulting Lender and
(iii) the Company, any Subsidiary or any other Affiliate of Company. For the
avoidance of doubt, any Disqualified Institution is subject to Section 9.04(g).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable Issuing Lender (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for the
Lenders, (d) no longer a currency in which a Majority in Interest of the
Multicurrency Tranche Revolving Lenders are willing to make such Loan or (e) no
longer a currency in which the applicable Issuing Lender is willing to make such
Letter of Credit (each of (a), (b), (c), (d) and (e) a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Lenders and the Company,
and such country’s currency shall no longer be an Alternative Currency until
such time as the Disqualifying Event(s) no longer exist. Within, five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.
“Environmental Laws” means all Requirements of Law relating to pollution or the
protection of the environment or natural resources (or, as it relates to
exposure to hazardous or toxic substances, human health and safety matters).
“Environmental Liability” means any liability, obligation, loss, claim, lawsuit
or order, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties and indemnities) directly or
indirectly resulting or arising from (a) the violation of any Environmental Law
or Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) the Release or
threatened Release of any Hazardous Materials, (d) exposure to any Hazardous
Materials or (e) any contract or agreement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.
“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued or
required under Environmental Laws.“Equity Interests” means shares of capital
stock, partnership interests, membership interests, beneficial interests in a
trust or other equity ownership interests (whether voting or nonvoting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
4001(b)(1) of ERISA or Section 414(b) or 414(c) of the Code or, solely for
purposes of Title IV and Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414(b), 414(c), 414(m) or 414(o) of
the Code.
23



--------------------------------------------------------------------------------



“ERISA Event” means (a) the existence, with respect to any Plan of the Company,
of a non-exempt Prohibited Transaction; (b) any Reportable Event; (c) any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (d) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in Section
430(i)(4) of the Code or Section 303(i)(4) of ERISA); (f) the incurrence by the
Company or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (g) the receipt by the Company or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (h) the incurrence by the Company or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (i) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA) or terminated (within the meaning of
Section 4041A of ERISA); (j) the failure by the Company or any ERISA Affiliate
to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA or (k) a Foreign Plan Event.
“ESPC” means an Energy Savings Performance Contract between the Company or a
Subsidiary, on the one hand, and a Governmental Authority, on the other hand,
pursuant to which the Company or such Subsidiary will design, acquire,
construct, install, arrange financing for, test, operate, maintain and/or repair
one or more energy conservation projects.
“ESPC Collateral” means, with respect to any ESPC, (a) such ESPC and all rights
of the Company or any Subsidiary under such ESPC, (b) Receivables arising under
such ESPC, (c) equipment or other property licensed to, installed by or used in
connection with the performance by the Company or any Subsidiary of such ESPC,
(d) any other property relating to such ESPC and approved by the Administrative
Agent in its sole discretion and (e) all accessions and products and proceeds of
the foregoing.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)For any Interest Period with respect to any Borrowing:
(i)  denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
on the Rate Determination Date, for deposits in the relevant currency, with a
term equivalent to such Interest Period;
(ii)  denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the
Multicurrency Tranche Revolving Lenders pursuant to Section 1.08; and
24



--------------------------------------------------------------------------------



(b)for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and (ii) if the Eurocurrency Rate shall be (x) with
respect to Revolving Loans, less than 0.75%, such rate shall be deemed 0.75% for
purposes of this Agreement and (y) with respect to Term Loans, less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Foreign Borrower shall be Eurocurrency
Rate Loans.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Assets” means:
(a)any fee-owned real property with a fair market value individually of less
than $10,000,000;
(b)any leasehold interests in real property;
(c)motor vehicles and other assets subject to certificates of title (other than
to the extent a security interest in such assets can be perfected by filing a
Uniform Commercial Code financing statement or a similar filing in a non-U.S.
jurisdiction);
(d)any assets if, to the extent, and for so long as, the grant of a Lien thereon
to secure the Obligations is effectively prohibited or restricted by any
Requirements of Law; provided that such asset shall cease to be an Excluded
Asset at such time as such prohibition ceases to be in effect;
(e)any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the Company
or any Subsidiary), in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or analogous law of
any non-U.S. jurisdiction, and other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or analogous law of any non-U.S. jurisdiction notwithstanding such
prohibition or right of termination;
(f)any asset to the extent that a grant of a security interest therein would
require the consent (other than a consent that has been obtained) of a third
Person (other than the Company or any Subsidiary) in each case pursuant to an
agreement relating to secured Indebtedness permitted by clause (b), (e), (f),
(g), (h), (i), (j), (k), (l), (n), (o), (p), (q), (u), (v) or (w) of Section
6.01 so long as such consent requirement applies only to the assets securing
such Indebtedness (and such assets are permitted to secure such Indebtedness
under Section 6.02) and (B) any lease, license or other agreement which requires
the consent (other than a
25



--------------------------------------------------------------------------------



consent that has been obtained) of a third Person (other than the Company or any
Subsidiary) in order for such lease, license or other agreement (or rights
thereunder) to be part of the Collateral, in each case, after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code or
analogous law of any non-U.S. jurisdiction, and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or analogous law of any non-U.S. jurisdiction
notwithstanding such consent requirement;
(g)those assets as to which the Administrative Agent and the Company reasonably
agree in writing that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby;
(h)“intent-to-use” trademark applications, unless and until acceptable evidence
of use of the trademark has been filed with and accepted by the United States
Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
trademark application prior to such filing would adversely affect the
enforceability or validity of such trademark application;
(i)any property, to the extent the granting of a Lien therein is prohibited by
any Requirement of Law or any agreement with any Governmental Authority or which
would require the consent, approval, license or authorization of any
Governmental Authority to grant a Lien, in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or
analogous law of any non-U.S. jurisdiction (with no requirement to obtain the
consent of any Person (other than the Company or any Subsidiary), including,
without limitation, no requirement to comply with the Federal Assignment of
Claims Act or any similar statute), and other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or analogous law of any non-U.S. jurisdiction notwithstanding
such prohibition, restriction or consent requirement;
(j)any Excluded Equity Interests;
(k)other customary exclusions under applicable local law or in applicable local
jurisdictions as mutually agreed by the Administrative Agent and the Company;
(l)margin stock;
(m)assets in any CFC or any CFC Holding Company and other assets to the extent a
security interest in such assets would result in material adverse tax
consequences (including, without limitation, as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) or material adverse regulatory consequences, in each case, as
reasonably determined in good faith by the Company;
(n)any payroll accounts, employee wage and benefit accounts, tax accounts,
escrow accounts, or fiduciary or trust accounts;
(o)cash or other assets restricted that are subject to Liens permitted under
Section 6.02(l) or Hedging Agreements entered into in the ordinary course of
business with relationship banks of the Company or any of its Subsidiaries; and
(p)any asset that is the target or subject of Sanctions.
Notwithstanding the foregoing, it is hereby understood and agreed that “Excluded
Assets” shall not include any proceeds, products, substitutions or replacements
of Excluded Assets (unless such proceeds, products, substitutions or
replacements would otherwise constitute Excluded Assets).
26



--------------------------------------------------------------------------------



“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting Equity Interests of a Subsidiary that is a CFC or a CFC Holding Company
in excess of 65% of the outstanding voting Equity Interests and 100% of the
outstanding non-voting Equity Interests of such Subsidiary, (b) any Equity
Interests if, to the extent, and for so long as, the grant of a Lien thereon to
secure the Obligations is effectively prohibited or restricted by any
Requirements of Law; provided that such Equity Interest shall cease to be an
Excluded Equity Interest at such time as such prohibition ceases to be in
effect, (c) Equity Interests in any Person that is not a wholly-owned Subsidiary
directly owned by a Loan Party; provided that (i) such Equity Interest shall
cease to be an Excluded Equity Interest if such Person becomes a wholly-owned
Subsidiary directly owned by a Loan Party and (ii) if Equity Interests in any
Person that is a wholly-owned Subsidiary are pledged pursuant to the Collateral
Agreement and thereafter such Person becomes a non-wholly owned Subsidiary, such
Equity Interests shall be Excluded Equity Interests only if such Person became a
non-wholly owned Subsidiary pursuant to a transaction where such Subsidiary
becomes a bona fide Joint Venture where the other Person taking an equity
interest in such Subsidiary is not an Affiliate of the Company (other than as a
result of such joint venture), and (d) Equity Interests as to which the
Administrative Agent and the Company reasonably agree in writing that the cost
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit of the Lenders of the security to be afforded thereby.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Significant Subsidiary, (b) any Subsidiary that is a Foreign Subsidiary, (c) any
Subsidiary that is a CFC or a CFC Holding Company (and accordingly, in no event
shall a CFC or a CFC Holding Company be required to enter into any Security
Document or pledge any assets hereunder), (d) any Subsidiary that is prohibited
or restricted by Requirements of Law or by contractual obligations existing on
the Closing Date (or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition but not entered into in contemplation thereof) from
Guaranteeing the Loan Document Obligations or if guaranteeing the Obligations
(i) would require governmental (including regulatory) consent, approval, license
or authorization in order to provide such guarantee or (ii) could result in
material adverse tax consequences as reasonably determined by the Company, (e) a
special purpose securitization vehicle (or similar entity), including any
Receivables Entity, (f) a not for profit Subsidiary, (g) a captive insurance
Subsidiary (including, as of the Closing Date, IFM Assurance Company), (h) any
Unrestricted Subsidiary or (i) a Subsidiary with respect to which, in the
reasonable judgment of the Company and the Administrative Agent, the burden or
cost of providing a Guarantee shall be excessive in view of the benefits to be
obtained by the Lenders therefrom; provided that any Subsidiary shall cease to
be an Excluded Subsidiary at such time as none of foregoing clauses apply to
such Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee by such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof)
(determined after giving effect to any applicable keepwell, support, or other
agreement for the benefit of such Loan Party and any and all applicable
guarantees of such Loan Party’s swap obligations by the other Loan Parties) by
virtue of Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
by any Loan Party of a security interest, as applicable, becomes effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its
27



--------------------------------------------------------------------------------



principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Company under Section 2.20(b)) or (ii) such Lender changes its lending or
branch office, except in each case to the extent that, pursuant to Section 2.18,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
Commitment or to such Lender immediately before it changed its lending or branch
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.18(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of November 30,
2010, among the Company and certain Subsidiaries, as borrowers, the lenders from
time to time party thereto, and Bank of America, N.A., as administrative agent.
“Existing GCA Credit Agreements” means, collectively, (a) the First Lien Credit
Agreement, dated as of March 1, 2016, among GCA Merger Sub, Inc. (to be merged
with and into Erie Acquisition Holdings, Inc.), as the parent borrower, GCA
Services Group, Inc., as the subsidiary borrower, GCA Intermediate Holding Corp.
as holdings, the subsidiaries of the parent borrower from time to time party
thereto, the financial institutions party hereto, as lenders, and Barclays Bank
PLC, as administrative agent and (b) the Second Lien Credit Agreement, dated as
of March 1, 2016, among GCA Merger Sub, Inc. (to be merged with and into Erie
Acquisition Holdings, Inc.), as the parent borrower, GCA Services Group, Inc.,
as the subsidiary borrower, GCA Intermediate Holding Corp., as holdings, the
subsidiaries of the parent borrower from time to time party thereto, the
financial institutions party hereto, as lenders, Barclays Bank PLC, as
administrative agent.
“Existing Letters of Credit” has the meaning set forth in Section 2.06(a).
“Facility” means each of (a) the Initial Term Facility, (b) the Dollar Tranche
Revolving Facility, (c) the Multicurrency Tranche Revolving Facility and (d) any
Incremental Term Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Fee Payment Date” means, (a) the Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
28



--------------------------------------------------------------------------------



“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, corporate vice president of
finance or controller of such Person (or other persons holding similar duties).
“First Amendment” means that certain First Amendment dated as of July 3, 2018 by
and among the Company, the Designated Borrowers identified therein, the Required
Lenders and the Administrative Agent.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated EBITDAR for the period of the four (4) prior fiscal
quarters ending on such date to (b) the sum, without duplication, of (i)
Consolidated Interest Expense for such period plus (ii) Adjusted Rental Expense
for such period plus (iii) scheduled principal payments of long-term
Indebtedness required to be made during such period.
“Flood Insurance Regulations” means, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Borrower” means any Designated Borrower that is not a Domestic
Subsidiary.
“Foreign Lender” means any Lender that is not a U.S. Person. “Foreign Obligor”
means a Loan Party that is a Foreign Subsidiary.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA), program or agreement that is
not subject to US law and is maintained or contributed to by, or entered into
with, the Company, any Affiliate, or any other entity to the extent the Company
could have any liability in respect of its current or former employees, other
than any employee benefit plan, program or agreement that is sponsored or
maintained exclusively by a Governmental Authority.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any contributions or payments required by applicable law or by the terms of such
Foreign Plan; (b) the failure to register or loss of good standing with
applicable Governmental Authorities of any such Foreign Plan required to be
registered with such Governmental Authorities; or (c) the failure of any Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the Revolving Outstanding Amount of all outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders in accordance with the terms hereof.
“Funding Office” means such office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders, which office may include any Affiliate of such Person or any
domestic or foreign branch of such Person or such Affiliate.
29



--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“GCA” means GCA Holding Corp., a Delaware corporation.
“GCA Acquisition” means the acquisition of GCA by the Company pursuant to the
GCA Acquisition Agreement.
“GCA Acquisition Agreement” means the Agreement and Plan of Merger, entered into
as of July 11, 2017, by and among the Company, GCA, Grade Sub One, Inc., Grade
Sub Two, LLC, Thomas H. Lee Equity Fund VII, L.P. and Broad Street Principal
Investments Holdings, L.P.
“GCA Refinancing” means (a) the payment in full of all indebtedness outstanding
under the Existing GCA Credit Agreements, (b) all letters of credit issued under
the Existing GCA Credit Agreements shall be terminated, cash collateralized or
reevidenced as “Letters of Credit” hereunder issued on the Closing Date, (c) all
commitments outstanding under the Existing GCA Credit Agreements shall be
terminated and (d) all Liens securing obligations under the Existing GCA Credit
Agreements shall be released.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or government, or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Company)). The term
“Guarantee” used as a verb has a corresponding meaning.
“Guarantee Agreement” means the Guarantee Agreement dated as of the Closing Date
among the Company, the Domestic Subsidiary Loan Parties and the Administrative
Agent.
“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, mercury, lime solids,
radon gas and all other substances, wastes or other pollutants (including
explosive, radioactive, hazardous or toxic substances
30



--------------------------------------------------------------------------------



or wastes) that are regulated pursuant to any Environmental Law due to their
potential harmful or deleterious effects on human health or the environment.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any Subsidiary shall be a Hedging Agreement.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.
“Incremental Acquisition Term Facility” means Incremental Term Commitments
designated as an “Incremental Acquisition Term Facility” by the Company, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Facility Amendment, the making of which is conditioned
upon the consummation of, and the proceeds of which will be used to finance, a
Permitted Acquisition or other acquisition or Investment permitted hereunder
(including the refinancing of Indebtedness in connection therewith (to the
extent required in connection with such Permitted Acquisition, acquisition or
Investment) and the payment of related fees and expenses).
“Incremental Commitments” means the Incremental Term Commitments and the
Incremental Revolving Commitments.
“Incremental Equivalent Debt” has the meaning set forth in Section 6.01(h).
“Incremental Facility Amendment” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.22.
“Incremental Junior Debt” has the meaning set forth in Section 6.01(h).
“Incremental Lenders” means the Incremental Term Lenders and the Incremental
Revolving Lenders.
“Incremental Pari Passu Debt” has the meaning set forth in Section 6.01(h).
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.22, to make additional Revolving Commitments
available hereunder, expressed as an amount representing the maximum principal
amount of the Revolving Loans to be made by such Lender in respect thereof.
“Incremental Revolving Lender” means a Lender providing Incremental Revolving
Commitments.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Amendment and Section 2.22, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Facility” means an incremental facility established hereunder
pursuant to an Incremental Facility Amendment providing for Incremental Term
Commitments.
31



--------------------------------------------------------------------------------



“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to a
Borrower pursuant to Section 2.22.
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding, for the avoidance of doubt, trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable, deferred compensation
arrangements for employees, directors and officers and other accrued
obligations, in each case in the ordinary course of business), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount that would be
available for drawing under all letters of credit issued for the account of such
Person, together without duplication, the amount of all honored but unpaid
drawings and/or unreimbursed payments thereunder and all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of
guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (x) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (y) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and (j)
all Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include (i)
purchase price adjustments, earnouts, holdbacks or deferred payments of a
similar nature (including deferred compensation representing consideration or
other contingent obligations incurred in connection with an acquisition), except
in each case to the extent that such amount payable is more than 90 days overdue
and such amount would otherwise be required to be reflected on a balance sheet
prepared in accordance with GAAP; (ii) current accounts payable incurred in the
ordinary course of business; (iii) obligations in respect of non-competes and
similar agreements; (iv) Hedging Obligations; (v) obligations in respect of Cash
Management Services; and (vi) licenses and operating leases. The amount of
Indebtedness of any Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person or such Person has otherwise become
liable for the payment thereof) be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Initial Term Facility” means the term loan facility established pursuant to
Section 2.02(a).
32



--------------------------------------------------------------------------------



“Initial Term Loan” means a Loan made pursuant to Section 2.02(a).
“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term Loan on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Initial Term Loan to be made by such Lender, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Initial Term Loan Commitment
is set forth in Schedule 1.01(a) or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Initial Term Loan Commitment, as
applicable. The initial aggregate amount of the Lenders’ Initial Term Loan
Commitments is $800,000,000.
“Initiative” means any Specified Transaction, restructuring, business
optimization activity, cost savings initiative or other similar initiative
(including restructuring charges and any charges and expenses incurred in
connection with Capital Expenditures for future expansion and business
optimization projects).
“Intellectual Property” has the meaning set forth in the Collateral Agreement.
“Intercompany Note” means an intercompany note among the Loan Parties and the
Subsidiaries party thereto, substantially in the form of Exhibit M or any other
form approved by the Administrative Agent.
“Intercreditor Agreement” means (a) in respect of Indebtedness intended to be
secured by some or all of the Collateral on a pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as reasonably
determined by the Administrative Agent and the Company, and (b) in respect of
Indebtedness intended to be secured by some or all of the Collateral on a junior
priority basis with the Obligations, an intercreditor agreement reasonably
acceptable to the Administrative Agent the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a
junior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Company (including a
customary standstill provision and a customary waiver by the junior priority
creditors of any right to object to the manner in which the Administrative Agent
or the Secured Parties enforce or collect the Obligations or the liens granted
on any of the Collateral).
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be,
in the case of any such written request, substantially in the form of Exhibit E
or any other form approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Authorized
Officer of a Borrower).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case,
33



--------------------------------------------------------------------------------



subject to availability for the interest rate applicable the relevant currency),
as selected by the applicable Borrower in its Borrowing Request, or such other
period that is twelve months or less requested by the applicable Borrower and
consented to by all the Lenders; provided that:
(i)  any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)  any Interest Period (other than an Interest Period with a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and
(iii)  no Interest Period shall extend beyond the Maturity Date.
Notwithstanding the foregoing, an Interest Period with a duration of one week
may only be selected by the applicable Borrower for Eurocurrency Rate Loans
under the Revolving Facilities.
“Investment” means, with respect to a specified Person, (a) any purchase of
Equity Interests, bonds, notes, debentures or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, or any
capital contribution or loans or advances (other than advances made in the
ordinary course of business that would be recorded as accounts receivable on the
balance sheet of the specified Person prepared in accordance with GAAP) to,
Guarantees of any Indebtedness of or other obligations of, or any other
investment in, any other Person that are held or made by the specified Person
and (b) the purchase or acquisition (in one transaction or a series of related
transactions) of all or substantially all the property and assets or business of
another Person or assets constituting a business unit, line of business,
division or product line of such other Person. The amount, as of any date of
determination, of (i) any Investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date (excluding any portion
thereof representing paid-in-kind interest or principal accretion), without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be determined in
accordance with the definition of the term “Guarantee”, (iii) any Investment in
the form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair value (as determined reasonably and in good
faith by the Company in accordance with GAAP) of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received in
cash, or other property that has been converted into cash or is readily
marketable for cash, by such specified Person representing a return of capital
of such Investment, but without any adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such transfer, (iv) any Investment (other than any
Investment referred to in clause (i), (ii) or (iii) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness, other securities or assets of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus the cost of all additions, as of such
date, thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (v) any
Investment (other than any Investment referred to in clause (i), (ii), (iii) or
(iv) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair value (as determined reasonably and in good faith by a
Financial Officer of the Company) of such Equity Interests at the time of the
issuance thereof. For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
34



--------------------------------------------------------------------------------



pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer of the Company. Any basket in this Agreement used to make an Investment
by any Loan Party on or after the Closing Date in any Person that is not a Loan
Party on the date such Investment is made but subsequently becomes a Loan Party
in accordance with the terms of this Agreement shall be refreshed by the amount
of the Investment so made on the date such Person so becomes a Loan Party.
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.
“IP Security Agreement” has the meaning set forth in the Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the relevant
Issuing Lender and the Company (or any Subsidiary) or in favor of the relevant
Issuing Lender and relating to such Letter of Credit.
“Issuing Lender” means each of Bank of America (through itself or through one of
its branch offices or Affiliates) and any other Dollar Tranche Revolving Lender
(through itself or through one of its branch offices or Affiliates) approved by
the Administrative Agent and the Company that has agreed in its sole discretion
to act as an “Issuing Lender” hereunder pursuant to an Notice of Additional
Issuing Lender executed by the Company, the Administrative Agent and such Dollar
Tranche Revolving Lender, in each case in its capacity as issuer of any Letter
of Credit.
“Joint Bookrunner” means (a) with respect to the Credit Agreement as in effect
as of the Closing Date, each of JPMorgan Chase Bank, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) in its capacity as a joint bookrunner for the
Facilities and (b) with respect to the Third Amendment, BAS, in its capacity as
sole bookrunner for the Third Amendment.
“Joint Lead Arranger” means (a) with respect to the Credit Agreement as in
effect as of the Closing Date, each of JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), PNC Capital Markets LLC, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association and Wells Fargo
Securities, LLC in its capacity as a joint lead arranger for the Facilities and
(b) with respect to the Third Amendment, BAS, in its capacity as sole lead
arranger for the Third Amendment.
“Joint Venture” means a partnership, limited liability company, joint venture or
other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Company or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.
“Judgment Currency” has the meaning set forth in Section 9.18(b).
“L/C Commitment” means an amount equal to the lesser of the aggregate Dollar
Tranche Revolving Commitments and $300,000,000. The L/C Commitment is part of,
and not in addition to, the Dollar Tranche Revolving Commitments.“L/C Exposure”
means, at any time, the total L/C
35



--------------------------------------------------------------------------------



Obligations. The L/C Exposure of any Dollar Tranche Revolving Lender at any time
shall be its Dollar Tranche Applicable Percentage of the total L/C Exposure at
such time; provided that, in the case of Section 2.04(a) when a Defaulting
Lender that is also a Dollar Tranche Lender shall exist, the L/C Exposure of any
Dollar Tranche Revolving Lender shall be adjusted to give effect to any
reallocation effected pursuant to Section 2.21.
“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.06(e). For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“L/C Participants” means, the collective reference to all the Dollar Tranche
Revolving Lenders other than the applicable Issuing Lender.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including in
respect of any Incremental Term Facility and including any Maturity Date that
has been extended from time to time in accordance with this Agreement.
“LCA Action” has the meaning set forth in Section 1.06.
“LCA Election” has the meaning set forth in Section 1.06.
“LCA Test Date” has the meaning set forth in Section 1.06.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.
“Lenders” means the Persons listed in Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender. The term “Lender” shall include any
Designated Lender.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Letters of Credit” has the meaning set forth in Section 2.06(a).
“Letter of Credit Report” means a certificate substantially in the form of
Exhibit N or any other form approved by the Administrative Agent.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.
“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, assignment by way of pledge, security interest or
other encumbrance on, in or of such asset, including any agreement to provide
any of the foregoing, (b) the interest of a vendor or
36



--------------------------------------------------------------------------------



a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
37



--------------------------------------------------------------------------------



“Limited Condition Acquisition” means any acquisition by the Company or one or
more of its Subsidiaries permitted pursuant to this Agreement whose consummation
is not conditioned on the availability of, or on obtaining, third-party
financing and which is designated as a Limited Condition Acquisition by the
Company or such Subsidiary in writing to the Administrative Agent.
“Liquidity” means, as of any date of determination, the sum of (a) Domestic Cash
plus (b) unutilized availability under the Total Revolving Commitments as of
such date.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans and Reimbursement Obligations, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations of the Borrowers under this Agreement and each of
the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrowers under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, the Guarantee Agreement, any Incremental Facility
Amendment, any Refinancing Facility Agreement, any Intercreditor Agreement, any
Loan Modification Agreement, the Collateral Agreements, the other Security
Documents, and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.10(c) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing).
“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
among the Borrowers and the Administrative Agent and one or more Accepting
Lenders, effecting one or more Permitted Amendments and such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.24.
“Loan Modification Offer” has the meaning set forth in Section 2.24(a).
“Loan Parties” means the Borrowers and each Subsidiary that is a party to the
Guarantee Agreement.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders other than Defaulting Lenders holding outstanding Loans of
such Class (or, in respect of any Class of revolving commitments, Commitments of
such Class) representing more than 50% of the aggregate principal amount of all
Loans (or the aggregate amount of Commitments) of such Class outstanding at such
time (other than (i) Loans or Commitments of Defaulting Lenders and (ii) in
respect of Section 2.08(d) and Section 2.15, Loans or Commitments of Defaulting
Lenders).
38



--------------------------------------------------------------------------------



“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations or financial condition of the Company and the
Subsidiaries, in each case, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents or (c) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents) or Hedging Obligations of any one or more of the
Company and the Subsidiaries in an aggregate principal amount of $50,000,000 or
more. For purposes of determining Material Indebtedness, the “principal amount”
of any Hedging Obligation at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if the applicable Hedging Agreement were terminated at
such time.
“Material Real Property” means any and all parcels of real property owned in fee
by any Loan Party located in the United States, other than any Excluded Asset.
“Maturity Date” means the Term Maturity Date, the Incremental Term Maturity Date
with respect to Incremental Term Loans of any Series, the Revolving Termination
Date or any extended maturity date with respect to all or a portion of any Class
of Loans or Commitments hereunder pursuant to a Refinancing Facility Agreement
or a Loan Modification Agreement, as the context requires.
“Maximum Incremental Amount” means an amount represented by Incremental
Commitments to be incurred pursuant to Section 2.22 that would not, immediately
after giving effect to the incurrence thereof (excluding from such pro forma
calculation the Net Proceeds of any Loans made in respect thereof and assuming
that the full amount of such Incremental Commitments is drawn), cause the Total
Net Leverage Ratio, calculated on a Pro Forma Basis as of the date of incurrence
of such Indebtedness, to exceed 2.50 to 1.00.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Minimum Collateral Amount” means, at any time, an amount equal to 105% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
by it and outstanding at such time.
“Minimum Extension Condition” has the meaning set forth in Section 2.24(a).
“MNPI” means material information concerning the Company, GCA, any Subsidiary or
any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, GCA, any Subsidiary or any Affiliate of any of the foregoing, or
any of their securities, that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, deed to secure debt, trust deed or
other similar security document granting a Lien on any Mortgaged Property to
secure the Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Mortgaged Property” means collectively, any and all parcels of or interests in
real property owned in fee by any Loan Party and covered by a Mortgage delivered
pursuant to Section 5.11 or Section 5.13 (subject to the limitations in the
definition of the term “Collateral and Guarantee Requirement”), together with,
in each case, all easements, hereditaments and appurtenances relating
39



--------------------------------------------------------------------------------



thereto, all improvements and appurtenant fixtures and equipment, all general
intangibles and contract rights and other property and rights incidental to the
ownership thereof. For the avoidance of doubt, no Excluded Asset shall be
Mortgaged Property.
“Multicurrency Tranche Applicable Percentage” means, with respect to each
Lender, the percentage (carried out to the ninth decimal place) of the aggregate
Multicurrency Tranche Revolving Commitments represented by such Lender’s
Multicurrency Tranche Revolving Commitment at such time. If the commitment of
each Lender to make Multicurrency Tranche Revolving Loans has been terminated or
if the Multicurrency Tranche Revolving Commitments have expired, then the
Multicurrency Tranche Applicable Percentage of each Lender with respect to
Revolving Credit Extensions shall be determined based on the Multicurrency
Tranche Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Multicurrency Tranche
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.01(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable. Notwithstanding the
foregoing, when a Defaulting Lender shall exist, in the case of Section 2.21,
Multicurrency Tranche Applicable Percentages shall be determined without regard
to any Defaulting Lender’s Multicurrency Tranche Revolving Commitment.
“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Commitment” means, with respect to each Lender,
the obligation of such Lender, if any, to make Multicurrency Tranche Revolving
Loans, as such commitment may be reduced from time to time pursuant to Section
2.09 and Section 9.02(b) or reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Multicurrency Tranche Revolving Commitment is set forth on
Schedule 1.01(a) or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency Tranche Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Multicurrency Tranche
Revolving Commitments is $200,000,000.
“Multicurrency Tranche Revolving Credit Exposure” means, as to any Multicurrency
Tranche Revolving Lender at any time, the aggregate Revolving Outstanding Amount
at such time of its Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Facility” means the Multicurrency Tranche
Revolving Commitments and the extensions of credit made thereunder.
“Multicurrency Tranche Revolving Lender” means each Lender that has a
Multicurrency Tranche Revolving Commitment or that holds Multicurrency Tranche
Revolving Loans.
“Multicurrency Tranche Revolving Loans” has the meaning assigned to such term in
Section 2.01(b).
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Company and the
Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Company and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans, any Permitted First Priority Refinancing Indebtedness, any
Permitted Second Priority Refinancing Indebtedness and any Permitted Unsecured
Refinancing Indebtedness) secured by such asset, (B) the pro rata portion of
40



--------------------------------------------------------------------------------



net cash proceeds thereof (calculated without regard to this subclause (B))
attributable to minority interests and not available for distribution to or for
the account of the Company and the Subsidiaries as a result thereof, and (C) the
amount of any liabilities directly associated with such asset and retained by
the Company or any Subsidiary and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Company and the Subsidiaries
(including any taxes paid or payable in connection with transferring or
distributing any such amounts to the Company or any other Loan Party), and the
amount of any reserves established by the Company and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout, holdback or similar
obligations) reasonably estimated to be payable, that in each case are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer of the Company). For purposes of this
definition, in the event any taxes estimated to be payable with respect to any
event as described in clause (b)(iii) above are determined by the Company or the
applicable Subsidiary not to be payable or any contingent liability reserve
established with respect to any event as described in clause (b)(iii) above
shall be reduced, in an aggregate amount equal to or greater than $500,000, the
amount of such estimated taxes not payable or reduction shall, except to the
extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such determination or
reduction, of cash proceeds in respect of such event.
“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP, (b)
non-cash expenses resulting from the grant of stock options, restricted stock
awards or other equity-based incentives to any director, officer or employee of
the Company or any Subsidiary (excluding, for the avoidance of doubt, any cash
payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable, (d)
the non-cash impact of accounting changes or restatements, (e) non-cash charges
and expenses resulting from pension adjustments and (f) any non-cash expenses
and costs that result from the issuance of stock-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.
“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Notice of Dividend Cancellation” has the meaning set forth in Section
6.08(a)(xi).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit C or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by an Authorized
Officer.
“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Hedging Obligations.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable
41



--------------------------------------------------------------------------------



constitutive documents with respect to any non-U.S. jurisdiction), and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Original Financial Covenants” means each of the following:
(a)Maximum Total Net Leverage Ratio. As of the last day of any fiscal quarter of
the Company set forth below, a Total Net Leverage Ratio not to exceed the ratio
set forth below opposite such period:

Fiscal Quarter EndingMaximum Total Net Leverage RatioApril 30, 20204.00 to
1.00July 31, 20203.75 to 1.00October 31, 20203.75 to 1.00January 31, 20213.75 to
1.00April 30, 20213.75 to 1.00July 31, 2021 and each fiscal quarter
thereafter3.50 to 1.00

(b)Minimum Fixed Charge Coverage Ratio. As of the last day of any fiscal quarter
of the Company, a Fixed Charge Coverage Ratio of at least 1.50 to 1.00.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder or extended Revolving Commitments that result from a Refinancing
Facility Agreement.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lenders, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the applicable Issuing Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
42



--------------------------------------------------------------------------------



“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent.
“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Company or any Subsidiary of substantially all the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person; provided that, in each case, (i) the business of such
Person, or such assets, as the case may be, constitute a business permitted
under Section 6.03(b), (ii) with respect to each such purchase or other
acquisition, all actions required to be taken (if any) with respect to each
newly created or acquired Subsidiary or assets in order to satisfy the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” shall be taken within the required time periods for satisfaction of
such requirements set forth therein, (iii) at the time of the entry into the
definitive documentation with respect to such purchase or acquisition, no Event
of Default shall have occurred and be continuing and on the effective date of
such purchase or acquisition, no Event of Default under clause (a), (b), (h) or
(i) of Article VII shall have occurred and is continuing, in each case,
immediately after giving Pro Forma Effect to such purchase or other acquisition
as if it were consummated on such date, including the incurrence of Indebtedness
in connection therewith and (iv) at the time of the entry into the definitive
documentation with respect to such purchase or acquisition, the Company and its
Subsidiaries shall be in Pro Forma Compliance with the then-applicable financial
covenant level set forth in Section 6.13; provided further that until the
occurrence of a Collateral Release Event, the aggregate consideration paid by
the Company or any of its Subsidiaries in respect of Permitted Acquisitions
consisting of the purchase or other acquisition of Equity Interests in a Person
that does not become a Loan Party or the purchase or other acquisition of assets
by a Subsidiary that is not a Loan Party shall not exceed the greater of (i)
$125,000,000 and (ii) 30% of Consolidated EBITDA computed on a Pro Forma Basis
for the most recently ended Test Period as of the time of such acquisition. For
the avoidance of doubt, the GCA Acquisition shall be deemed to be a Permitted
Acquisition for all purposes under this Agreement.
“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.24, providing for an extension of the Maturity Date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and, in connection therewith, may also provide for (a)(i) a
change in the Applicable Rate with respect to the Loans and/or Commitments of
the Accepting Lenders subject to such Permitted Amendment and/or (ii) a change
in the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders in respect of such Loans and/or Commitments, (b) in the case
of Term Loans, changes to any prepayment premiums with respect to the applicable
Loans and Commitments of a relevant Class, (c) such amendments to this Agreement
and the other Loan Documents as shall be appropriate, in the reasonable judgment
of the Administrative Agent, to provide the rights and benefits of this
Agreement and other Loan Documents to each new “Class” of loans and/or
commitments resulting therefrom and (d) additional amendments to the terms of
this Agreement applicable only to the applicable Loans and/or Commitments of the
Accepting Lenders that either are (i) less favorable to such Accepting Lenders
than the terms of this Agreement prior to giving effect to such Permitted
Amendments or (ii) only apply after the Latest Maturity Date in effect
immediately prior to giving effect to such Permitted Amendments and, in each
case, that are reasonably acceptable to the Administrative Agent.
“Permitted Amount” means, as of any date, (a) the greater of (i) $75,000,000 and
(ii) 25% of Consolidated EBITDA computed on a Pro Forma Basis for the most
recently ended Test Period as of such date less (b) the sum of, without
duplication, (i) the aggregate amount of Investments by Loan
43



--------------------------------------------------------------------------------



Parties in Subsidiaries (including Unrestricted Subsidiaries) that are not Loan
Parties outstanding under Section 6.04(d) as of such date, (ii) the aggregate
outstanding amount of loans or advances made by Loan Parties to Subsidiaries
(including Unrestricted Subsidiaries) that are not Loan Parties under Section
6.04(e) as of such date, (iii) the aggregate outstanding amount of Indebtedness
of Subsidiaries (including Unrestricted Subsidiaries) that are not Loan Parties
guaranteed by Loan Parties under Section 6.04(f) as of such date and (iv) the
aggregate amount of Dispositions by Loan Parties to Subsidiaries (including
Unrestricted Subsidiaries) that are not Loan Parties under Section 6.05(b)(ii)
as of such date.
“Permitted Encumbrances” means:
(a)Liens imposed by law for Taxes that are not yet due or delinquent or are
being contested in compliance with Section 5.05;
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’
and other like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code or any analogous laws), arising in the ordinary course of
business that secure amounts not overdue for a period of more than 60 days or,
if more than 60 days overdue, that are being contested in compliance with
Section 5.05;
(c)(i) Liens (including pledges and deposits) arising in the ordinary course of
business in connection with worker’s compensation, unemployment insurance, old
age pensions and social security benefits and similar statutory obligations and
(ii) pledges and deposits in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (c)(i) above;
(d)Liens (including pledges and deposits) made (i) to secure the performance of
bids, trade and commercial contracts (other than for payment of Indebtedness),
leases (other than Capital Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Company or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (d)(i) above;
(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)encroachments, easements, zoning restrictions, rights-of-way and similar
encumbrances on real property, and other minor title imperfections and defects
with respect to real property, that in any case do not secure any monetary
obligations and do not materially interfere with the use, occupancy or ordinary
conduct of business of the Company or any Subsidiary at such real property;
(g)Liens deemed to arise from repurchase agreements that constitute Permitted
Investments;
(h)Liens arising solely by virtue of any contractual, statutory or common law
provisions, banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;
44



--------------------------------------------------------------------------------



(i)Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignment of goods entered into by the Company and the Subsidiaries in the
ordinary course of business or relating to the purchase of accounts receivables
by a Captive Insurance Company;
(j)Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon (or similar provisions under applicable law);
(k)Liens representing any interest or title of a licensor, lessor or sublicensor
or sublessor, or a licensee, lessee or sublicensee or sublessee, in the personal
property subject to any lease, license or sublicense or concession agreement, in
each case which are entered into in the ordinary course of business;
(l)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(m)Liens that are contractual rights of setoff;
(n)with respect to any Mortgaged Property, such exceptions appearing in Schedule
B to the title insurance policies delivered to the Administrative Agent pursuant
to the terms of this Agreement, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable judgment or expressly permitted
pursuant to the terms of this Agreement;
(o)Liens representing any interest or title of a lessor under any real property
lease entered into by the Company or its Subsidiaries in the ordinary course of
business or any Lien on such lessor’s interest;
(p)customary rights of first refusal or first offer, and tag, drag and similar
rights in joint venture agreements;
(q)Liens arising from grants of non-exclusive licenses or non-exclusive
sublicenses in Intellectual Property made in the ordinary course of business and
that do not interfere in any material respect with the business of the Company
and its Subsidiaries, taken as a whole; provided that such Liens do not secure
any Indebtedness; and
(r)with respect to any non-Domestic Subsidiary, other Liens and privileges
arising mandatorily by any Requirements of Law in the ordinary course of
business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit, bank guarantees or similar
instruments.
“Permitted First Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of bonds, debentures, notes or
similar instruments (but not loans) (a) that is secured by Liens on the
Collateral on a pari passu basis (but without regard to the control of remedies
except to the extent set forth in the Incremental Facility Amendment) to the
Liens on the Collateral securing the Obligations and any other Permitted First
Priority Refinancing Indebtedness and is not secured by any property or assets
of the Company or any of the Subsidiaries other than the Collateral (or property
or assets that substantially concurrently become Collateral), (b) the proceeds
of which, substantially concurrently with the incurrence thereof, are applied to
the repayment or prepayment of then outstanding Term Loan Borrowings of any
Class; provided that the principal amount of such Permitted First Priority
Refinancing Indebtedness shall not exceed the amount of the Term Loan Borrowings
so refinanced (plus the aggregate amount of accrued and unpaid interest with
45



--------------------------------------------------------------------------------



respect to such outstanding Term Loan Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith), (c) that
does not mature earlier than the Maturity Date of the Class of Term Loans so
refinanced, and has a weighted average life to maturity no shorter than the
Class of Term Loans so refinanced, (d) that, as determined by the Company,
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions or, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are no more restrictive with respect to the
Company or any Subsidiary than those set forth in the Loan Documents (other than
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans and Commitments being refinanced by such Permitted First Priority
Refinancing Indebtedness); provided that such Permitted First Priority
Refinancing Indebtedness may contain financial maintenance covenants, so long as
any such financial maintenance covenant shall not be more restrictive with
respect to the Company and its Subsidiaries than (or in addition to) the
financial maintenance covenant set forth in Section 6.13 (unless such financial
maintenance covenants are also added to this Agreement for the benefit of the
Lenders), (e) the security agreements relating to which are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (f) that is not guaranteed by any
Persons other than the Loan Parties and (g) in respect of which a trustee,
collateral agent, security agent or similar Person, acting on behalf of the
holders thereof, shall have become party to an Intercreditor Agreement.
Permitted First Priority Refinancing Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor. Notwithstanding the foregoing, it
is hereby understood and agreed that, on and after the Collateral Release Event,
no secured Indebtedness shall constitute “Permitted First Priority Refinancing
Indebtedness” unless the Obligations are equally and ratably secured and such
secured Indebtedness is subject to an Intercreditor Agreement.
“Permitted Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
(b)investments in commercial paper or corporate demand notes maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, (i) a short-term credit rating of “P-1” or higher from Moody’s or
“A-1” or higher from S&P or (ii) a long-term rating of “A2” or higher from
Moody’s or “A” or higher from S&P;
(c)investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 365 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, (i) any commercial bank that is a Lender
or (ii) any domestic office of any commercial bank organized under the laws of
the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
(d)repurchase agreements with a term of not more than 90 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;
(e)“money market funds” that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act, (ii) with (A) a short-term credit rating of
“P-1” or higher from Moody’s or “A-1” or higher from S&P or (B) a long-term
rating of “A2” or higher from Moody’s or “A” or higher from S&P and (iii) have
portfolio assets of at least $5,000,000,000;
(f)investments in Indebtedness that is (x) issued by Persons with (i) a
short-term credit rating of “P-1” or higher from Moody’s or “A-1” or higher from
S&P or (ii) a long-
46



--------------------------------------------------------------------------------



term rating of “A2” or higher from Moody’s or “A” or higher from S&P, in each
case for clauses (i) and (ii) with maturities not more than 12 months after the
date of acquisition and (y) of a type customarily used by companies for cash
management purposes;
(g)investments in accordance with the Company’s cash management and investment
policy or guidelines as provided to the Administrative Agent and as in effect on
the Closing Date (as may be modified by the Company after the Closing Date in a
manner reasonably satisfactory to the Administrative Agent); and
(h)in the case of the Company or any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.
“Permitted Joint Venture” means an Investment in a Joint Venture (a) that is not
a Loan Party and does not own any Equity Interests in a Loan Party and (b) in
respect of which all Indebtedness, if any, assumed by any Loan Party in respect
thereof can be quantified.
“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to a Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell,
transfer and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
or convey purchaser interests, investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Company and/or the respective Receivables Sellers, in each case as more fully
set forth in the Permitted Receivables Facility Documents.
“Permitted Receivables Facility Assets” means Receivables (whether now existing
or arising in the future) of the Receivables Sellers which are transferred, sold
and/or pledged to a Receivables Entity pursuant to a Permitted Receivables
Facility and any related Permitted Receivables Related Assets which are also so
transferred, sold and/or pledged to the Receivables Entity and all proceeds
thereof.
“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (i) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any Subsidiary that are more restrictive in any
material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (ii) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
material respect to the interests of the Lenders unless otherwise consented to
by the Administrative Agent and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
“Permitted Receivables Related Assets” means any assets that are customarily
sold, transferred and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any
47



--------------------------------------------------------------------------------



collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables and collections
in respect of Receivables).
“Permitted Reorganization” means any re-organization or other similar activities
among the Company and its Subsidiaries (including Unrestricted Subsidiaries)
related to Tax planning and re-organization, so long as, after giving effect
thereto, (a) the Loan Parties are in compliance with the Collateral and
Guarantee Requirement and Section 5.11, (b) taken as a whole, the value of the
Collateral securing the Obligations and the Guarantees by the Guarantors of the
Obligations are not materially reduced, (c) the Loans shall not be treated as
deemed reissued for U.S. federal income tax purposes, unless either (i) the
Lenders are not required to recognize income or gain, for U.S. federal income
tax purposes pursuant to such deemed reissuance, or (ii) the Company agrees to
indemnify the Lenders for such taxes, and (d) the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties under the Security
Documents are not materially impaired; provided that, no Loan Party shall become
an Unrestricted Subsidiary or an Excluded Subsidiary, and no asset of any Loan
Party shall become an asset of an Unrestricted Subsidiary or an Excluded
Subsidiary, in each case, as a result of such Permitted Reorganization and such
related activities and investments, unless otherwise permitted under this
Agreement.
“Permitted Second Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a junior basis to the Liens on the
Collateral securing the Obligations and any Permitted First Priority Refinancing
Indebtedness and is not secured by any property or assets of the Company or any
of the Subsidiaries other than the Collateral (or property or assets that
substantially concurrently become Collateral), (b) the proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class;
provided that the principal amount of such Permitted Second Priority Refinancing
Indebtedness shall not exceed the amount of the Term Loan Borrowings so
refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith), (c) that
does not mature earlier than the Maturity Date of the Class of Term Loans so
refinanced, and has a weighted average life to maturity no shorter than the
Class of Term Loans so refinanced, (d) that, as determined by the Company,
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions or, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are no more restrictive with respect to the
Company or any Subsidiary than those set forth in the Loan Documents (other than
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans and Commitments being refinanced by such Permitted Second Priority
Refinancing Indebtedness); provided that such Permitted Second Priority
Refinancing Indebtedness may contain financial maintenance covenants, so long as
any such financial maintenance covenant shall not be more restrictive with
respect to the Company and its Subsidiaries than (or in addition to) the
financial maintenance covenant set forth in Section 6.13 (unless such financial
maintenance covenants are also added to this Agreement for the benefit of the
Lenders), (e) the security agreements relating to which are substantially the
same as the Security Documents (with such differences as are satisfactory to the
Administrative Agent), (f) that is not guaranteed by any Persons other than the
Loan Parties and (g) in respect of which a trustee, collateral agent, security
agent or similar Person, acting on behalf of the holders thereof, shall have
become party to an Intercreditor Agreement. Permitted Second Priority
Refinancing Indebtedness will include any Registered Equivalent Notes issued in
exchange therefor. Notwithstanding the foregoing, it is hereby understood and
agreed that, on and after the Collateral Release Event, no secured Indebtedness
shall constitute “Permitted Second Priority Refinancing Indebtedness” unless the
Obligations are secured on a senior basis and such secured Indebtedness is
subject to an Intercreditor Agreement.
“Permitted Unsecured Refinancing Indebtedness” means Indebtedness of the Company
or any other Loan Party in the form of unsecured term loans (other than, for the
avoidance of doubt,
48



--------------------------------------------------------------------------------



Incremental Term Loans or other Term Loans under this Agreement) or unsecured
bonds, debentures, notes or similar instruments (a) the proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class;
provided that the principal amount of such Permitted Unsecured Refinancing
Indebtedness shall not exceed the amount of the Term Loan Borrowings so
refinanced (plus the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loan Borrowings, fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith), (b) that
does not mature earlier than the Maturity Date of the Class of Term Loans so
refinanced, and has a weighted average life to maturity no shorter than the
Class of Term Loans so refinanced, (c) that, as determined by the Company,
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then- prevailing market conditions or, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are no more restrictive with respect to the
Company or any Subsidiary than those set forth in the Loan Documents (other than
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans and Commitments being refinanced by such Permitted Unsecured
Refinancing Indebtedness); provided that such Permitted Unsecured Refinancing
Indebtedness may contain financial maintenance covenants, so long as any such
financial maintenance covenant shall not be more restrictive with respect to the
Company and its Subsidiaries than (or in addition to) the financial maintenance
covenant set forth in Section 6.13 (unless such financial maintenance covenants
are also added to this Agreement for the benefit of the Lenders); and (d) that
is not guaranteed by any Persons other than the Loan Parties. Permitted
Unsecured Refinancing Indebtedness will include any Registered Equivalent Notes
issued in exchange therefor.
“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01(d).
“Post-Transaction Period” means, (a) with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated and (b)
with respect to any other Initiative, the period beginning on the date on which
such Initiative commences and ending on the last day of the fourth full
consecutive fiscal quarter following the date on which such Initiative
commences.
“Prepayment Event” means:
(a)so long as the Obligations are secured, any Disposition (including pursuant
to a sale and leaseback transaction and by way of merger or consolidation) (for
purposes of this defined term, collectively, “dispositions”) of any asset of the
Company or any Subsidiary, other than dispositions described in clauses (a)
through (k) and (m) through (o) of Section 6.05;
(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of (for purposes of this defined
term, collectively, “casualty events”), any asset of the Company or any
Subsidiary; or
(c)the incurrence by the Company or any Subsidiary of any Indebtedness, other
than any Indebtedness permitted to be incurred under Section 6.01.
49



--------------------------------------------------------------------------------



“Prepayment Proceeds” means (a) in respect of Above-Threshold Prepayment Events,
the Net Proceeds thereof, (b) in respect of Below-Threshold Prepayment Events,
the Net Proceeds thereof in excess of $25,000,000 and (c) in respect of any
Prepayment Event described in clause (c) of the definition thereof, the Net
Proceeds of such Indebtedness.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Forma Adjustment” means, with respect to any Initiative, for any Test
Period, the pro forma increase or decrease (for the avoidance of doubt, net of
any such increase or decrease actually realized) in Consolidated EBITDA
(including the portion thereof attributable to any assets (including Equity
Interests) sold or acquired) from cost savings, operating expense reductions,
business optimization projects and other synergies (in each case net of amounts
actually realized and costs incurred to achieve the same), in each case, related
to such Initiative that are reasonably identifiable, factually supportable and
projected by the Company in good faith to result within the Post-Transaction
Period from actions taken or with respect to which substantial steps have been
taken or are expected to be taken (in the good faith determination of the
Company) within (x) in the case of any Specified Transaction, 12 months after
the date of consummation of such Specified Transaction and (y) in the case of
any other Initiative, 12 months after commencement of such Initiative, as
applicable; provided that, the cost savings and synergies related to such
actions or such additional costs, as applicable, may be assumed, for purposes of
projecting such pro forma increase or decrease to such Consolidated EBITDA to be
realized on a “run-rate” basis during the entirety, or, in the case of,
additional costs, as applicable, to be incurred during the entirety of any
fiscal quarters of the Company included in such Test Period; provided further
that any such pro forma increase or decrease to Consolidated EBITDA shall be (i)
without duplication for cost savings, synergies or additional costs already
included in Consolidated EBITDA for such Test Period and (ii) made in any fiscal
quarter that does not commence after the Post-Transaction Period.
“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis, that (a) to the extent applicable, the Pro Forma
Adjustment shall have been made (subject, for the avoidance of doubt, to the
limitations set forth in clause (b) of the definition of the term “Consolidated
EBITDA”) and (b) all Initiatives and the following transactions in connection
therewith shall be deemed to have occurred as of (or commencing with) the first
day of the applicable period of measurement in such test or covenant: (i) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Initiative (A) in the case of a Disposition of all or
substantially all Equity Interests in any Subsidiary or any division, product
line, or facility used for operations of the Company or any of the Subsidiaries
or the designation of a Subsidiary as an Unrestricted Subsidiary, shall be
excluded, and (B) in the case of an acquisition or Investment described in the
definition of the term “Specified Transaction” or designation of an Unrestricted
Subsidiary as a Subsidiary, shall be included, (ii) any prepayment, repayment,
retirement, redemption or satisfaction of Indebtedness, and (iii) any
Indebtedness incurred or assumed by the Company or any of the Subsidiaries in
connection therewith; provided that, without limiting the application of the Pro
Forma Adjustment pursuant to clause (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with (and subject to applicable limitations
included in) the definition of the term “Consolidated EBITDA” and give effect to
operating expense reductions that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Company and the
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of the term “Pro Forma Adjustment”.
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.
“Proposed Change” has the meaning set forth in Section 9.02(c).
50



--------------------------------------------------------------------------------



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 9.23.
“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Receivables” means any right to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).
“Receivables Entity” means a wholly-owned Subsidiary which engages in no
activities other than in connection with the financing of accounts receivable of
the Receivables Sellers and which is designated (as provided below) as a
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Company or any
Subsidiary, (ii) is recourse to or obligates the Company or any Subsidiary in
any way (other than pursuant to Standard Securitization Undertakings) or (iii)
subjects any property or asset of the Company or any Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which neither the
Company nor any Subsidiary has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Company or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Company, and (c) to which neither the Company nor any Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results (other than pursuant
to Standard Securitization Undertakings). Any such designation shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
an officer’s certificate of the Company certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions
“Receivables Sellers” means the Company and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).
“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).
“Refinancing Commitments” has the meaning set forth in Section 2.23(a).
“Refinancing Facility Agreement” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Borrowers, the Administrative Agent and one or more
Refinancing Lenders, establishing Refinancing
51



--------------------------------------------------------------------------------



Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.23.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value or committed amount,
if applicable) of such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value or committed amount, if applicable) of such Original
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Original Indebtedness and any reasonable fees, premiums and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness; (c) such Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control, fundamental change, or upon conversion
or exchange in the case of convertible or exchangeable Indebtedness or as and to
the extent such repayment, prepayment, redemption, repurchase or defeasance
would have been required pursuant to the terms of such Original Indebtedness)
prior to the maturity of such Original Indebtedness; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing; (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Subsidiary, in each case
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become pursuant to the terms of the Original
Indebtedness) an obligor in respect of such Original Indebtedness, and shall not
constitute an obligation of the Company if the Company shall not have been an
obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of such Subsidiary or of the Company only to the extent
of their obligations in respect of such Original Indebtedness; (e) if such
Original Indebtedness shall have been subordinated in right of payment or
otherwise to the Loan Document Obligations, such Refinancing Indebtedness shall
also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent.
“Refinancing Lenders” means the Refinancing Term Lenders and the Refinancing
Revolving Lenders.
“Refinancing Loans” means the Refinancing Term Loans and the Refinancing
Revolving Loans.
“Refinancing Revolving Commitments” has the meaning set forth in Section
2.23(a).
“Refinancing Revolving Lender” has the meaning set forth in Section 2.23(a).
“Refinancing Revolving Loans” means any Loans made under the Refinancing
Revolving Commitments.
“Refinancing Term Lender” has the meaning set forth in Section 2.23(a).
“Refinancing Term Loan” has the meaning set forth in Section 2.23(a).
“Refinancing Term Loan Commitments” has the meaning set forth in Section
2.23(a).
52



--------------------------------------------------------------------------------



“Refunded Swingline Loans” has the meaning set forth in Section 2.05(b).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.
“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lenders pursuant to Section 2.06(e) for amounts drawn under Letters
of Credit.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment.
“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Reg. § 4043.
“Required Financials” has the meaning set forth in Section 3.04(a).
“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate principal amount of the Term Loans then outstanding and (ii)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding
(provided that if the Revolving Commitments of any Class hereunder have been
terminated at a time when there are other Revolving Commitments outstanding, but
the Lenders in respect thereof have Revolving Extensions of Credit outstanding,
for purposes of this definition only, such Lenders shall be deemed to have
Revolving Commitments in the amount of their Revolving Extensions of Credit).
“Requirements of Law” means, with respect to any Person, (a) the Organizational
Documents of such Person and (b) any law (including common law), statute,
ordinance, treaty, rule, regulation, code, judgment, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“Restricted Indebtedness” has the meaning set forth in Section 6.08(b).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Company or any Subsidiary.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
53



--------------------------------------------------------------------------------



“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.08, and (iii)
such additional dates as the Administrative Agent shall determine or the
Majority in Interest of the Multicurrency Tranche Revolving Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance, amendment or extension of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of any payment by the
applicable Issuing Lender under any Letter of Credit by it denominated in an
Alternative Currency, (iii) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Lender
shall determine or the Majority in Interest of the Dollar Tranche Revolving
Lenders shall require.
“Revolving Commitment” means, with respect to each Lender, its Dollar Tranche
Revolving Commitment and/or Multicurrency Tranche Revolving Commitment, as the
context may require.
“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.
“Revolving Credit Exposure” means, as to any Lender at any time, its Dollar
Tranche Revolving Credit Exposure and/or Multicurrency Tranche Revolving Credit
Exposure, as the context may require.
“Revolving Extensions of Credit” means, as to any Revolving Lender at any time,
an amount equal to (a) in the case of a Dollar Tranche Revolving Lender, the sum
of (i) the aggregate principal amount of all Dollar Tranche Revolving Loans held
by such Lender then outstanding, (ii) such Lender’s Dollar Tranche Applicable
Percentage of the L/C Obligations then outstanding and (iii) such Lender’s
Dollar Tranche Applicable Percentage of the aggregate principal amount of
Swingline Loans then outstanding and (b) in the case of a Multicurrency Tranche
Revolving Lender, the sum of the aggregate principal amount of all Multicurrency
Tranche Revolving Loans held by such Lender then outstanding.
“Revolving Facilities” means, collectively, the Dollar Tranche Revolving
Facility and the Multicurrency Tranche Revolving Facility.
“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.
“Revolving Loans” means Dollar Tranche Revolving Loans and/or Multicurrency
Tranche Revolving Loans, as the context may require.
“Revolving Outstanding Amount” means (i) with respect to Loans (other than
Swingline Loans) on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; (ii) with
respect to Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swingline Loans occurring on such date; and (iii) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any issuance, extension of the expiry date, or increase in the amount
of, any Letter of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.
“Revolving Percentage” means, as to any Revolving Lender at any time, its Dollar
Tranche Applicable Percentage and/or Multicurrency Tranche Applicable
Percentage, as the context may require.
54



--------------------------------------------------------------------------------



“Revolving Termination Date” means the date that is five years after the Closing
Date.
“S&P” means Standard & Poor’s Financial Services LLC.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Lender, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in OFAC’s
Specially Designated Nationals and Blocked Persons List or Her Majesty’s
Treasury of the United Kingdom’s Consolidated List of Financial Sanctions
Targets or any similar list of designated Persons enforced by any other relevant
sanctions authority, (b) any Person that is currently the subject or target of
any Sanctions, (c) any Person located, organized or resident in a Sanctioned
Country or (d) any Person owned 50 percent or more by any Person or Persons
described in clause (a), (b) or (c).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (n) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or any other relevant sanctions authority.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person that is not the Company or any Subsidiary
and the Company or any Subsidiary leases such property, or other property that
it intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.
“SEC” means the United States Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed pursuant to a Cash Management Agreement in effect on
the Closing Date, entered into with a party that was a Lender as of the Closing
Date or an Affiliate thereof, (b) are owed pursuant to a Cash Management
Agreement entered into after the Closing Date with a party that was a Lender or
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case at the time such Cash Management Agreement was entered into,
and, in the case of any such Cash Management Agreement referred to in clause (a)
or (b) above, has been designated by the Company in a written notice given to
the Administrative Agent as a Cash Management Agreement the obligations under
which are to constitute Secured Cash Management Obligations for purposes of the
Loan Documents.
“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Company and each Subsidiary arising under each
Hedging Agreement that (a) was in effect on the Closing Date with a counterparty
that was a Lender as of the Closing Date or an Affiliate thereof, (b) is entered
into after the Closing Date with a counterparty that was a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case at the time such Hedging Agreement was entered into and, in the case
of any such Hedging Agreement referred to in clause (a) or (b) above, has been
designated by the Company in a written notice given to
55



--------------------------------------------------------------------------------



the Administrative Agent as a Hedging Agreement the obligations under which are
to constitute Secured Hedging Obligations for purposes of the Loan Documents (it
being understood that one notice with respect to a specified ISDA Master
Agreement may designate all transactions thereunder as being “Secured Hedging
Obligations”, without the need for separate notices for each individual
transaction thereunder); provided that for purposes of determining any Secured
Hedging Obligations of a Loan Party, “Secured Hedging Obligations” shall not
create any guarantee by a Loan Party of any Excluded Swap Obligation of such
Loan Party.
“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arrangers, (d) the Issuing Lenders, (e) the Swingline Lender, (f)
each provider of Cash Management Services under a Cash Management Agreement the
obligations under which constitute Secured Cash Management Obligations, (g) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, (h) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under this Agreement or any other Loan
Document and (i) the successors and permitted assigns of each of the foregoing.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the Mortgages, the
Intercompany Note and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.03, 5.11 or 5.16 or
clauses (a)(i)(B), (a)(ii)(B) or (c) of the definition of the term “Collateral
and Guarantee Requirement” to secure the Obligations.
“Series” has the meaning set forth in Section 2.22(b).
“Significant Subsidiary” means (a) each Subsidiary (i) with total assets
(including the value of Equity Interests of its Subsidiaries and excluding
intercompany assets), for the Test Period most recently ended, equal to or
greater than 2.5% of Total Assets (or, solely for purposes of clauses (h), (i)
and (j) of Article VII, equal to or greater than 10.0% of Total Assets) and/or
(ii) the gross revenues (net of payroll, taxes, benefits and other deductions
permitted under GAAP and excluding intercompany gross revenues) of which, for
the Test Period most recently ended, are equal to or greater than 2.5% of such
gross revenues of the Company and its Subsidiaries (or, solely for purposes of
clauses (h), (i) and (j) of Article VII, equal to or greater than 10.0% of such
gross revenues of the Company and its Subsidiaries) and (b) each Subsidiary that
owns any Equity Interests of any Subsidiary that would be deemed a Significant
Subsidiary under clause (a)(i) or (a)(ii) above; provided that, if at the end of
any Test Period during the term of this Agreement, the combined aggregate amount
of total assets (excluding intercompany assets) as of the last day of any fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) or combined aggregate amount of gross revenues (net of
payroll, taxes, benefits and other deductions permitted under GAAP and excluding
intercompany gross revenues) for the Test Period most recently ended of all
Subsidiaries that are not Significant Subsidiaries shall have exceeded 10.0% of
the Total Assets of the Company and its Subsidiaries or 10.0% of such gross
revenues of the Company and its Subsidiaries, in each case, for the Test Period
most recently ended, then one or more of the Subsidiaries that are not
Significant Subsidiaries shall be designated by the Company in writing to the
Administrative Agent as a Significant Subsidiary until such excess has been
eliminated (it being understood that no Subsidiary that is not wholly-owned or
is otherwise an Excluded Subsidiary pursuant to the operation of clauses (b)-(i)
of the definition thereof shall be designated a Significant Subsidiary pursuant
to this proviso).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified GCA Acquisition Agreement Representations” means such of the
representations and warranties made by, or with respect to, GCA and its
Subsidiaries in the GCA Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that the Company (or
56



--------------------------------------------------------------------------------



its applicable Affiliates) has the right to terminate its (or their) obligations
under the GCA Acquisition Agreement or to decline to consummate the GCA
Acquisition as a result of a breach of any one or more of such representations
and warranties in the GCA Acquisition Agreement.
“Specified Permitted Acquisition Agreement Representations” means, with respect
to any Permitted Acquisition or other acquisition or Investment permitted
hereunder, such of the representations and warranties made by, or with respect
to, the applicable entity to be acquired and its Subsidiaries in the applicable
acquisition or investment agreement as are material to the interests of the
Lenders, but only to the extent that the Company (or its applicable Affiliates)
have the right to terminate its (or their) obligations under such agreement or
to decline to consummate such transaction as a result of a breach of any one or
more of such representations and warranties in such agreement.
“Specified Permitted Amount” means, as of any date, (a) the greater of (i)
$75,000,000 and (ii) 25% of Consolidated EBITDA computed on a Pro Forma Basis
for the most recently ended Test Period as of such date less (b) the sum of,
without duplication, (i) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(n) as of such date and (ii) the
aggregate amount of Investments by the Company and the Subsidiaries in
Unrestricted Subsidiaries outstanding under Section 6.04(p) as of such date.
“Specified Representations” means the representations and warranties made in
Sections 3.01 (as it relates solely to the Loan Parties), 3.02, 3.03(b) (as it
relates to the entering into and the performance of the Loan Documents, the
establishment of the Commitments, the incurrence of the Loans and granting of
Liens hereunder), 3.09, 3.14, 3.16 (after giving effect to the last sentence of
Section 4.01(f)), 3.17, 3.18, 3.19 and 3.20.
“Specified Transaction” means, with respect to any period, any Investment,
acquisition, Disposition, incurrence, assumption or repayment of Indebtedness
(including the incurrence of Incremental Term Facilities), Restricted Payment,
designation of a Subsidiary as an Unrestricted Subsidiary or of an Unrestricted
Subsidiary as a Subsidiary or other event that by the terms of this Agreement
requires Pro Forma Compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Lender may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable Issuing Lender if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that the applicable Issuing Lender may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP and (b) any
57



--------------------------------------------------------------------------------



other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Company; provided, however, that
Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any purpose
of this Agreement or the other Loan Documents, unless otherwise specified in
this Agreement.
“Subsidiary Designation” has the meaning set forth in Section 1.04(c).
“Supplemental Perfection Certificate” means a certificate substantially in the
form of Exhibit G or any other form approved by the Administrative Agent.
“Supported QFC” has the meaning set forth in Section 9.23.
“Suspension Period” means the period commencing on the Third Amendment Effective
Date and ending on the date the Company delivers a Compliance Certificate
pursuant to Section 5.01(d) for a fiscal quarter of the Company ending after the
Third Amendment Effective Date demonstrating that the Total Net Leverage Ratio
for the applicable fiscal quarter is less than 4.00 to 1.00.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any Swap.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.04 in an aggregate principal amount at any
one time outstanding not to exceed the lesser of $75,000,000 and the amount of
the aggregate Dollar Tranche Revolving Commitments. The Swingline Commitment is
part of, and not in addition to, the Dollar Tranche Revolving Commitments.
“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any Dollar
Tranche Revolving Lender at any time shall be the sum of, after giving effect to
any repayments of Swingline Loans upon the borrowing of a Revolving Loan, (a)
its Dollar Tranche Applicable Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loans made by such
Lender in its capacity as a Swingline Lender and (b) if such Lender shall be a
Swingline Lender, the principal amount of all Swingline Loans made by such
Lender outstanding at such time (to the extent that the other Dollar Tranche
Revolving Lenders shall not have funded their participations in such Swingline
Loans); provided that in the case of Section 2.01(b) and Section 2.04(a) when a
Defaulting Lender shall exist, the Swingline Exposure of any Dollar Tranche
Revolving Lender shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.21(c).
“Swingline Lender” means Bank of America in its capacity as the lender of
Swingline Loans.
“Swingline Loans” has the meaning set forth in Section 2.04.
“Swingline Participation Amount” has the meaning set forth in Section 2.05(c).
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the Facilities provided for herein.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
58



--------------------------------------------------------------------------------



“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means an Initial Term Loan Commitment or an Incremental Term
Commitment of any Series.
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
“Term Loan” means an Initial Term Loan or an Incremental Term Loan of any
Series.
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 1.01(a) or in
the most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $800,000,000 on the date of this Agreement. After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.
“Term Maturity Date” means the date that is five years after the Closing Date.
“Test Period” means each period of four consecutive fiscal quarters of the
Company for which financial statements are available.
“Third Amendment” means that certain Third Amendment to this Agreement dated as
of May 28, 2020 by and among the Company, the Designated Borrowers identified
therein, the Guarantors identified therein, the Required Lenders and the
Administrative Agent.
“Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.
“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Company and its Subsidiaries, determined on a Pro Forma
Basis.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Indebtedness” means, on any date, the aggregate principal amount of
Indebtedness of the Company and its Subsidiaries outstanding as of such date, in
the amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP (but without giving effect to
any election to value any Indebtedness at “fair value,” as described in Section
1.04(a), or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness)
consisting of indebtedness for borrowed money, all obligations (contingent or
otherwise) under letters of credit and the principal portion of obligations in
respect of Capital Leases.
“Total Leverage Ratio” means, on any date of determination, the ratio of (a) an
amount equal to Total Indebtedness as of the last day of the Test Period most
recently ended on or prior to such date to (b) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date.
“Total Net Leverage Ratio” means, on any date of determination, the ratio of (a)
the difference of (i) an amount equal to Total Indebtedness as of the last day
of the Test Period most
59



--------------------------------------------------------------------------------



recently ended on or prior to such date minus (ii) up to $100,000,000 of
Domestic Cash as of such date to (b) Consolidated EBITDA for the Test Period
most recently ended on or prior to such date.
“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.
“Tranche” means a category of Revolving Commitments and extensions of credit
hereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Revolving Commitments and Multicurrency
Tranche Revolving Loans and (b) Dollar Tranche Revolving Commitments, Dollar
Tranche Revolving Loans, Letters of Credit and Swingline Loans.
“Transaction Costs” means the (i) consideration in connection with the GCA
Acquisition, (ii) the fees, costs and expenses incurred in connection with the
Transactions, (iii) the GCA Refinancing and (iv) the refinancing of the Existing
Credit Agreement contemplated in Section 4.01(g).
“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, (b) the creation and perfection of the security interests
provided for in the Security Documents, (c) the consummation of the GCA
Acquisition, (d) the GCA Refinancing, (e) the refinancing of the Existing Credit
Agreement contemplated in Section 4.01(g) and (e) the payment of the Transaction
Costs.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Base Rate or the Eurocurrency Rate.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“U.K. Borrower” means a Borrower incorporated or organized in the United Kingdom
of Great Britain and Northern Ireland.
“U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which: (i) where it relates to a
U.K. Treaty Lender that is a Lender on the date of this Agreement, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Schedule 1.01(a), and (a) where the Borrower is an Borrower on
the date of this Agreement, is filed with HM Revenue & Customs within 30 days of
the date of this Agreement; or (b) where the Borrower becomes a Borrower after
the date of this Agreement, is filed with HM Revenue & Customs within 30 days of
the date on which that Borrower becomes a Borrower under this Agreement; or (ii)
where it relates to a U.K. Treaty Lender that is not an Lender on the date of
this Agreement, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment or
Assumption (or, if such Lender becomes Lender otherwise than pursuant to an
Assignment and Assumption, in the relevant documentation which it executes on
becoming a Lender under this Agreement); and (a) where the Borrower is a
Borrower as at the date on which that U.K. Treaty Lender becomes a Lender under
this Agreement, is filed with HM Revenue & Customs within 30 days of that date;
or (b) where the Borrower is not a Borrower as at the date on which that U.K.
Treaty Lender becomes a Lender under this Agreement, is filed with HM Revenue &
Customs within 30 days of the date on which that Borrower becomes a Borrower
under this Agreement; provided that, in the event that a Borrower uses a HM
Revenue & Customs’ Form DTTP2A to make a filing in respect of more than one
Lender, such Form DTTP2A shall be deemed to be a HM Revenue & Customs’ Form
DTTP2 in respect of each U.K. Treaty Lender specified therein.
60



--------------------------------------------------------------------------------



“U.K. CTA” means the U.K. Corporation Tax Act 2009.
“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“U.K. ITA” means the U.K. Income Tax Act 2007.
“U.K. Non-Bank Lender” means: (i) where a Lender becomes a party to this
Agreement on the date of this Agreement, a Lender which is designated as a U.K.
Non-Bank Lender in Schedule 1.01(a); and (ii) where a Lender becomes a party to
this Agreement after the date of this Agreement, a Lender which gives a U.K. Tax
Confirmation in the relevant Assignment or Assumption (or, if such Lender
becomes Lender otherwise than pursuant to an Assignment and Assumption, in the
relevant documentation which it executes on becoming a Lender under this
Agreement).
“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) a Lender: (i) which is a bank (as defined for the purpose of section
879 of the U.K. ITA) making an advance under a Loan Document and is within the
charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the U.K. CTA; or (ii) in respect of an advance made
under a Loan Document by a person that was a bank (as defined for the purpose of
section 879 of the U.K. ITA) at the time that that advance was made and within
the charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance; or (b) a Lender which is: (i) a company resident in the
United Kingdom for U.K. tax purposes; or (ii) a partnership each member of which
is: (1) a company so resident in the United Kingdom; or (2) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company; (c) a U.K. Treaty Lender or (d) a
building society (as defined for the purposes of section 880 of the U.K. ITA)
making an advance under a Loan Document.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
“U.K. Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a partnership each member of
which is: (i) a company so resident in the United Kingdom; or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (c) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company.
“U.K. Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
deduction or withholding required by FATCA.
61



--------------------------------------------------------------------------------



“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.
“U.K. Treaty Lender” means a Lender which: (1) is treated as a resident of a
U.K. Treaty State for the purposes of a U.K. Treaty; (2) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected; and (3) fulfils any
conditions which must be fulfilled under that U.K. Treaty to obtain full
exemption from United Kingdom tax on interest payable to that Lender in respect
of an advance under a Loan Document, subject to the completion of any necessary
procedural formalities.
“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.23.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means cash and Permitted Investments of the Company and its
Subsidiaries which are not subject to any Liens (other than Permitted
Encumbrances of the type described in clause (a) or (h) of the definition
thereof and Liens permitted by Sections 6.02(a) or (k)).
“Unrestricted Subsidiary” means (a) any Subsidiary of the Company that is
designated as an Unrestricted Subsidiary by the Company on the Closing Date or
pursuant to Section 5.15 subsequent to the Closing Date and (b) any Subsidiary
of an Unrestricted Subsidiary.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.18(g)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
“Voluntary Prepayment Amount” means, as of any date, an amount equal to (a) the
sum of (i) the aggregate principal amount of all optional prepayments of Term
Loans and Incremental Equivalent Debt in the form of term loans made prior to
such date (excluding prepayments made with the proceeds of long-term
Indebtedness) and (ii) the aggregate principal amount all optional prepayments
of Revolving Loans or Incremental Equivalent Debt in the form of revolving loans
made prior to such date (excluding prepayments made with the proceeds of
long-term Indebtedness), solely to the extent accompanied by an equivalent
permanent reduction of Revolving Commitments or the revolving commitments under
such Incremental Equivalent Debt, as applicable, less (b) the sum of (i) the
aggregate amount of all Incremental Commitments extended prior to such date in
reliance on the Voluntary Prepayment Amount and (ii) the aggregate principal
amount of all Incremental Equivalent Debt incurred prior to such date in
reliance on the Voluntary Prepayment Amount.
“wholly-owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned Subsidiary of such Person or any
combination thereof.
62



--------------------------------------------------------------------------------



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan” or “Term Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Rate Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Term Loan” or “Eurocurrency Term Borrowing”).
SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”
Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person
63



--------------------------------------------------------------------------------



hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (A) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities), or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Company or
any Subsidiary at “fair value,” as defined therein and (B) any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof. For purposes of the foregoing, any
change by the Company in its accounting principles and standards to adopt
International Financial Reporting Standards, regardless of whether required by
applicable laws and regulations, will be deemed a change in GAAP.
(a)Notwithstanding any change in GAAP after the Closing Date that would require
obligations that would be classified and accounted for as an operating lease
under GAAP as existing on the Closing Date to be classified and accounted for as
capital leases or otherwise reflected on the consolidated balance sheet of the
Company and its Subsidiaries (including its Unrestricted Subsidiaries), such
obligations shall continue to be treated as operating leases for all purposes
under this Agreement.
(b)For purposes of determining compliance with any test or covenant contained in
this Agreement with respect to any period during which any Initiative occurs or
during which any designation of any Subsidiary as an Unrestricted Subsidiary and
any Unrestricted Subsidiary as a Subsidiary in accordance with Section 5.15
occurs (a “Subsidiary Designation”), or for purposes of determining whether any
Initiative or Subsidiary Designation is permitted hereunder, Consolidated
EBITDA, the Total Leverage Ratio, Total Net Leverage Ratio, Adjusted
Consolidated EBITDAR and the Fixed Charge Coverage Ratio shall be calculated
with respect to such period on a Pro Forma Basis, giving effect to such
Initiative or Subsidiary Designation.


64



--------------------------------------------------------------------------------



SECTION 1.05Excluded Swap Obligations. Notwithstanding any provision of this
Agreement or any other Loan Document, no Guarantee by any Loan Party under any
Loan Document shall include a Guarantee of any Obligation that, as to such Loan
Party, is an Excluded Swap Obligation and no Collateral provided by any Loan
Party shall secure any Obligation that, as to such Loan Party, is an Excluded
Swap Obligation. In the event that any payment is made by, or any collection is
realized from, any Loan Party as to which any Obligations are Excluded Swap
Obligations, or from any Collateral provided by such Loan Party, the proceeds
thereof shall be applied to pay the Obligations of such Loan Party as otherwise
provided herein without giving effect to such Excluded Swap Obligations and each
reference in this Agreement or any other Loan Document to the ratable
application of such amounts as among the Obligations or any specified portion of
the Obligations that would otherwise include such Excluded Swap Obligations
shall be deemed so to provide, but appropriate adjustments shall be made with
respect to payments from the other Loan Parties (or on account of their assets)
to preserve the ratable application thereof as set forth in this Agreement.
SECTION 1.06Limited Condition Acquisitions. In connection with the incurrence of
any Indebtedness or Liens or the making of any Investments, Restricted Payments,
prepayments of Restricted Indebtedness, Dispositions or fundamental changes or
the designation of any Subsidiaries or Unrestricted Subsidiaries, in each case,
in connection with a Limited Condition Acquisition (any of the foregoing, an
“LCA Action” and collectively, the “LCA Actions”), for purposes of determining
compliance with any provision of this Agreement which requires that no Default
or Event of Default has occurred, is continuing or would result from any such
LCA Action or that the representations and warranties shall be true and correct
(or true and correct in all material respects), as applicable, such condition
shall, at the option of the Company (the Company’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
be deemed satisfied, so long as no Default or Event of Default exists and the
representations and warranties are true and correct (or true and correct in all
material respects, as applicable) on the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”) and no
Event of Default under clause (a), (b), (h) or (i) of Article VII shall have
occurred and is continuing on the effective date of such LCA Action. For the
avoidance of doubt, if the Company has exercised the LCA Election, and any
Default or Event of Default occurs (including as a result of the representations
and warranties not being true and correct) following the LCA Test Date and prior
to the consummation of such Limited Condition Acquisition, any such Default or
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Acquisition is permitted hereunder.
(a)In connection with any LCA Action, for purposes of:
(i)  determining compliance with any provision of this Agreement which requires
the calculation of the Total Leverage Ratio or the Total Net Leverage Ratio; or
(ii)  testing baskets set forth in this Agreement;
in each case, upon the LCA Election, the date of determination of whether any
such action is permitted hereunder, shall be the LCA Test Date, and if, after
giving effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) on a Pro Forma Basis as if they
had occurred at the beginning of the most recent four consecutive fiscal
quarters ending prior to the LCA Test Date for which consolidated financial
statements of the Company are available, the Company could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Company has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA of the Company or the
Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant
65



--------------------------------------------------------------------------------



transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Company has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of any Indebtedness or Liens or the making of any Investments,
Restricted Payments, prepayments of Restricted Indebtedness, Dispositions or
fundamental changes or the designation of any Subsidiaries or Unrestricted
Subsidiaries, in each case on or following the relevant LCA Test Date and prior
to the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated both (y) on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (z) assuming such Limited Condition
Acquisition and other transactions in connection therewith have not been
consummated.
SECTION 1.07Exchange Rates; Currency Equivalents; Rates. (a) The Administrative
Agent or the applicable Issuing Lender, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Revolving Extensions of Credit and Revolving Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Company
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Lender, as
applicable.
(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable Issuing Lender, as the case may be.
(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
SECTION 1.08Additional Alternative Currencies. (a) The Company may from time to
time request that Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall be treated as a “LIBOR Quoted
Currency” only to the extent that there is a published LIBOR Rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Multicurrency Tranche Revolving Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
applicable Issuing Lender.
(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Borrowing or
issuance of a Letter of Credit (or such other time or date as may be agreed by
the Administrative Agent and, in the case of any such request pertaining to
Letters of Credit, the applicable Issuing Lender, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Multicurrency
66



--------------------------------------------------------------------------------



Tranche Revolving Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the
applicable Issuing Lender thereof. Each Multicurrency Tranche Revolving Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
applicable Issuing Lender (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
(c)Any failure by a Multicurrency Tranche Revolving Lender or an Issuing Lender,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or such
Issuing Lender, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Multicurrency Tranche Revolving Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and the Multicurrency Tranche Revolving Lenders determine
that there is an appropriate interest rate to be used for such requested
currency, the Administrative Agent shall so notify the Company and (i) the
Administrative Agent and such Lenders may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (ii) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the applicable Issuing Lender consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Company and (A) the Administrative Agent and the applicable
Issuing Lender may amend the definition of Eurocurrency Rate for any Non-LIBOR
Quoted Currency to the extent necessary to add the applicable Eurocurrency Rate
for such currency and (B) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be an Alternative Currency, for purposes of any
Letter of Credit issuances by such Issuing Lender. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.08, the Administrative Agent shall promptly so notify the
Company. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.
SECTION 1.09Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
67



--------------------------------------------------------------------------------



(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
SECTION 1.10Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.11Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II
THE CREDITS
SECTION 2.01Commitments. (a) Subject to the terms and conditions set forth
herein, each Term Lender agrees to make a Term Loan in Dollars to the Company on
the Closing Date in a principal amount not exceeding its Initial Term Loan
Commitment. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
(b)Subject to the terms and conditions set forth herein, (i) each Dollar Tranche
Revolving Lender agrees to make revolving credit loans (“Dollar Tranche
Revolving Loans”) in Dollars to the Borrowers from time to time during the
Revolving Commitment Period in an aggregate principal amount that will not
result (after giving effect to any application of proceeds of such Revolving
Loans pursuant to Section 2.04) in (x) the sum of the total Dollar Tranche
Revolving Credit Exposures exceeding the aggregate Dollar Tranche Revolving
Commitments or (y) the Dollar Tranche Revolving Credit Exposure of any Lender
exceeding such Lender’s Dollar Tranche Revolving Commitment and (ii) each
Multicurrency Tranche Revolving Lender agrees to make revolving credit loans
(“Multicurrency Tranche Revolving Loans”) in Dollars or in one or more
Alternative Currencies to the Borrowers from time to time during the Revolving
Commitment Period in an aggregate principal amount that will not result in (x)
the sum of the total Multicurrency Tranche Revolving Credit Exposures exceeding
the aggregate Multicurrency Tranche Revolving Commitments, (y) the Multicurrency
Tranche Revolving Credit Exposure of any Lender exceeding such Lender’s
Multicurrency Tranche Revolving Commitment or (z) the sum of the total Revolving
Credit Exposures denominated in an Alternative Currency exceeding the
Alternative Currency Sublimit. During the Revolving Commitment Period the
Borrowers may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.
SECTION 2.02Loans and Borrowings. (a) (i) Each Term Loan shall be made as part
of a Borrowing made by the Lenders ratably in accordance with their Term
Commitments of the applicable Class. The failure of any Term Lender to make any
Term Loan required to be made by it shall not relieve any other Term Lender of
its obligations hereunder; provided that the Term Commitments of the Term
Lenders are several and no Term Lender shall be responsible for any other Term
Lender’s failure to make Loans as required.
(ii)  Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Class and Type made by the applicable Lenders
ratably in accordance with their Revolving Commitments of the applicable Class.
The failure of any Revolving Lender to make any Revolving Loan required to
68



--------------------------------------------------------------------------------



be made by it shall not relieve any other Revolving Lender of its obligations
hereunder; provided that the Revolving Commitments of the Revolving Lenders are
several and no Revolving Lender shall be responsible for any other Revolving
Lender’s failure to make Loans as required.
(b)Subject to Section 2.15, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurocurrency Rate Loans as the relevant Borrower may request in
accordance herewith; provided that each Base Rate Loan shall only be made in
Dollars. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each Base Rate Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than $1,000,000 (provided that the Swingline
Lender may request, on behalf of the Borrowers, borrowings under the Dollar
Tranche Revolving Commitments that are Base Rate Loans in other amounts pursuant
to Section 2.05(a)). Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than ten (10) Interest Periods in effect in respect of the Initial Term Facility
and ten (10) Interest Periods in effect in respect of the Revolving Facilities.
(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert to or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.
SECTION 2.03Requests for Borrowings. (a) To request a Borrowing (other than a
Borrowing of Swingline Loans), the applicable Borrower (or the Company on behalf
of the applicable Borrower) shall notify the Administrative Agent, which notice
may be given by a Borrowing Request or telephone (provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Borrowing Request), not later than 11:00 a.m., (a) in the case of a
Eurocurrency Borrowing denominated in Dollars, three Business Days (or, in the
case of the Term Loan Borrowing to be made on the Closing Date, such shorter
period as may be agreed by the Administrative Agent) before the date of the
proposed Borrowing (or such shorter period of time as may be agreed to by the
Administrative Agent and the Lenders), (b) in the case of a Eurocurrency
Borrowing denominated in an Alternative Currency (other than a Special Notice
Currency), four Business Days before the date of the proposed Borrowing (or such
shorter period of time as may be agreed to by the Administrative Agent and the
Multicurrency Tranche Revolving Lenders), (c) in the case of a Eurocurrency
Borrowing denominated in a Special Notice Currency, five Business Days before
the date of the proposed Borrowing (or such shorter period of time as may be
agreed to by the Administrative Agent and the Multicurrency Tranche Revolving
Lenders), and (d) on the requested date of any Base Rate Borrowing (or such
shorter period of time as may be agreed to by the Administrative Agent and the
Lenders); provided that if any Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one week or one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent at least one
Business Day earlier than that otherwise provided in this Section 2.03(a),
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days
69



--------------------------------------------------------------------------------



in the case of a Special Notice Currency) prior to the requested date of such
Borrowing of Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each such Borrowing Request shall be irrevocable, except
that a Borrowing Request may be conditioned on the occurrence of any subsequent
event (including a Permitted Acquisition or other Investment), in which case,
such notice may be revoked by the applicable Borrower (by written notice to the
Administrative Agent on or prior to the date of such funding) if such event does
not occur. Each such written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)  the name of the applicable Borrower;
(ii)  whether the requested Borrowing is to be a Term Loan Borrowing, an
Incremental Term Loan Borrowing of a particular Series or a Revolving Loan
Borrowing;
(iii)  the aggregate amount of such Borrowing;
(iv)  the date of such Borrowing, which shall be a Business Day;
(v)whether such Borrowing is to be a Base Rate Borrowing or a Eurocurrency
Borrowing and, in the case of a Revolving Loan Borrowing in Dollars, whether
such Borrowing is to be a Dollar Tranche Revolving Borrowing or a Multicurrency
Tranche Revolving Borrowing;
(vi)  in the case of a Eurocurrency Borrowing, the currency of such Borrowing
and the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period,” and
(vii)  the Applicable Funding Account.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing and if no election as to the currency
of Borrowing is specified, then the requested Borrowing shall be made in Dollars
made under the Dollar Tranche Revolving Commitments. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the applicable Class of the details thereof and of the amount (and
currency) of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04Swingline Commitments. (a) Subject to the terms and conditions set
forth herein, from time to time during the Revolving Commitment Period, the
Swingline Lender may, in its discretion, make a portion of the credit otherwise
available to the Company under the Dollar Tranche Revolving Commitments by
making swing line loans (“Swingline Loans”) in Dollars to the Company; provided
that (i) the sum of (x) the Swingline Exposure of such Swingline Lender (in its
capacity as a Dollar Tranche Revolving Lender), (y) the aggregate principal
amount of outstanding Dollar Tranche Revolving Loans made by such Swingline
Lender (in its capacity as a Dollar Tranche Revolving Lender) and (z) the L/C
Exposure of such Swingline Lender (in its capacity as a Dollar Tranche Revolving
Lender) shall not exceed its Dollar Tranche Revolving Commitment then in effect,
(ii) the sum of the outstanding Swingline Loans shall not exceed the Swingline
Commitment, (iii) the Company shall not request, and no Swingline Lender shall
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments with respect
to the Dollar Tranche Lenders would be less than zero and (iv) the Swingline
Lender shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Swingline Loan may have, Fronting Exposure.
During the Revolving Commitment Period, the
70



--------------------------------------------------------------------------------



Company may use the Swingline Commitment by borrowing, repaying and reborrowing,
all in accordance with the terms and conditions hereof. Swingline Loans shall be
Base Rate Loans only; provided that the Swingline Lender may, at its discretion,
provide for an alternate rate of interest on Swingline Loans agreed to by the
Company and the Swingline Lender (which alternate rate of interest shall apply
only so long as the Swingline Lender has not requested that the Dollar Tranche
Revolving Lenders fund Refunded Swingline Loans to refinance, or to purchase and
fund risk participations in, such Swingline Loans pursuant to Section 2.05(b))
(such alternate rate, the “Alternative Swingline Rate”).
(b)The Company shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and five Business Days after such Swingline Loan is made; provided that on each
date that a Dollar Tranche Revolving Loan is borrowed, the Company shall repay
all Swingline Loans then outstanding and the proceeds of any such Dollar Tranche
Revolving Loans shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.
SECTION 2.05Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Company desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 p.m. on the date of the proposed Borrowing), substantially in
the form of Exhibit B-2 or any other form approved by the Swingline Lender,
specifying (i) the amount to be borrowed and (ii) the requested date of
Borrowing (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 p.m. on the proposed Borrowing date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the requested Swingline Loan. The Administrative Agent shall make
the proceeds of such Swingline Loan available to the Company on such Borrowing
date by depositing such proceeds in the account of the Company with the
Administrative Agent on such Borrowing date in immediately available funds.
(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Company (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by such Swingline Lender no later than 12:00 Noon request each Dollar
Tranche Revolving Lender to make, and each Dollar Tranche Revolving Lender
hereby agrees to make, a Dollar Tranche Revolving Loan, in an amount equal to
such Dollar Tranche Revolving Lender’s Dollar Tranche Applicable Percentage of
the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Dollar Tranche Revolving Lender shall make the amount of such Dollar Tranche
Revolving Loan available to the Administrative Agent at the Funding Office in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swingline Loan) not later than 10:00 a.m. one
Business Day after the date of such notice. The proceeds of such Dollar Tranche
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans. The Company irrevocably authorizes the
Swingline Lender to charge the Company’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Dollar Tranche Revolving Lenders are not sufficient to repay in full such
Refunded Swingline Loans.
(c)If prior to the time a Dollar Tranche Revolving Loan would have otherwise
been made pursuant to Section 2.05(b), one of the events described in clause (h)
or (i) of Article VII shall have occurred and be continuing with respect to the
Company or if for any other reason, as determined by any Swingline Lender in its
sole discretion, Dollar Tranche
71



--------------------------------------------------------------------------------



Revolving Loans may not be made as contemplated by Section 2.05(b), each Dollar
Tranche Revolving Lender shall, on the date such Dollar Tranche Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.05(b),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Dollar Tranche Revolving Lender’s
Dollar Tranche Applicable Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans of the Swingline Lender then outstanding
that were to have been repaid with such Dollar Tranche Revolving Loans.
(d)Whenever, at any time after the Swingline Lender has received from any Dollar
Tranche Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its ratable portion of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Dollar Tranche Revolving
Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.
(e)Each Dollar Tranche Revolving Lender’s obligation to make the Loans referred
to in Section 2.05(b) and to purchase participating interests pursuant to
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Dollar Tranche Revolving Lender or the Company may have
against the Swingline Lender, the Company or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article IV, (iii) any adverse change in the condition (financial or otherwise)
of the Company, (iv) any breach of this Agreement or any other Loan Document by
the Company, any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
SECTION 2.06Letters of Credit. (a) L/C Commitment.
(i)  Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Dollar Tranche Revolving Lenders set
forth in Section 2.06(d)(i), agrees, from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue standby letters of credit (“Letters of Credit”) for the account
of the Company or any Subsidiary (including, to the extent not prohibited by
Section 6.04, Unrestricted Subsidiaries) and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided that, after giving
effect to any issuance, amendment, increase or extension of any Letter of
Credit, (w) the sum of the total Dollar Tranche Revolving Credit Exposures shall
not exceed the aggregate Dollar Tranche Revolving Commitments, (x) the Dollar
Tranche Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Dollar Tranche Revolving Commitment, (y) the sum of the total Revolving Credit
Exposures denominated in an Alternative Currency shall not exceed the
Alternative Currency Sublimit and (z) the L/C Exposure shall not exceed the L/C
Commitment. Each request by the Company for the issuance, amendment, increase or
extension of any Letter of Credit shall be deemed to be a representation by the
Company that such requested issuance, amendment, increase or extension, as
applicable, complies with the conditions set forth in the proviso to the
preceding sentence. Each Letter of Credit shall be denominated in Dollars or one
or more
72



--------------------------------------------------------------------------------



Alternative Currencies. All letters of credit identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.
(ii)  No Issuing Lender shall issue any Letter of Credit, if:
(A)subject to Section 2.06(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority in Interest of the Dollar Tranche Revolving
Lenders have approved such expiry date; or
(B)the expiry date of the requested Letter of Credit would occur more than 12
months after the Revolving Termination Date, unless all the Dollar Tranche
Revolving Lenders have approved such expiry date.


(iii)  No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing the Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;
(B)the issuance of the Letter of Credit would violate one or more policies of
such Issuing Lender applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and such Issuing
Lender, the Letter of Credit is in an initial stated amount less than $250,000;
(D)except as otherwise agreed by the Administrative Agent and such Issuing
Lender, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)such Issuing Lender does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;
73



--------------------------------------------------------------------------------



(F)any Lender is at that time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Company or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
(G)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv)  No Issuing Lender shall amend any Letter of Credit if such Issuing Lender
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)  No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)  Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by such Issuing Lender in connection with Letters of Credit issued by
it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article VIII included such Issuing Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to such Issuing
Lender.
(b)Procedure for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)  Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable Issuing Lender (with a
copy to the Administrative Agent) in the form of an Application, appropriately
completed and signed by a Responsible Officer of the Company. Such Application
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the applicable Issuing
Lender, by personal delivery or by any other means acceptable to such Issuing
Lender. Such Application must be received by the applicable Issuing Lender and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and such Issuing Lender
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Application shall
specify in form and detail satisfactory to the applicable Issuing Lender: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof and in the absence of
specification of currency shall be deemed a request for a Letter of Credit
74



--------------------------------------------------------------------------------



denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
Issuing Lender may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Application shall specify in form and detail
satisfactory to the applicable Issuing Lender (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such Issuing Lender may require. Additionally, the Company shall furnish to the
applicable Issuing Lender and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such Issuing Lender or the Administrative
Agent may require.
(ii)  Promptly after receipt of any Application, the applicable Issuing Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the Company
and, if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof. Unless the applicable Issuing Lender has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Lender’s usual and customary business practices.
(iii)  If the Company so requests in any applicable Application, an Issuing
Lender may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
applicable Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Lender, the Company shall not be required to make a
specific request to such Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Lender to permit
the extension of such Letter of Credit at any time to an expiry date not later
than twelve months after the Revolving Termination Date; provided, however, that
the applicable Issuing Lender shall not permit any such extension if (A) such
Issuing Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.06(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Majority in Interest of the Dollar Tranche Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the applicable Issuing
Lender not to permit such extension.
75



--------------------------------------------------------------------------------



(iv)  If the Company so requests in any applicable Application, the applicable
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the an Issuing Lender, the Company
shall not be required to make a specific request to such Issuing Lender to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable Issuing Lender to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), such
Issuing Lender shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Majority in Interest of the Dollar Tranche Revolving Lenders have
elected not to permit such reinstatement or (B) from the Administrative Agent,
any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (treating such reinstatement as
a Revolving Extension of Credit for purposes of this clause) and, in each case,
directing the applicable Issuing Lender not to permit such reinstatement.
(v)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Fees and Other Charges. (i) The Company will pay a fee on the maximum amount
available to be drawn under each Letter of Credit that is issued and outstanding
at a per annum rate equal to (i) 1.00% with respect to the first $75,000,000 of
issued and outstanding Letters of Credit and (ii) the Applicable Rate then in
effect with respect to Revolving Loans that are Eurocurrency Rate Loans with
respect to the remaining amount of issued and outstanding Letters of Credit,
shared ratably among the Dollar Tranche Revolving Lenders and payable quarterly
in arrears on each Fee Payment Date after the issuance date. In addition, the
Company shall pay to each Issuing Lender for its own account a fronting fee of
0.250% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.
(ii)  In addition to the foregoing fees, the Company shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
(d)L/C Participations. (i) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, immediately upon the issuance of a Letter of
Credit, for such L/C Participant’s own account and risk an undivided interest
equal to such L/C Participant’s Dollar Tranche Applicable Percentage in such
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by such Issuing Lender thereunder. Each
L/C Participant agrees with each such Issuing Lender that, if a draft is paid
under any Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Company in accordance
76



--------------------------------------------------------------------------------



with the terms of this Agreement (or in the event that any reimbursement
received by such Issuing Lender shall be required to be returned by it at any
time), such L/C Participant shall pay upon demand an amount in Dollars, to the
Administrative Agent, at the Administrative Agent’s office for
Dollar-denominated payments, equal to such L/C Participant’s Dollar Tranche
Applicable Percentage of the amount that is not so reimbursed (or is so
returned) not later than 1:00 p.m. on the Business Day specified in the demand
therefore. The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender in Dollars. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against such Issuing Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of the Company, (iv) any breach of this
Agreement or any other Loan Document by the Company, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender fails
to make available to the Administrative Agent for the account of the applicable
Issuing Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.06(d) by the time specified herein, then,
without limiting the other provisions of this Agreement, the applicable Issuing
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Lender in
connection with the foregoing.
(ii)  If any payment received by the Administrative Agent for the account of the
applicable Issuing Lender pursuant to Section 2.06(d)(i) is required to be
returned under any of the circumstances (including pursuant to any settlement
entered into by such Issuing Lender in its discretion), each Lender shall pay to
the Administrative Agent for the account of such Issuing Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(iii)  Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.06(d)(i), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Company
or otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.
(e)Reimbursement Obligation of the Company. If any draft is paid under any
Letter of Credit, the Company shall reimburse the applicable Issuing Lender for
the amount of (i) the draft so paid and (ii) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment, not later than 11:00 a.m. on the date of any payment by the applicable
Issuing Lender under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the applicable Issuing Lender
77



--------------------------------------------------------------------------------



under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”). Each such payment shall be made to the applicable
Issuing Lender at its address for notices referred to herein in immediately
available funds. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the applicable Issuing Lender in such
Alternative Currency, unless (A) such Issuing Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified such Issuing Lender promptly following receipt of the notice
of drawing that the Company will reimburse such Issuing Lender in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable Issuing Lender
shall notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the immediately preceding sentence and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the applicable
Issuing Lender for the loss resulting from its inability on that date to
purchase the Alternative Currency in the full amount of the drawing. If the
Company fails to timely reimburse the applicable Issuing Lender on the Honor
Date, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Dollar Tranche Revolving Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the aggregate Dollar Tranche Revolving Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Borrowing Request). Any
notice given by an Issuing Lender or the Administrative Agent pursuant to this
Section 2.06(e) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. Interest shall be payable on
any such amounts from the date on which the relevant draft is paid until payment
in full at the rate set forth in (A) until the Business Day next succeeding the
date of the relevant notice, Section 2.14(a) and (B) thereafter, Section
2.14(d).
(f)Obligations Absolute. The Company’s obligations under this Section 2.06 shall
be absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Company
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Company also agrees with the Issuing Lenders
that no Issuing Lenders shall be responsible for, and the Company’s
Reimbursement Obligations under Section 2.06(e) shall not be affected by, among
other things, (i) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be invalid, fraudulent or
forged in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) any dispute between or among the Company and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Company against any beneficiary of
such Letter of Credit or any such transferee, (iv) payment by an Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit or any payment by an
Issuing Lender under a Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising
78



--------------------------------------------------------------------------------



in connection with any proceeding under any Debtor Relief Law or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. No Issuing Lender shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or message or advice, however transmitted, in
connection with any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Company to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Lender (as finally determined by a court of competent
jurisdiction), such Issuing Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, an Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable Issuing Lender. The Company shall be
conclusively deemed to have waived any such claim against any Issuing Lender and
its correspondents unless such notice is given as aforesaid.
(g)Role of Issuing Lender. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the applicable Issuing Lender shall not have
any responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Majority in Interest of the
Dollar Tranche Revolving Lenders, all of the Dollar Tranche Revolving Lenders,
the Required Lenders or all of the Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
or responsible for any of the matters described in Section 2.06(f); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Company may have a claim against the applicable Issuing Lender, and the
applicable Issuing Lender may be liable to the
79



--------------------------------------------------------------------------------



Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves, as determined by a final nonappealable judgment of a court of competent
jurisdiction, were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The
applicable Issuing Lender may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(h)Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Lender shall promptly notify the
Company of the date and amount thereof. The responsibility of any Issuing Lender
to the Company in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.
(i)Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.06,
the provisions of this Section 2.06 shall apply.
(j)Replacement of an Issuing Lender. An Issuing Lender may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Dollar Tranche Revolving Lenders of any such replacement
of the Issuing Lender. At the time any such replacement shall become effective,
the Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.06(c). From and after the effective date of
any such replacement, (i) the successor Issuing Lender shall have all the rights
and obligations of the Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of obligations of, or is
for the account of, a Subsidiary (including, to the extent not prohibited by
Section 6.04, Unrestricted Subsidiaries) of the Company shall be obligated to
reimburse the applicable Issuing Lender for any and all such drawings under such
Letter of Credit. The Company hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Company,
and that the Company’s business derives substantial benefits from the business
of such Subsidiaries.
(l)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Lender and the Company when a Letter
of Credit
80



--------------------------------------------------------------------------------



is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no Issuing Lender shall be responsible to the
Company for, and each Issuing Lender’s rights and remedies against the Company
shall not be impaired by, any action or inaction of such Issuing Lender required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including the Requirement
of Law or any order of a jurisdiction where the applicable Issuing Lender or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice. In addition, any Issuing Lender may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(m)Issuing Lender Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Lender shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report (i) reasonably prior to the time
that such Issuing Lender issues, amends, renews, increases or extends a Letter
of Credit, the date of such issuance, amendment, renewal, increase or extension
and the stated amount of the applicable Letters of Credit after giving effect to
such issuance, amendment, renewal or extension (and whether the amounts thereof
shall have changed); (ii) on each Business Day on which such Issuing Lender
makes a payment pursuant to a Letter of Credit, the date and amount of such
payment; (iii) on any Business Day on which the Company fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
Issuing Lender on such day, the date of such failure and the amount of such
payment; (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Lender; and (v) for so long as any Letter of Credit issued by an
Issuing Lender is outstanding, such Issuing Lender shall deliver to the
Administrative Agent (A) on the last Business Day of each calendar month, (B) at
all other times a Letter of Credit Report is required to be delivered pursuant
to this Agreement, and (C) on each date that (1) such Issuing Lender issues,
amends, renews, increases or extends a Letter of Credit or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such Issuing
Lender.
SECTION 2.07Funding of Borrowings.
(a)Each Lender shall make the amount of each Loan to be made by it hereunder
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency no later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the proposed date thereof (or in the case of the Loans
to be made on the Closing Date, 11:00 a.m.). The Administrative Agent will make
such Loans available to the relevant Borrower by promptly remitting the amounts
so received, in like funds, to the Applicable Funding Account.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance on such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made
81



--------------------------------------------------------------------------------



its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing or (ii) in the case of a payment to be made by such Borrower,
the interest rate applicable to Base Rate Term Loans or, in the case of
Alternative Currencies in accordance with such market practice, in each case, as
applicable. If any Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(c)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.
SECTION 2.08Interest Elections. (a) Each Borrowing (other than a Borrowing of
Swingline Loans) initially shall be of the Type and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.08. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)To make an election pursuant to this Section 2.08, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if such Borrower, or the Company on its behalf, was requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election (it being understood and agreed that such an election may be made
prior to the Closing Date). Each such telephonic Interest Election Request shall
be irrevocable and shall be confirmed promptly by delivery to the Administrative
Agent of an executed written Interest Election Request in accordance with the
notice provisions set forth in Section 9.01. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)  the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)  whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing and, in the case of a Revolving Borrowing in Dollars,
82



--------------------------------------------------------------------------------



whether such Borrowing is to be a Dollar Tranche Revolving Borrowing or a
Multicurrency Tranche Revolving Borrowing; and
(iv)  if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)Promptly following receipt of an Interest Election Request in accordance with
this Section 2.08, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(d)If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
the Company or any Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Company of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of such Class may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
such Class shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto; provided that in the case of a failure to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. No Borrowing or Loan may be converted into or continued as a
Borrowing denominated in a different currency, but instead must be prepaid in
the original currency of such Borrowing and reborrowed in the other currency.
(e)After giving effect to all Interest Election Requests, the number of Interest
Periods in effect shall not at any time exceed the maximum number of Interest
Periods permitted pursuant to Section 2.02(c).
SECTION 2.09Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Initial Term Loan Commitments shall automatically terminate
on the Closing Date (upon funding of the Initial Term Loans), (ii) the
Multicurrency Tranche Revolving Commitments and Dollar Tranche Revolving
Commitments shall automatically terminate on the Revolving Termination Date and
(iii) the Aggregate Revolving Commitments shall automatically be reduced on the
first anniversary of the Closing Date to an amount equal to the lesser of (x)
$800,000,000 and (y) the Aggregate Revolving Commitments at such time
immediately prior to giving effect to this clause (iii), it being understood and
agreed that such reduction of the Aggregate Revolving Commitments pursuant to
this clause (iii) shall be applied ratably between the Multicurrency Tranche
Revolving Commitments and the Dollar Tranche Revolving Commitments based on the
respective Revolving Commitments in each Tranche on the first anniversary of the
Closing Date.
(b)The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that each partial reduction of
the Commitments of any Class shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000; provided further, that (i) no such
termination or reduction of Multicurrency Tranche Revolving Commitments shall be
permitted if, after giving effect
83



--------------------------------------------------------------------------------



thereto and to any prepayments of the Multicurrency Tranche Revolving Loans made
on the effective date thereof, the Revolving Extensions of Credit of any
Multicurrency Tranche Revolving Lender would exceed its Multicurrency Tranche
Revolving Commitments, (ii) no such termination or reduction of Dollar Tranche
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Dollar Tranche Revolving Loans and Swingline Loans made
on the effective date thereof, the Revolving Extensions of Credit of any Dollar
Tranche Revolving Lender would exceed its Dollar Tranche Revolving Commitments,
(iii) if after giving effect to any reduction of the Dollar Tranche Revolving
Commitments, the L/C Commitment exceeds the amount of the Dollar Tranche
Revolving Commitments, such commitment shall be automatically reduced by such
excess, (iv) if after giving effect to any reduction of the Dollar Tranche
Revolving Commitments, the Swingline Commitment exceeds the amount of the Dollar
Tranche Revolving Commitments, such commitment shall be automatically reduced by
such excess, (v) if after giving effect to any reduction of the Aggregate
Revolving Commitments, the Alternative Currency Sublimit exceeds the amount of
the Aggregate Revolving Commitments, such sublimit shall be automatically
reduced by such excess and (vi) no such termination or reduction of any
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the sum of the total Revolving Credit Exposures denominated in an
Alternative Currency exceeds the Alternative Currency Sublimit.
(c)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.09 by
11:00 a.m. at least five Business Days prior to the effective date of such
termination or reduction, specifying the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Company pursuant to this Section 2.09 shall be irrevocable. Any
termination or reduction of the Commitments of any Class shall be permanent. A
notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities
being funded, the occurrence of a Specified Transaction or other contingent
event, in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
SECTION 2.10Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Initial Term Loan of
such Lender made to such Borrower as provided in Section 2.11, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Incremental Term Loan of such Lender on the Maturity Date
applicable to such Incremental Term Loans made to such Borrower and (iii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender made to such Borrower on the
Revolving Termination Date.
(b)The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of each
Borrower in respect of Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of any Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement.
(c)Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented
84



--------------------------------------------------------------------------------



by one or more promissory notes in such form payable to the payee named therein
(or to such payee and its registered assigns).
SECTION 2.11Amortization of Term Loans. (a) The Company shall repay Initial Term
Loan Borrowings on the last Business Day of each April, July, October and
January, commencing with the last Business Day of the first full fiscal quarter
of the Company following the Closing Date and ending with the last such Business
Day to occur prior to the Term Maturity Date, in an aggregate principal amount
for each such date equal to the percentage set forth below opposite the
applicable date of the aggregate principal amount of the Initial Term Loan
Borrowings outstanding on the Closing Date (as such amount shall be adjusted
pursuant to paragraph (d) of this Section 2.11).

Repayment Date – Last Business Day of the
Applicable MonthRepayment PercentageJanuary 20180.625%April 20180.625%July
20180.625%October 20180.625%January 20191.25%April 20191.25%July
20191.25%October 20191.25%January 20201.875%April 20201.875%July
20201.875%October 20201.875%January 20213.75%April 20213.75%July
20213.75%October 20213.75%January 20223.75%April 20223.75%July 20223.75%

(b)The applicable Borrower shall repay Incremental Term Loans of any Series in
such amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Amendment establishing the Incremental Term Commitments of
such Series (as such amount shall be adjusted pursuant to paragraph (d) of this
Section 2.11 or pursuant to such Incremental Facility Amendment).
(c)To the extent not previously paid, (i) all Initial Term Loans shall be due
and payable on the Term Maturity Date and (ii) all Incremental Term Loans of any
Series shall be due and payable on the applicable Incremental Term Maturity
Date.
(d)Any optional prepayment of Term Loans of any Class pursuant to Section
2.12(a) shall be applied to reduce the subsequent scheduled repayments of the
Term Loans of such Class to be made pursuant to this Section 2.11 as directed by
the Company (and absent such direction, in direct order of maturity thereof) and
may be applied to the Initial Term Loans or any Incremental Term Loans, in any
case, as directed by the Company (and absent such direction, in direct order of
maturity thereof). All mandatory prepayments of Term Loans pursuant to Section
2.12(b) shall be applied to reduce the subsequent scheduled repayments of the
Term Loans to be made pursuant to this Section 2.11 to the scheduled
installments in direct order of maturity.
85



--------------------------------------------------------------------------------



SECTION 2.12Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, subject
to the requirements of this Section 2.12.
(b)In the event and on each occasion that any Prepayment Proceeds are received
by or on behalf of the Company or any Subsidiary in respect of any Prepayment
Event, the Company shall, not later than the fifth Business Day following the
day such Prepayment Proceeds are received, prepay Term Loan Borrowings in an
aggregate amount equal to 100% of the amount of such Prepayment Proceeds;
provided that the Company may use a portion of such Prepayment Proceeds to
prepay or repurchase Permitted First Priority Refinancing Indebtedness,
Incremental Pari Passu Debt or Incremental Equivalent Debt secured on a pari
passu basis with the Obligations to the extent any applicable credit agreement,
indenture or other agreement governing such Permitted First Priority Refinancing
Indebtedness, Incremental Pari Passu Debt or Incremental Equivalent Debt so
requires, in each case in an amount not to exceed the product of (x) the amount
of such Prepayment Proceeds and (y) a fraction, the numerator of which is the
outstanding principal amount of such Permitted First Priority Refinancing
Indebtedness, Incremental Pari Passu Debt or Incremental Equivalent Debt, as
applicable, and the denominator of which is the sum of the outstanding principal
amount of such Permitted First Priority Refinancing Indebtedness, Incremental
Pari Passu Debt or Incremental Equivalent Debt, as applicable, and the
outstanding principal amount of Term Loans; provided further that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event” that occurs after the end of the Suspension Period, if the
Company shall, prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of a Financial Officer of the Company to the
effect that the Company or the applicable Subsidiary intends to cause the
Prepayment Proceeds from such event (or a portion thereof specified in such
certificate) to be applied within 365 days after receipt of such Prepayment
Proceeds to make an Investment in the business of the Company or the
Subsidiaries permitted hereunder, then no prepayment shall be required pursuant
to this paragraph in respect of the Prepayment Proceeds in respect of such event
(or the portion of such Prepayment Proceeds specified in such certificate, if
applicable) except to the extent of any such Prepayment Proceeds that have not
been so applied by the end of such 365-day period (or within a period of 180
days thereafter if by the end of such initial 365-day period the Company or one
or more Subsidiaries shall have entered into an agreement with a third party to
consummate an Investment with such Prepayment Proceeds), at which time a
prepayment shall be required in an amount equal to such Prepayment Proceeds that
have not been so applied.
(c)In the event that, at the end of any Business Day, Revolving Loans or
Swingline Loans are outstanding and the aggregate amount of cash and Permitted
Investments of the Company and its Subsidiaries is in excess of $250,000,000
(any such date, an “Anti-Cash Hoarding Prepayment Trigger Date”, and the amount
of cash and Permitted Investments exceeding $250,000,000 on such date, the
“Anti-Cash Hoarding Prepayment Amount”), no later than three (3) Business Days
after such Anti-Cash Hoarding Prepayment Trigger Date, the Company shall prepay,
first, Swingline Loans and second, Revolving Loans, in an aggregate principal
amount equal to the lesser of (i) the applicable Anti-Cash Hoarding Prepayment
Amount and (ii) the amount of Revolving Loans and Swingline Loans outstanding on
such date; provided that no prepayment shall be required pursuant to this
Section 2.12(c) after the end of the Suspension Period; provided further that,
notwithstanding the foregoing, to the extent any Anti-Cash Hoarding Prepayment
Amount is required to be paid as a result of the amount of cash and Permitted
Investments held by the Company and its Subsidiaries as of the Third Amendment
Effective Date, then any such payments shall not be required to be made until
the last day of any applicable Interest Periods with respect to Eurocurrency
Rate Loans in an amount equal to or greater than such Anti-Cash Hoarding
Prepayment Amount; provided further that for purposes of determining the amount
of cash and Permitted Investments of the Company and its Subsidiaries for all
purposes under this Section 2.12(c) such amounts will based upon the amount of
cash and Permitted Investments
86



--------------------------------------------------------------------------------



held in accounts as of the close of business on the immediately preceding
Business Day prior to the date of determination plus the Company’s reasonable
good faith estimate of the amount of other cash not held in accounts consistent
with past practice.
(d)Prior to any optional or mandatory prepayment of Borrowings under this
Section 2.12, the Company shall, subject to the next sentence, specify the
Borrowing or Borrowings to be prepaid in the notice of such prepayment delivered
pursuant to paragraph (e) of this Section 2.12. In the event of any mandatory
prepayment of Term Loans made at a time when Term Loans of more than one Class
are outstanding, the Company shall select Term Loans to be prepaid so that the
aggregate amount of such prepayment is allocated among the Term Loans pro rata
based on the aggregate principal amounts of outstanding Borrowings of each such
Class; provided that the amounts so allocable to Incremental Term Loans of any
Series may be applied to other Term Loan Borrowings as provided in the
applicable Incremental Facility Amendment.
(e)The relevant Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile of a Notice of Loan Prepayment) of any
optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder not later than 11:00 a.m., (i) three Business Days before the date of
prepayment in the case of prepayment of a Eurocurrency Borrowing denominated in
Dollars, (ii) four Business Days before the date of prepayment in the case of
prepayment of prepayment of a Eurocurrency Borrowing denominated in an
Alternative Currency (or five, in the case of prepayment of a Eurocurrency
Borrowing denominated in a Special Notice Currency) or (iii) on the Business Day
of the date of prepayment in the in the case of prepayment of a Base Rate
Borrowing. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid, the applicable currency of such Borrowing and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment of Loans pursuant to
paragraph (a) of this Section 2.12 may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice of prepayment may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except (i) as necessary to apply fully the
required amount of a mandatory prepayment and (ii) partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14.
(f)If the Administrative Agent notifies the Company at any time that the sum of
the total Multicurrency Tranche Revolving Credit Exposures at such time exceeds
an amount equal to the aggregate Multicurrency Tranche Revolving Commitments
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Multicurrency Tranche Revolving Loans amount at least
equal to such excess. If the Administrative Agent notifies the Company at any
time that the sum of the total Dollar Tranche Revolving Credit Exposures at such
time exceeds an amount equal to the aggregate Dollar Tranche Revolving
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Dollar Tranche Revolving Loans and/or the
Company shall Cash Collateralize the L/C Obligations in an aggregate in an
aggregate amount at least equal to such excess; provided, however, that, the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.12(f) unless after the prepayment in full of the Dollar
Tranche Revolving Loans the total Dollar Tranche Revolving Credit Exposures at
such time exceed the Dollar Tranche Revolving Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the
87



--------------------------------------------------------------------------------



initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
(g)If the Administrative Agent notifies the Company at any time that the
Revolving Outstanding Amount of all Loans denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Revolving Outstanding Amount as of such date of payment to an amount
not to exceed 100% of the Alternative Currency Sublimit then in effect.
(h)Notwithstanding any other provisions of this Section 2.12, to the extent that
any of or all the Prepayment Proceeds of any Disposition by the Company or any
non-U.S. Subsidiary or of any casualty event from the Company or any non-U.S.
Subsidiary either (A) is prohibited, restricted or delayed by applicable local
law from being repatriated to the United States or (B) would, in the good faith
judgment of the Company, result in a material adverse tax consequence to the
Company or any of its Subsidiaries if applied to repay the Term Loans, in each
case, the portion of such Prepayment Proceeds so affected will not be required
to be applied to repay Term Loans at the times provided in Section 2.12(b).
Instead, such amounts may be retained by the Company or the applicable
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Company hereby agreeing to
promptly take, or to cause the applicable Subsidiary to promptly take, all
actions reasonably required by the applicable local law to permit such
repatriation as long as such repatriation does not create a material adverse tax
consequence) or, in the good faith judgment of the Company, a material adverse
tax consequence to the Company or any of its Subsidiaries would result if such
Prepayment Proceeds are applied to repay the Term Loans, and once such
repatriation of any of such affected Prepayment Proceeds is permitted under the
applicable local law and, in the good faith judgment of the Company, no material
adverse tax consequence to the Company or any of its Subsidiaries would result
if such Prepayment Proceeds are applied to repay the Term Loans, such
repatriation will be promptly effected and such Prepayment Proceeds will be
promptly (and in any event not later than five Business Days) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.12 to the extent provided
herein.
SECTION 2.13Fees.
(a)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(b)The Company agrees to pay to the Administrative Agent in Dollars for the
account of each Revolving Lender a commitment fee for the period from and
including the Closing Date to the last day of the Revolving Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the Closing Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)All fees payable hereunder shall be paid in Dollars on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.
88



--------------------------------------------------------------------------------



SECTION 2.14Interest. (a) The Loans (other than Swingline Loans) comprising each
Base Rate Borrowing shall bear interest at the Base Rate plus the Applicable
Rate.
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Swingline Loans shall bear interest at the Base Rate plus the Applicable Rate
for Revolving Loans that are Base Rate Loans or at the Alternative Swingline
Rate.
(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
Reimbursement Obligation or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.14, (ii) in the case of
Reimbursement Obligations, 2.00% per annum plus the rate applicable to Base Rate
Loans under the Dollar Tranche Revolving Facility or (iii) in the case of
interest payable on any Loan or Reimbursement Obligation or any fee or other
amount payable hereunder, 2.00% per annum plus the rate applicable to Base Rate
Loans under the relevant Facility (or, in the case of any such other amounts
that do not relate to a particular Facility, 2.00% per annum plus the rate
applicable to Base Rate Loans under the Revolving Facilities).
(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.14 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than any Revolving Loan that
is a Base Rate Loan and any Swingline Loan), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of a Eurocurrency Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion. All
interest shall be payable in Dollars.
(f)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.19(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.
(g)To the extent any calculation of interest or any fee required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.
(h)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in
89



--------------------------------------------------------------------------------



higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable Issuing Lenders, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code, automatically and without further action by the
Administrative Agent, any Lender or any Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any Issuing Lender, as the case may be, hereunder or under the other Loan
Documents. The Company’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
SECTION 2.15Inability to Determine Rates. If in connection with any request for
a Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent determines that deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan
or (c) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to such Alternative Currency (including changes in national
and international financial, political or economic conditions or currency
exchange ratios or exchange controls), the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Requirement of Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.
SECTION 2.16 Increased Costs; Reserves on Eurocurrency Rate Loans. (a) If any
Change in
90



--------------------------------------------------------------------------------



Law shall:
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
other Credit Party (except any such reserve requirement contemplated by Section
2.16(f));
(ii)  impose on any Lender or other Credit Party or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or such other Credit Party; or
(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes”, (C) Connection Income Taxes; and (D) any Taxes attributable to
a U.K. Tax Deduction required to be made by a Loan Party) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;
(iv)  and the result of any of the foregoing shall be to increase the cost to
such Lender or such other Credit Party or other Recipient of making, converting
to, continuing or maintaining any Loan or of maintaining its obligation to make
any such Loan or issuing or participating in Letters of Credit, or to increase
the cost to such Lender or such other Credit Party, or to reduce the amount of
any sum received or receivable by such Lender or such other Credit Party
(whether of principal, interest or any other amount) then, from time to time
upon request of such Lender, the applicable Borrower will pay to such Lender or
such other Credit Party such additional amount or amounts as will compensate
such Lender or such other Credit Party for such additional costs or expenses
incurred or reduction suffered.
(b)If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or its
obligations under any Letter of Credit, the Commitments of such Lender or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon request of such Lender, the applicable Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender or any other Credit Party setting forth the amount
or amounts necessary to compensate such Lender or such other Credit Party or
such Lender’s or such other Credit Party’s holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.16 delivered to any
Borrower shall be conclusive absent manifest error. The Company shall pay such
Lender or such other Credit Party, as the case may be, the amount shown as due
on any such certificate within 30 Business Days after receipt thereof.
(d)Failure or delay on the part of any Lender or any other Credit Party to
demand compensation pursuant to this Section 2.16 shall not constitute a waiver
of such Lender’s or such other Credit Party’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or such
other Credit Party pursuant to this Section 2.16 for any increased costs or
expenses incurred or reductions suffered more than 180 days prior to the date
that such Lender or such other Credit Party notifies the
91



--------------------------------------------------------------------------------



Company of the Change in Law giving rise to such increased costs or expenses or
reductions and of such Lender’s or such other Credit Party’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(e)[Intentionally Omitted]
(f)Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
SECTION 2.17Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Rate Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurocurrency Rate Loan on the date specified in any
notice delivered pursuant hereto, (d) the failure to prepay any Eurocurrency
Rate Loan on a date specified therefor in any notice of prepayment given by the
Company (whether or not such notice may be revoked in accordance with the terms
hereof), (e) the assignment of any Eurocurrency Rate Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.20 or 9.02(c) or (f) any failure by any Borrower
to make payment of any Loan or drawing under any Letter of Credit (or interest
due thereon) denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event including foreign exchange losses. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid if it were to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the applicable Borrower and setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.17
shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 Business
Days after receipt thereof.
SECTION 2.18Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of
92



--------------------------------------------------------------------------------



any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law.


(i)  If the Code (as determined in the good faith discretion of the
Administrative Agent) requires the deduction or withholding of any Tax from any
such payment by a Loan Party or withholding agent, then the Administrative Agent
shall make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
the Code and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.18) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(ii)  If any applicable law other than the Code (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a Loan Party or withholding
agent, then the applicable Loan Party or withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax (but subject to subsection (b)
below), then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.18) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(b)U.K. Tax Deduction. A payment by a Loan Party incorporated in the United
Kingdom shall not be increased under paragraph (a) above by reason of a U.K. Tax
Deduction if, on the date on which the payment falls due:
(i)  the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a U.K. Qualifying Lender, but on that date that
Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or U.K.
Treaty or any published practice or published concession of any relevant taxing
authority; or
(ii)  the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (b) of the definition of “U.K. Qualifying Lender” and:
(a)an officer of HM Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the U.K. ITA which relates to the payment and
that Lender has received from the Loan Party making the payment or from the
Company a certified copy of that Direction; and
(b)the payment could have been made to the Lender without any U.K. Tax Deduction
if that Direction had not been made; or
(iii)  the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (b) of the definition of “U.K. Qualifying Lender” and:


(a)the relevant Lender has not given a U.K. Tax Confirmation to the Company; and
93



--------------------------------------------------------------------------------



(b)the payment could have been made to the Lender without any U.K. Tax Deduction
if the Lender had given a U.K. Tax Confirmation to the relevant Loan Party, on
the basis that the U.K. Tax Confirmation would have enabled such Loan Party to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the U.K. ITA; or
(iv)  the relevant Lender is a U.K. Treaty Lender and the Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax Deduction had that Lender complied with its
obligations under paragraphs 2.18(g)(iii)(A), 2.18(g)(iii)(B) or 2.18(g)(iii)(C)
(as applicable) below.
(c)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.18, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the foregoing
indemnity shall not apply to any Indemnified Taxes which would have been
compensated for by an increased payment under Section 2.18(a) but was not so
compensated solely because one or more of the exclusions in Section 2.18(b)
applied. After a Recipient learns of the imposition of Indemnified Taxes or
Other Taxes, such Recipient will act in good faith to promptly notify the loan
Parties of its obligations hereunder. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each of the Loan
Parties shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 30 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 2.18(f) below, and such
Lender shall indemnify each Loan Party, within 30 days after demand therefor,
for any amount that such Loan Party pays to the Administrative Agent pursuant to
this sentence that is attributable to clause (ii) or (iii) of Section 2.18(f)
(including any incremental fees, charges and disbursements of any counsel for
such Loan Party).
(f)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes (or any Indemnified Tax which would have
given rise to an increased payment under Section 2.18(a) but did not give rise
to such an increased payment solely because one or more of the exclusions in
Section 2.18(b) applied) attributable
94



--------------------------------------------------------------------------------



to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(f).
(g)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document (other than with respect to a U.K. Tax Deduction to which the
provisions of Section 2.18(g)(iii) shall apply, as applicable) shall deliver to
the Company and the Administrative Agent, at the time or times reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, (other than with
respect to a U.K. Tax Deduction to which the provisions of Section 2.18(g)(iii)
shall apply, as applicable) if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.18(g)(ii)(A), (ii)(B), (ii)(D) and (ii)(E)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.
(ii)  Without limiting the generality of the foregoing:
(A)any Lender that is a U.S. Person shall deliver to any Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), copies of
executed IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to any Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, copies of executed IRS Form W-8BEN or Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to
95



--------------------------------------------------------------------------------



any other applicable payments under any Loan Document, IRS Form W-8BEN or Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2) copies of executed IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the relevant Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
copies of executed IRS Form W-8BEN or Form W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, copies of
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to any Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to any Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
96



--------------------------------------------------------------------------------



Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
(iii) Without limiting the effect of Sections 2.18(g)(i) and (ii) above:
(A)subject to paragraph (B) below, a U.K. Treaty Lender and each Loan Party
which makes a payment to which that U.K. Treaty Lender is entitled shall
cooperate in completing any procedural formalities necessary for that Loan Party
to obtain authorization to make that payment without a U.K. Tax Deduction;
(B)
(1) a U.K. Treaty Lender which is a Lender on the date of this Agreement and
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall confirm its scheme reference
number and its jurisdiction of tax residence opposite its name in Schedule
1.01(a); and
(2) a U.K. Treaty Lender which is not a Lender on the date of this Agreement and
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall confirm its scheme reference
number and its jurisdiction of tax residence in the relevant Assignment and
Assumption (or, if such Lender becomes Lender otherwise than pursuant to an
Assignment and Assumption, in the relevant documentation which it executes on
becoming a Lender under this Agreement),
and, having done so, that Lender shall be under no obligation pursuant to
paragraph (A) above.
(C)if a U.K. Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (B) above and: (a) a
U.K. Borrower making a payment to that Lender has not made a U.K. Borrower DTTP
Filing in respect of that Lender; or (b) a U.K. Borrower making a payment to
that Lender has made a U.K. Borrower DTTP Filing but (1) that U.K. Borrower DTTP
Filing has been rejected by HM Revenue & Customs; or (2) HM Revenue & Customs
have not given the U.K. Borrower authority to make payments to that Lender
without a U.K. Tax Deduction within 60 days of the date of the U.K. Borrower
DTTP Filing, and in each case, the U.K. Borrower has notified that Lender in
writing, that Lender and the U.K. Borrower shall co-operate in completing any
procedural formalities necessary for that U.K. Borrower to obtain authorization
to make that payment without a U.K. Tax Deduction.
(D)If a U.K. Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (B) above, no U.K.
Borrower shall make
97



--------------------------------------------------------------------------------



a U.K. Borrower DTTP Filing or file any other form relating to the HM Revenue &
Customs DT Treaty Passport scheme in respect of that Lender’s Loan(s) unless
that Lender otherwise agrees.
(E)A U.K. Borrower shall, promptly on making a U.K. Borrower DTTP Filing,
deliver a copy of that U.K. Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant U.K. Treaty Lender.
(F)A U.K. Non-Bank Lender which becomes a party to this Agreement on the day on
which this agreement is entered into gives a U.K. Tax Confirmation by entering
into this Agreement. A U.K. Non-Bank Lender shall promptly notify the Borrowers
and the Administrative Agent if there is any change in the position from that
set out in the U.K. Tax Confirmation.
(G)Each Lender in respect of a Borrower incorporated in the U.K. which becomes a
party to this Agreement after the date of this Agreement shall indicate in the
Assignment and Assumption (or, if such Lender becomes Lender otherwise than
pursuant to an Assignment and Assumption, in the relevant documentation which it
executes on becoming a Lender under this Agreement) which of the following
categories it falls in: (A) not a U.K. Qualifying Lender; (B) a U.K. Qualifying
Lender (other than a U.K. Treaty Lender); or (C) a U.K. Treaty Lender. If a
Lender fails to indicate its status in accordance with this paragraph (G) then
such Lender shall be treated for the purposes of this Agreement (including by
each Borrower) as if it is not a U.K. Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform each Borrowers). For the
avoidance of doubt, any such Assignment and Assumption or other relevant
documentation shall not be invalidated by any such failure of a Lender to comply
with this paragraph (G).
(H)The Company shall promptly on becoming aware that a Loan Party incorporated
in the United Kingdom must make a U.K. Tax Deduction (or that there is any
change in the rate or basis of a U.K.Tax Deduction) notify the Administrative
Agent accordingly. Similarly, a Lender shall notify the Administrative Agent on
becoming so aware in respect of a payment payable to that Lender. If the
Administrative Agent receives such notification from a Lender it shall promptly
notify the Company and that Loan Party.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.18 (including by the payment
of additional amounts pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.18 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
98



--------------------------------------------------------------------------------



in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed, and the indemnification payments or additional amounts
with respect to such Tax had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)For purposes of this Section 2.18, the term “Lender” includes each Issuing
Lender and the Swingline Lender.
(j)VAT.
(A) All amounts expressed to be payable under any Loan Document by any Party to
a Recipient, Syndication Agent, Co-Documentation Agent, Joint Lead Arranger or
Joint Bookrunner (each, for the purposes of this paragraph 2.18(j), a “Finance
Party”) which (in whole or in part) constitute the consideration for any supply
for VAT purposes are deemed to be exclusive of any VAT which is chargeable on
that supply, and accordingly, subject to subsection (B) below, if VAT is or
becomes chargeable on any supply made by any Finance Party to any Party under a
Loan Document and such Finance Party is required to account to the relevant tax
authority for the VAT, that Party must pay to such Finance Party (in addition to
and at the same time as paying any other consideration for such supply) an
amount equal to the amount of the VAT (and such Finance Party must promptly
provide an appropriate VAT invoice to that Party).
(B) If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “VAT Recipient”) under a Loan
Document, and any Party other than the VAT Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the VAT Recipient in respect of that consideration):
(1)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The VAT Recipient must (where this paragraph (1) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the VAT Recipient
receives from the relevant tax authority which the VAT Recipient reasonably
determines relates to the VAT chargeable on that supply; and
(2)(where the VAT Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the VAT Recipient, pay to the VAT Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
(C) Where a Loan Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.
(D) In relation to any supply made by a Finance Party to any Party under a Loan
Document, if reasonably requested by such Finance Party, that Party must
99



--------------------------------------------------------------------------------



promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.
(E) Any reference in this section 2.18(j) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the European
Union or any other similar provision in any jurisdiction which is not a member
state of the European Union)).
SECTION 2.19Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) (i)
Each borrowing by a Borrower from the Lenders hereunder, each payment by a
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made ratably among the Lenders in accordance with their
respective Commitments of the applicable Class.
(ii)  Each payment (including each prepayment) by the Company on account of
principal and interest on the Term Loans of any Class shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans of
such Class then held by the Term Lenders.
(iii)  Each payment (including each prepayment) by a Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding amounts of the Revolving Loans then held
by the Revolving Lenders.
(b)All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Requirement of Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. All such payments shall be made to the Administrative
Agent at the Funding Office, except payments pursuant to Sections 2.16, 2.17,
2.18 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. Any amounts received after the time required to be received hereunder
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. The Administrative Agent shall distribute any such
payment received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Each Lender at its option may
change its branch office for purposes of such distribution of payments hereunder
to any domestic or foreign branch of such Lender by providing written notice of
such change to the Administrative Agent no later than the date that is three
Business Days
100



--------------------------------------------------------------------------------



prior to the date of the applicable payment; provided that such Lender shall
have delivered to the Administrative Agent and the Company properly completed
and executed documentation as required under Section 2.18 as will permit such
payments to be made to such branch office without deduction or withholding for
any Tax in excess of the deduction or withholding for any Tax that would be
imposed if the Lender did not change its branch office. Except as otherwise
expressly set forth herein, if any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments required to be made by any Loan Party under any Loan Document shall
be made in Dollars except that any amounts payable under Section 2.16, 2.17 or
9.03 (or any indemnification or expense reimbursement provision of any other
Loan Document) that are invoiced in a currency other than Dollars shall be
payable in the currency so invoiced.
(c)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(d)Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including Lenders as opposed to Defaulting Lenders or in connection
with the payment of interest or fees at different rates and the repayment of
principal amounts of Term Loans at different times as a result of Refinancing
Agreements pursuant to Section 2.23), each Lender agrees that if it shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any Obligations owing to it resulting in such Lender receiving
payment of a greater proportion of its Obligations than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
notify the Administrative Agent of such fact and shall purchase (for cash at
face value) participations in the Obligations of other Lenders to the extent
necessary so that the aggregate amount of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate Obligations owing to the
Lenders (calculated prior to giving effect to such payment); provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (for the avoidance of doubt, as in effect from time to time),
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Commitments to any Person that is
an Eligible Assignee (as such term is defined from time to time). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
Notwithstanding the foregoing, to the extent prohibited by applicable law as
described in the definition of the term “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Loan Party shall be applied to
any Excluded Swap Obligations of such Loan Party.
(e)Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Lender
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower have made such payment on such date in
accordance herewith and may, in reliance upon such
101



--------------------------------------------------------------------------------



assumption, distribute to the Lenders and such Issuing Lender the amount due. In
such event, if the relevant Borrower has not in fact made such payment, then
each of the Lenders and such Issuing Lender severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate from time
to time in effect.
(f)The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).
(g)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
SECTION 2.20Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous in any
material respect to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
(b)If (i) any Lender requests compensation under Section 2.16, (ii) any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.18 or (iii) any Lender has become a Defaulting Lender or Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.16 or 2.18) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Company shall have paid to the
Administrative Agent the processing and recordation fee (if any) specified in
Section 9.04(b)(ii)(C), (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts (including, for all such Lenders other than
Defaulting Lenders, any amounts under Section 2.17) payable to it hereunder and
under the other Loan Documents (if applicable, in each case only to the extent
such amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or the
Company (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under Section
2.16 or payments required to be made pursuant to Section 2.17, such assignment
will result in
102



--------------------------------------------------------------------------------



a reduction in such compensation or payments and (D) such assignment does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation have ceased to apply.
SECTION 2.21Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)  Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Majority in Interest”, the
definition of “Required Lenders” and Section 9.01.
(ii)  Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, in connection
with the exercise of remedies or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lenders or Swingline
Lender hereunder; third, if such Defaulting Lender is a Dollar Tranche Revolving
Lender, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with
respect to such Defaulting Lender in accordance with clause (c) below; fourth,
as the Company may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Company, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) if such Defaulting Lender is a Dollar Tranche
Revolving Lender, Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with clause (c) below;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or any L/C Obligations in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Lenders pro
103



--------------------------------------------------------------------------------



rata in accordance with the Commitments hereunder without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)  Certain Fees.
No Defaulting Lender shall be entitled to receive any fee payable under Section
2.13(b) for any period during which that Lender is a Defaulting Lender (and the
Company shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
Each Defaulting Lender shall be entitled to receive fees payable under Section
2.06(c) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to clause
(c) below.
With respect to any fees payable under Section 2.06(c) or Section 2.13(b) not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Company shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to applicable Issuing Lender and Swingline Lender, as applicable
, the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(iv)  Reallocation of Applicable Percentages to Reduce Fronting Exposure. If
such Defaulting Lender is a Dollar Tranche Revolving Lender, all or any part of
such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders of the same Class in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Dollar Tranche Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Dollar Tranche Revolving Commitment. Subject to Section 9.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)  Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Requirement of Law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance
with the procedures set forth in clause (c) below.
(b)Defaulting Lender Cure. If the Company and the Administrative Agent and, if
such Defaulting Lender is a Dollar Tranche Revolving Lender, the Swingline
Lender and the Issuing Lenders agree in writing that such Defaulting Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which
104



--------------------------------------------------------------------------------



may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)Cash Collateral.
(i)  If (A) there shall exist a Defaulting Lender or (B) as of the Maturity
Date, any L/C Obligation for any reason remains outstanding, the Company shall
within one Business Day following any request by the Administrative Agent or any
Issuing Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined after giving effect to Section
2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the outstanding amount of all L/C Obligations at such time exceeds 105% of the
L/C Commitment then in effect, then within two Business Days after receipt of
such notice, the Company shall provide Cash Collateral for the outstanding
amount of the L/C Obligations in an amount not less than the amount by which the
outstanding amount of all L/C Obligations exceeds the L/C Commitment.
(ii)  The Company, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to clause (iii) below at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the Issuing Lenders as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in at Bank of America. The Company shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(iii)  Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.21(c) shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
105



--------------------------------------------------------------------------------



(iv)  Cash Collateral (or the appropriate portion thereof) shall be released
promptly following the termination of Defaulting Lender status of the applicable
Defaulting Lender.
SECTION 2.22Incremental Facilities. (a) The Company may on one or more occasions
after the Closing Date, by written notice to the Administrative Agent, request
the establishment of Incremental Commitments; provided that the aggregate amount
of the Incremental Commitments incurred under this Section 2.22 on any date
shall not exceed the sum of (x) an amount equal to the Base Incremental Amount
in effect on such date, (y) an amount subject to the Maximum Incremental Amount
as of such date and (z) an amount equal to the Voluntary Prepayment Amount as of
such date (it being understood that (A) the Company shall be deemed to have used
amounts under clause (y) above prior to utilization of amounts under clause (x)
or (z) above and (B) the proceeds from any such incurrence under such clauses
may be utilized in a single transaction by first calculating the incurrence
under clause (y) above and then calculating the incurrence under clauses (x)
and/or (z) above). Each such notice shall specify (A) whether the Company is
requesting Incremental Term Commitments or Incremental Revolving Commitments,
(B) the date on which the Company proposes that the Incremental Commitments
shall be effective, which shall be a date not less than five (5) Business Days
(or such shorter period as may be agreed to by the Administrative Agent) after
the date on which such notice is delivered to the Administrative Agent and (C)
the amount of the Incremental Commitments being requested (it being agreed that
(x) any Lender approached to provide any Incremental Commitments may elect or
decline, in its sole discretion, to provide such Incremental Commitments and (y)
any Person that the Company proposes to become an Incremental Lender, if such
Person is not then a Lender, must be an Eligible Assignee).
(b)The terms and conditions of any Incremental Term Facility and the Incremental
Term Loans to be made thereunder shall be, except as otherwise set forth herein
or in the applicable Incremental Facility Amendment, substantially consistent to
those of the Term Commitments and the Term Loans and, to the extent such terms
and conditions are not substantially consistent with the terms and conditions
applicable to the Term Commitments and the Term Loans, such terms and conditions
shall not be more favorable, taken as a whole, to the Incremental Term Lenders
providing such Incremental Term Facility than the terms of the existing Term
Commitments and the Term Loans, as applicable (other than with respect to terms
and conditions applicable only after the Maturity Date); provided that (i) the
upfront fees, interest rates and amortization schedule applicable to any
Incremental Term Facility and Incremental Term Loans shall be determined by the
Company and the Incremental Term Lenders providing the relevant Incremental Term
Commitments, (ii) except in the case of an Incremental Term Facility effected as
an increase to an existing Class of Term Loans, the weighted average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Initial Terms Loans, (iii) no
Incremental Term Maturity Date shall be earlier than the Term Maturity Date and
(iv) any Incremental Term Facility, for purposes of prepayments (either
mandatory or optional), shall be treated substantially the same as (and in any
event no more favorably than) the Initial Term Loans. Any Incremental Term
Commitments established pursuant to an Incremental Facility Amendment that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate series (each a “Series”) of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement. Any
Incremental Revolving Commitments established pursuant to an Incremental
Facility Amendment shall have substantially the same terms as and be deemed to
be Revolving Commitments for all purposes of this Agreement. Each Incremental
Facility and all extensions of credit thereunder (i) shall be secured by the
same Collateral securing the other Loan Document Obligations on a pari passu
basis with the Liens on the Collateral securing the other Loan Document
Obligations, (ii) shall not be secured by any property or assets of the Company
or any of the Subsidiaries other than the Collateral (or property or assets that
substantially concurrently become Collateral), unless otherwise permitted by
this Agreement, (iii) shall be Guaranteed by the same Loan Parties that
Guarantee the other Loan Document
106



--------------------------------------------------------------------------------



Obligations and (iv) shall not be Guaranteed by any Persons other than the Loan
Parties, unless otherwise permitted by this Agreement.
(c)The Incremental Term Commitments and Incremental Term Facilities relating
thereto and the Incremental Revolving Commitments shall be effected pursuant to
one or more Incremental Facility Amendments executed and delivered by the
Company, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) no Event of Default shall have occurred and be continuing
on the date of effectiveness thereof, both immediately prior to and immediately
after giving effect to such Incremental Commitments (and assuming that the full
amount of such Incremental Commitments shall have been funded as Loans on such
date); provided that in case of any Incremental Acquisition Term Facility if
agreed by all applicable Incremental Term Lenders, the foregoing shall be
satisfied if no Event of Default shall have occurred and be continuing on the
date of execution of the applicable acquisition or investment documentation and
no Event of Default under clause (a), (b), (h) or (i) of Article VII shall have
occurred and is continuing on the effective date of such Incremental Acquisition
Term Facility, in each case determined after giving effect to such Incremental
Commitments (and assuming that the full amount of such Incremental Commitments
shall have been funded as Loans on the applicable date), (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents (or, in the case of any Incremental Acquisition Term
Facility if agreed by all applicable Incremental Term Lenders, the Specified
Representations and the Specified Permitted Acquisition Agreement
Representations) shall be true and correct (A) in the case of such
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects and (B) otherwise, in all material respects, in each
case on and as of such date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date, (iii) the Company shall be in compliance on a Pro Forma Basis with the
Original Financial Covenants, (iv) the relevant Borrower shall make any payments
required to be made pursuant to Section 2.17 in connection with such Incremental
Commitments and the related transactions under this Section 2.22 and (v) the
Company shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and, other
than in connection with a Limited Condition Acquisition, consents and approvals
and other documents as shall be requested by the Administrative Agent in
connection with any such transaction. Each Incremental Facility Amendment may,
without the consent of any Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section 2.22.
(d)Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, such Incremental Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents.
(e)Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Amendment, each Lender holding an Incremental Term
Commitment of any Series shall make an Incremental Term Loan to the Company in
an amount equal to such Incremental Term Commitment on the date specified in
such Incremental Facility Amendment.
(f)On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender of the applicable Class shall assign to each Incremental
Revolving
107



--------------------------------------------------------------------------------



Lender holding such Incremental Revolving Commitment, and each such Incremental
Revolving Lender shall purchase from each such Revolving Lender, at the
principal amount thereof (together with accrued interest), such interests in the
applicable Class of Revolving Loans and, in the case of the Dollar Tranche
Revolving Commitments, participations in Letters of Credit and Swingline Loans
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and, if
applicable, participations in Letters of Credit and Swingline Loans will be held
by all of the Revolving Lenders of the applicable Class (including such
Incremental Revolving Lenders) ratably in accordance with their Revolving
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitments. The Administrative Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
(g)The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in Section
2.22(a) and of the effectiveness of any Incremental Commitments in each case
advising the Lenders of the details thereof.
(h)If an Incremental Term Loan borrowed by a Borrower (other than a Foreign
Obligor) hereunder would otherwise constitute an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code, before the
close of each accrual period ending after the fifth anniversary of the issue
date of such Loan, the applicable Borrower shall make such payments on the
Incremental Term Loan as required to prevent the Incremental Term Loan from
being treated as an “applicable high yield discount obligation”.
SECTION 2.23Refinancing Facilities. (a) The Company may, on one or more
occasions after the Closing Date, by written notice to the Administrative Agent,
the applicable Refinancing Lenders and, to the extent that the rights, duties or
privileges of the Administrative Agent, the Issuing Lenders or the Swingline
Lender are affected, the Administrative Agent, the Issuing Lenders or the
Swingline Lender, respectively (such consent, in each case, not to be
unreasonably withheld or delayed), request the establishment hereunder of one or
more additional Classes of (i) term loan commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Company (the “Refinancing
Term Loans”) and (ii) revolving commitments (the “Refinancing Revolving
Commitments;” together with Refinancing Term Loan Commitments, the “Refinancing
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Revolving Lender”) will provide revolving commitments to the
Borrowers; provided that each Refinancing Lender shall be an Eligible Assignee
and shall otherwise be reasonably acceptable to the Administrative Agent to the
extent that the Administrative Agent’s consent would be required in connection
with an assignment to such Refinancing Lender of a Term Loan or a Revolving
Commitment, as applicable, pursuant to Section 9.04.
(b)The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrowers, each
Refinancing Lender providing the applicable Refinancing Commitments and the
Administrative Agent; provided that no Refinancing Commitments shall become
effective unless (i) no Event of Default shall have occurred and be continuing
on the date of effectiveness thereof, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality or Material Adverse Effect, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, (iii) the
Borrowers shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates, consent and
approvals and
108



--------------------------------------------------------------------------------



other documents as shall reasonably be requested by the applicable Refinancing
Lender in connection with any such transaction, (iv) with respect to Refinancing
Term Loan Commitments, substantially concurrently with the effectiveness
thereof, the Company shall obtain Refinancing Term Loans thereunder and shall
repay or prepay then outstanding Term Borrowings of one or more Classes in an
aggregate principal amount equal to the aggregate amount of such Refinancing
Term Loan Commitments; provided that the principal amount of such Refinancing
Term Loans shall not exceed the amount of the Term Borrowings so refinanced
(plus the aggregate amount of accrued and unpaid interest with respect to such
outstanding Term Borrowings, fees, expenses, commissions, underwriting discounts
and premiums payable in connection therewith) and (v) with respect to
Refinancing Revolving Commitments, substantially concurrently with the
effectiveness thereof, the Borrowers shall terminate an equivalent amount of
Revolving Commitments and shall, to the extent necessary, repay or prepay then
outstanding Revolving Borrowings in an aggregate principal amount such that
after giving effect to such prepayment, the Revolving Lenders and the
Refinancing Revolving Lenders hold outstanding Loans ratably in accordance with
the outstanding Revolving Commitments and the outstanding Refinancing Revolving
Commitments; provided further that (x) at no time shall there be more than three
Classes of revolving Commitments hereunder unless otherwise agreed by the
Administrative Agent and (y) in the case of any Refinancing Commitments to be
provided in connection with an LCA Action, at the sole option of the Company,
the conditions in clauses (i) and/or (ii) above may be tested at the time that
the definitive agreement with respect to such LCA Action is entered into
(except, in the case of (i), no Event of Default under clause (a), (b), (h) or
(i) of Article VII shall have occurred and is continuing on the effective date
of such Refinancing Commitments) and the consents, approvals and other documents
referred to in clause (iii) may be provided after the Refinancing Commitments
have become effective, in each case so long as agreed to by the lenders
providing such Refinancing Commitments (but without the consent of any existing
Lenders or the Administrative Agent). With respect to any prepayment of Term
Loans in accordance with clause (iv) above, the Company shall determine the
amount of such prepayments allocated to each Class of outstanding Term Loans,
and any such prepayment of Term Borrowings of any Class shall be applied to
reduce the subsequent scheduled repayments of Term Borrowings of such Class to
be made pursuant to Section 2.11(a) as directed by the Company.
(c)The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Class” for all purposes hereof (provided that with
the consent of the Administrative Agent, any Refinancing Commitments and
Refinancing Loans may be treated as a single “Class” with any then-outstanding
existing Commitments or Loans), (ii) the stated termination and maturity dates
applicable to the Refinancing Commitments or Refinancing Loans of such Class,
provided that (A) such stated termination and maturity dates shall not be
earlier than the Maturity Date applicable to the Class of Loans or Revolving
Commitments, as applicable, so refinanced and (B) any Refinancing Term Loans
shall not have a weighted average life to maturity shorter than the Class of
Term Loans so refinanced, (iii) in the case of any Refinancing Term Loans, any
amortization applicable thereto and the effect thereon of any prepayment of such
Refinancing Term Loans, (iv) the interest rate or rates applicable to the
Refinancing Loans of such Class, (v) the fees applicable to the Refinancing
Commitments or Refinancing Loans of such Class, (vi) in the case of any
Refinancing Term Loans, any original issue discount or upfront fees applicable
thereto and in the case of any Refinancing Revolving Commitments, any upfront
fees applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Loans of such Class, (viii) any voluntary or mandatory
commitment reduction or prepayment requirements applicable to Refinancing
Commitments or Refinancing Loans of such Class (which prepayment requirements,
in the case of any Refinancing Term Loans, may provide that such Refinancing
Term Loans may
109



--------------------------------------------------------------------------------



participate in any mandatory prepayment on a pro rata basis with any Class of
existing Term Loans, but may not provide for prepayment requirements that are
more favorable to the Lenders holding such Refinancing Term Loans than to the
Lenders holding such Class of Term Loans) and any restrictions on the voluntary
or mandatory reductions or prepayments of Refinancing Commitments or Refinancing
Loans of such Class and (ix) any financial maintenance covenant with which the
Company shall be required to comply (provided that if any Refinancing Term Loans
or Refinancing Revolving Commitments, as applicable, have a financial
maintenance covenant at any time prior to the Maturity Date of the Loans or
Commitments being refinanced, such financial maintenance covenant shall not be
more restrictive with respect to the Company and its Subsidiaries than (or in
addition to) the financial maintenance covenant set forth in Section 6.13
(unless such financial maintenance covenant is also added to this Agreement for
the benefit of all Lenders)). Except as contemplated by the preceding sentence,
the terms of the Refinancing Term Loan Commitments and Refinancing Term Loans or
the Refinancing Revolving Commitments and Refinancing Revolving Loans, as
applicable, shall be substantially the same as the terms of the existing Term
Commitments and the existing Term Loans or the existing Revolving Commitments
and the existing Revolving Loans, as applicable, and in any event no more
restrictive, taken as a whole, with respect to the Company or any Subsidiary
than those set forth in the Loan Documents with respect to the existing Term
Commitments and the existing Term Loans or the existing Revolving Commitments
and the existing Revolving Loans, as applicable (other than covenants or other
provisions applicable only to periods after the Maturity Date of the Loans and
Commitments being refinanced by such Refinancing Commitments and Refinancing
Loans). With the consent of the Issuing Lenders or the Swingline Lender, as
applicable, any Refinancing Facility Agreement may provide for the issuance of
Letters of Credit for the account of the Company or its Subsidiaries, or the
provision to the Company of Swingline Loans, pursuant to any Revolving
Commitments established thereby, in each case on terms substantially equivalent
to the terms applicable to Letters of Credit and Swingline Loans under the
Revolving Commitments. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Facility Agreement. Each
Refinancing Facility Agreement may, without the consent of any Lender other than
the applicable Refinancing Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section 2.23,
including any amendments necessary to treat the applicable Refinancing
Commitments and Refinancing Loans as a new “Class” of loans and/or commitments
hereunder; provided that as between the Revolving Commitments and Refinancing
Revolving Commitments, all Borrowings, all prepayments of Loans and all
reductions of Commitments shall continue to be made on a ratable basis among the
Lenders with Revolving Commitments and Refinancing Revolving Commitments, based
on the relative amounts of their Commitments; provided further that the
allocation of the participation exposure with respect to Swingline Loans and
Letters of Credit as between the Refinancing Revolving Commitments and the
remaining Revolving Commitments shall be made on a ratable basis in accordance
with the relative amounts thereof (if any) until the Maturity Date in respect of
the earlier maturing Commitments (it being understood that no reallocation of
such exposure to later maturing Commitments shall occur on such Maturity Date if
such reallocation would cause the Revolving Extensions of Credit of any Lender
to exceed its applicable Commitment). The Administrative Agent and the Lenders
hereby acknowledge that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement are not intended to
apply to the transactions effected pursuant to this Section 2.23.
(d)Notwithstanding the foregoing, it is hereby understood and agreed that, on
and after the Collateral Release Event, the Company shall not obtain any secured
Refinancing Term Loans or secured Refinancing Commitments unless the Obligations
are equally and
110



--------------------------------------------------------------------------------



ratably secured and such secured Refinancing Term Loans or secured Refinancing
Commitments, as applicable, are subject to an Intercreditor Agreement.
(e)This Section 2.23 shall supersede any provisions in Section 2.19 or Section
9.02 to the contrary.
SECTION 2.24Loan Modification Offers. (a) The Borrowers may on one or more
occasions after the Closing Date, by written notice to the Administrative Agent,
make one or more offers (each, a “Loan Modification Offer”) to all (and not
fewer than all) the Lenders of one or more Classes (each Class subject to such a
Loan Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Company. Such notice shall set forth (i)
the terms and conditions of the requested Loan Modification Offer and (ii) the
date on which such Loan Modification Offer is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made. With
respect to all Permitted Amendments consummated by the Borrowers pursuant to
this Section 2.24, (i) such Permitted Amendments shall not constitute voluntary
or mandatory payments or prepayments for purposes of Section 2.12 and (ii) any
Loan Modification Offer, unless contemplating a Maturity Date already in effect
hereunder pursuant to a previously consummated Permitted Amendment, must be in a
minimum amount of $25,000,000 (or such lesser amount as may be approved by the
Administrative Agent in its reasonable discretion); provided that the Borrowers
may at their election specify as a condition (a “Minimum Extension Condition”)
to consummating any such Permitted Amendment that a minimum amount (to be
determined and specified in the relevant Loan Modification Offer in the
Borrowers’ sole discretion and which may be waived by the Borrowers) of
Commitments or Loans of any or all Affected Classes be extended. If the
aggregate principal amount of Commitments or Loans of any Affected Class in
respect of which Lenders shall have accepted the relevant Loan Modification
Offer shall exceed the maximum aggregate principal amount of Commitments or
Loans of such Affected Class offered to be extended by the Borrowers pursuant to
such Loan Modification Offer, then the Commitments and Loans of such Lenders
shall be extended ratably up to such maximum amount based on the relative
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Loan Modification Offer.
(b)A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrowers, each Accepting Lender and the
Administrative Agent; provided that in the case of any Permitted Amendment
relating to the Revolving Commitments and affecting the rights, duties or
privileges of the Issuing Lenders or the Swingline Lender, each Issuing Lender
and the Swingline Lender, respectively, shall have approved such Permitted
Amendment; provided that no Permitted Amendment shall become effective unless
(i) no Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality or Material Adverse Effect, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, (iii) the
Borrowers shall have delivered, or agreed to deliver by a date following the
effectiveness of such Permitted Amendment reasonably acceptable to the
Administrative Agent, to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents (including reaffirmation agreements, supplements and/or amendments to
Mortgages or other Security Documents, in each case to the extent applicable) as
shall reasonably be requested by the Administrative Agent in connection
therewith and (iv) any applicable Minimum Extension Condition shall be satisfied
(unless waived by the Borrowers). The Administrative Agent shall promptly notify
111



--------------------------------------------------------------------------------



each Lender as to the effectiveness of each Loan Modification Agreement. Each
Loan Modification Agreement may, without the consent of any Lender other than
the applicable Accepting Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to give effect to the provisions of this
Section 2.24, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new Class of loans and/or
commitments hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that all
Borrowings, all prepayments of Loans and all reductions of Commitments shall
continue to be made on a ratable basis among all Lenders, based on the relative
amounts of their Commitments (i.e., both extended and non-extended), until the
repayment of the Loans attributable to the non-extended Commitments (and the
termination of the non-extended Commitments) on the relevant Maturity Date;
provided further that in the case of any Loan Modification Offer relating to
Revolving Commitments or Revolving Loans, the allocation of the participation
exposure with respect to Swingline Loans and Letters of Credit as between the
commitments extended hereunder and the remaining Revolving Commitments shall be
made on a ratable basis as between such extended Commitments (if any) and the
remaining Revolving Commitments until the Maturity Date in respect of the
non-extended Commitments (it being understood that no reallocation of such
exposure to extended Commitments shall occur on such Maturity Date if such
reallocation would cause the Revolving Extensions of Credit of any Lender to
exceed its extended Commitments); provided further that at no time shall there
be more than three Classes of revolving Commitments hereunder unless otherwise
agreed by the Administrative Agent. The Administrative Agent and the Lenders
hereby acknowledge that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement are not intended to
apply to the transactions effected pursuant to this Section 2.24. This Section
2.24 shall supersede any provisions in Section 2.19 or Section 9.02 to the
contrary.
SECTION 2.25Illegality. (a) If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Borrowing or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing or to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
112



--------------------------------------------------------------------------------



component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
(b)If, in any applicable jurisdiction, the Administrative Agent, any Issuing
Lender or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, such Issuing Lender or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or Letter of Credit or (iii) issue, make, maintain,
fund or charge interest or fees with respect to any Loan or Letter of Credit to
any Designated Borrower who is organized under the laws of a jurisdiction other
than the United States, a State thereof or the District of Columbia such Person
shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Company, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Loan or Letter of Credit shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Loan Parties shall, (A) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law), (B) to the extent
applicable to such Issuing Lender, Cash Collateralize that portion of applicable
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit
to the extent not otherwise Cash Collateralized and (C) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.
SECTION 2.26Designated Borrowers. (a) Effective as of the date hereof ABM
Aviation UK Limited, a company incorporated and registered in England as a
private company limited by shares, shall be a “Designated Borrower” hereunder
and may receive Revolving Loans for its account on the terms and conditions set
forth in this Agreement.
(b)The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), request to
designate any additional Subsidiary of the Company (an “Applicant Borrower”) as
a Designated Borrower to receive Revolving Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Lender) a duly executed notice and agreement in substantially the form
of Exhibit K (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein (i) such
Applicant Borrower shall be reasonably acceptable to each of the Administrative
Agent and the Revolving Lenders, (ii) the Administrative Agent and the Revolving
Lenders shall have received all documentation and other information that the
Administrative Agent or any such Revolving Lender has requested in order to
comply with its obligations under applicable “know your customer” and anti-money
laundering rules and regulations and (iii) the Administrative Agent shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Majority in Interest of the Revolving Facilities in
their sole discretion, and Notes signed by such new Borrowers to the extent any
Revolving Lenders so require. If the Administrative Agent and each Revolving
Lender agrees that an Applicant Borrower shall be entitled to become a
Designated Borrower and receive Revolving Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit L (a “Designated
Borrower
113



--------------------------------------------------------------------------------



Notice”) to the Company and the Revolving Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to receive Revolving Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Borrowing Request or Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.
(c)The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary (other than a CFC Holding Company) shall be joint and
several in nature. The Obligations of all other Designated Borrowers shall be
several in nature.
(d)Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.26 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Revolving Loans made by the Lenders to any such Designated Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(e)The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.
SECTION 2.27Designated Lenders.
Each of the Administrative Agent, the Issuing Lenders, the Swingline Lender and
each Lender at its option may make any Loan or Letter of Credit or otherwise
perform its obligations hereunder through any Funding Office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of such Borrower to repay any Loan or Letter of Credit drawing in
accordance with the terms of this Agreement. Any Designated Lender shall be
considered a Lender; provided that in the case of an Affiliate or branch of a
Lender, all provisions applicable to a Lender shall apply to such Affiliate or
branch of such Lender to the same extent as such Lender; provided that for the
purposes only of voting in connection with any Loan Document, any participation
by any Designated Lender in any outstanding Loan or Letter of Credit shall be
deemed a participation of such Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Company and, as applicable, the other Borrowers represent and warrant to the
Lenders that:
SECTION 3.01Organization; Powers. The Company and each Subsidiary (a) is duly
114



--------------------------------------------------------------------------------



incorporated, organized, validly existing and, to the extent that such concept
is applicable in the relevant jurisdiction, in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority,
and the legal right (i) to carry on its business as now conducted and as
proposed to be conducted and to own and lease its property and (ii) to execute,
deliver and perform its obligations under each Loan Document (with respect to
each Loan Party) to which it is a party and to effect the Transactions and (c)
is qualified to do business in, and, to the extent that such concept is
applicable in the relevant jurisdiction, is in good standing in every
jurisdiction where such qualification is required, except, in the case of
clauses (b)(i) and (c), where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.02Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the consummation by each Loan Party of the Transactions to which it is a party,
are within such Loan Party’s powers and has been duly authorized by all
necessary corporate or other organizational action. This Agreement has been duly
executed and delivered by the Company and the other Borrowers and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Company or such other Loan Party, as applicable,
enforceable against such Person in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) as contemplated by the
definition of the term “Collateral and Guarantee Requirement,” (ii) such as have
been obtained or made and are in full force and effect and (iii) filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any Requirement of Law applicable to the Company or any Subsidiary, (c)
will not violate or result (alone or with notice or lapse of time or both) in a
default under any indenture or agreement governing any Indebtedness, any
material agreement or any other material instrument binding upon the Company or
any Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Company or any
Subsidiary or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation thereunder, except, in the case of clauses (a) –
(c), to the extent any such violations, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect and (d) will
not result in the creation or imposition of any Lien on any asset now owned or
hereafter acquired by the Company or any Subsidiary, except Liens permitted
under the Loan Documents.
SECTION 3.04Financial Condition; No Material Adverse Change. (a) The Company has
heretofore furnished to the Lenders (i) (x) the audited consolidated balance
sheets of Company and its Subsidiaries on a consolidated basis, and related
statements of income, changes in equity and cash flows of the Company and its
Subsidiaries on a consolidated basis for the periods ended October 31, 2014,
October 31, 2015 and October 31, 2016, audited by and accompanied by the opinion
of KPMG, LLP, independent registered public accounting firm, and the related
unaudited consolidating financial statements and (y) unaudited consolidated
balance sheets and related statements of income, changes in equity and cash
flows of the Company for the fiscal quarters ended January 31, 2017 and April
30, 2017 (the financial statements set forth in clauses (a)(i)(x) and (y), the
“Company Required Financials”) and (ii) (x) audited consolidated balance sheets
of GCA and related statements of income, changes in equity and cash flows of GCA
for the periods ended December 31, 2014, December 31, 2015 and December 31, 2016
and the related unaudited consolidating financial statements and (y) unaudited
consolidated balance sheets and related statements of income, changes in equity
and cash flows of GCA for the fiscal quarter ended March 31, 2017 (the financial
statements set forth in clauses (a)(ii)(x) and (y), the “GCA Required
Financials,” and together with the Company Required Financials, the “Required
Financials”). The Required Financials present fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its
115



--------------------------------------------------------------------------------



Subsidiaries, respectively, as of such date and for such period in conformity
with GAAP, subject, with respect to any quarterly financial statements, to the
absence of footnotes and to normal year-end audit adjustments. Each reference in
this Section 3.04(a) to a “Subsidiary” shall include any Unrestricted
Subsidiary.
(b)Since October 31, 2016 there has been no event or condition that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.
SECTION 3.05Properties. (a) Each of the Company and each Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including Mortgaged Properties, if any), except as
would not reasonably be expected to have a Material Adverse Effect.
(b)Each of the Company and any applicable Subsidiary owns, or is licensed to
use, all Intellectual Property used in the conduct of the business of the
Company or such Subsidiary, as applicable, and the use thereof and the conduct
of its business by the Company or such Subsidiary does not infringe in any
respect upon the rights of any other Person, except in each case for any such
infringements that, individually or in the aggregate, would not be reasonably
expected to result in a Material Adverse Effect, and provided that the foregoing
representations are made to the knowledge of the Company with respect to
infringement of patents owned by third parties. The Company and its Subsidiaries
have made all maintenance payments and taken all other actions necessary to
maintain in full force and effect all registrations and applications for
Intellectual Property owned by the Company and any applicable Subsidiary that
are material to the business of the Company or such Subsidiary, as applicable.
Each such registration and application is subsisting and, to the knowledge of
the Company or such Subsidiary, as applicable, valid and enforceable. No claim,
litigation or proceeding is pending or, to the knowledge of the Company or such
Subsidiary, as applicable, overtly threatened against the Company or such
Subsidiary in which any Person is alleging that the Company or such Subsidiary,
as applicable, is infringing, misappropriating, diluting or otherwise violating
the Intellectual Property of any Person in any respect, that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect. To the knowledge of the Company or such Subsidiary, no Person is
infringing the Intellectual Property owned by the Company or any applicable
Subsidiary, except as would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.06 Litigation. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Company or any other Loan Party, overtly threatened in writing against or
affecting the Company or any Subsidiary that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 3.07Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (a) there are no actions, suits or proceedings with
respect to any Environmental Liability by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting the Company or any Subsidiary; and
(b) none of the Company or any Subsidiary (i) has violated any Environmental Law
or, to the knowledge of any Loan Party, is subject to any Environmental
Liability, (ii) has failed to obtain, maintain or comply with any Environmental
Permit required for the Company or any Subsidiary to operate as currently
operated, or knows of any reason such Environmental Permit may be revoked, not
renewed, or adversely modified, (iii) has used, handled, stored or disposed of
Hazardous Materials in a manner that would reasonably be expected to result in
Environmental Liability, (iv) has received notice of any claim alleging the
Company or any Subsidiary is responsible for any Environmental Liability, or (v)
knows of any basis for, or is subject to any judgment or consent order
pertaining to, any Environmental Liability of the Company or any Subsidiary.
SECTION 3.08Compliance with Laws and Agreements. Each of the Company and each
116



--------------------------------------------------------------------------------



Subsidiary is in compliance with (i) all Requirements of Law and (ii) all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.09Investment Company Status. None of the Company or any other Loan
Party is required to be registered as an “investment company” under the
Investment Company Act.
SECTION 3.10Taxes. Each of the Company and each Subsidiary (a) has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it, except to the extent the failure to do so would not reasonably be expected
to result in a Material Adverse Effect and (b) has paid or caused to be paid all
Taxes required to have been paid by it, except where (i)(x) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(y) the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto to the extent required by GAAP or (ii)
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.11ERISA and Labor Matters. (a) No ERISA Events have occurred or are
reasonably expected to occur that would, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(b)No Loan Party is or will be (1) an employee benefit plan subject to Title I
of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code; or (4) a “governmental plan” within the meaning of ERISA.
(c)Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) there are no strikes, lockouts, work stoppages or
similar labor disputes against the Company or any Subsidiary pending or, to the
knowledge of the Company or any Subsidiary, overtly threatened, (ii) hours
worked by and payment made to employees of the Company and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (iii) all
payments due from the Company or any Subsidiary on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the Company or relevant Subsidiary.
(d)The Borrowers represent and warrant as of the effective date of the First
Amendment to this Agreement that no Borrower is and will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.
SECTION 3.12Subsidiaries. Schedule 3.12 sets forth the name and jurisdiction of
organization of, and the ownership interest of the Company and each Subsidiary
in, each Subsidiary and each class of Equity Interest of each Loan Party and
each direct Subsidiary thereof and identifies each Subsidiary that is a Loan
Party or an Excluded Subsidiary, in each case as of the Closing Date. The Equity
Interests in each Subsidiary have been duly authorized and validly issued and
are fully paid and nonassessable, and such Equity Interests are owned by the
Company, directly or indirectly, free and clear of all Liens (other than Liens
permitted by Section 6.02). Except as set forth in Schedule 3.12, as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement to which any Subsidiary is a party requiring, and there are no
Equity Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by any Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary.
SECTION 3.13Insurance. Schedule 3.13 sets forth a description of all material
insurance
117



--------------------------------------------------------------------------------



maintained by or on behalf of the Company and the Subsidiaries as of the Closing
Date.


SECTION 3.14Solvency. Immediately after giving effect to the Transactions on the
Closing Date, the Company and its Subsidiaries (on a consolidated basis) (a)
have property with fair value greater than the total amount of their debts and
liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair salable value not
less than the amount that will be required to pay their liability on their debts
as they become absolute and matured, (c) will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured and (d) are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which their property would
constitute an unreasonably small capital.
SECTION 3.15Disclosure. No written reports, financial statements, certificates
or other written information (taken as a whole) furnished by or on behalf of any
Loan Party to any Arranger, the Administrative Agent or any Lender on or prior
to the Closing Date in connection with the negotiation of this Agreement or any
other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to forecasts and projected financial information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time so prepared and, if such projected
financial information was furnished prior to the Closing Date, as of the Closing
Date (it being understood and agreed that any such projected financial
information may vary from actual results and that such variations may be
material). As of the effective date of the First Amendment to this Agreement,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.
SECTION 3.16Collateral Matters. Subject to the Collateral and Guarantee
Requirement:
(a)Each Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, under the laws of the jurisdiction governing such
Collateral Agreement, a legal, valid and enforceable security interest in the
Collateral and (i) when the Collateral (as defined in the Collateral Agreement)
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent in the State of New York, together with
instruments of transfer duly endorsed in blank, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral to the extent such security interest may be perfected by delivery of
certificated securities, prior and superior in right to any other Person (other
than Permitted Encumbrances that by operation of law or contract would have
priority over the Obligations) and (ii) when financing statements in appropriate
form are filed in the applicable filing offices, the security interest created
under the Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors in the remaining
Collateral (as defined therein) to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements, prior and superior to the
rights of any other Person (other than Liens permitted under Section 6.02).
(b)If and when executed and delivered, each Mortgage, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable lien on, or security interest in, as applicable, all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a valid first
priority lien on, or fully perfected security interest in, as applicable, all
right, title and interest of the
118



--------------------------------------------------------------------------------



mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, other than Liens permitted under Section
6.02.
(c)Upon the recordation of the Collateral Agreement (or an IP Security Agreement
in form and substance reasonably satisfactory to the Company and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section 3.16, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property in which a security interest may be perfected by
filing or recording in the United States of America, in each case prior and
superior in right to any other Person, other than Liens permitted under Section
6.02 (it being understood and agreed that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office will be
necessary to perfect a security interest in such Intellectual Property applied
for, acquired or developed by the applicable Loan Parties after the Closing
Date).
(d)Each Security Document, upon execution and delivery thereof by the parties
thereto and the making of the filings and registrations with the applicable
Governmental Authorities and taking of the other actions provided for therein,
will be effective under applicable law to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on, and security interest in, the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.
SECTION 3.17Federal Reserve Regulations. None of the Company or any other
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. Not more than 25% of the
value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets under this Agreement, any other Loan Document or any other
agreement to which any Lender or Affiliate of a Lender is party will at any time
be represented by margin stock (within the meaning of Regulation U of the Board
of Governors).
SECTION 3.18Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and, to the knowledge of the Company, its directors, officers,
employees and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Subsidiary or,
to the knowledge of Company, any of their respective directors, officers or
employees or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.
SECTION 3.19Use of Proceeds. The Company and the other Borrowers will use the
proceeds of the Term Loans, Revolving Loans, Swingline Loans and the Letters of
Credit in compliance with Section 5.10.
SECTION 3.20USA PATRIOT Act. To the extent applicable, the Company and its
Subsidiaries are in compliance in all material respects with the USA PATRIOT
Act.
SECTION 3.21Representations as to Foreign Obligors.
119



--------------------------------------------------------------------------------



(a)Such Foreign Obligor is subject to civil and commercial Requirements of Law
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.
(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Requirements of Law of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Requirements of Law of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) other than the U.K. in the case of
any U.K. Borrower, on any payment to be made by such Foreign Obligor pursuant to
the Applicable Foreign Obligor Documents, except, in each case, as has been
disclosed to the Administrative Agent.
(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
(e)For the purposes of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the “Regulation”), each Loan Party that is
subject to the Regulation’s centre of main interest (as that term is used in
Article 3(1) of the Regulation) is situated in its jurisdiction of incorporation
or establishment and it has no “establishment” (as that term is used in Article
2(h) of the Regulation) in any other jurisdiction.
SECTION 3.22Regulation H. No Mortgaged Property is a Flood Hazard Property
unless the Administrative Agent shall have received (for distribution to the
Lenders) the following: (a) the applicable Loan Party’s written acknowledgment
of receipt of written notification from the Administrative Agent (i) as to the
fact that such Mortgaged Property is a Flood Hazard Property, (ii) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (iii) such other flood
hazard determination forms, notices and confirmations thereof as requested by
the Administrative Agent and (b) copies of insurance
120



--------------------------------------------------------------------------------



policies or certificates of insurance of the applicable Loan Party evidencing
flood insurance as required by the Flood Insurance Regulations or as otherwise
required by the Administrative Agent (but at a minimum in amounts and otherwise
in compliance with Flood Insurance Regulations) and naming the Administrative
Agent as loss payee on behalf of the Lenders. All flood hazard insurance
policies required hereunder have been obtained (or will be obtained prior to the
delivery of a Mortgage relating to such Mortgaged Property pursuant to the terms
of this Agreement) and remain in full force and effect, and the premiums thereon
have been paid in full.
SECTION 3.23Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.
ARTICLE IV


CONDITIONS


SECTION 4.01Conditions to Closing Date. The obligations of each Lender to make
any extension of credit hereunder on the Closing Date shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)The Administrative Agent shall have received from each Loan Party either (i)
a counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent (which may include a facsimile or other
electronic transmission) that such party has signed a counterpart of this
Agreement.
(b)The Administrative Agent and the Arrangers shall have received at least three
(3) Business Days prior to the Closing Date all documentation and other
information about the Loan Parties as has been reasonably requested in writing
at least ten (10) days prior to the Closing Date by the Administrative Agent or
the Arrangers that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.
(c)The Administrative Agent shall have received a certificate relating to the
organization, existence and good standing of the Company and each other Loan
Party, the authorization of the Transactions and other legal matters relating to
the Company and each other Loan Party, the Loan Documents or the Transactions
(as applicable), substantially in the form attached hereto as (x) in the case of
the Designated Borrower as of the Closing Date, Exhibit J-1, and (y) in the case
of the Company and the other Loan Parties (other than such Designated Borrower),
Exhibit J-2.
(d)The Administrative Agent shall have received a customary favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Davis Polk & Wardwell LLP, counsel for the Loan Parties, as to
matters of New York law and English law, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
(e)The Administrative Agent and the Arrangers shall have received (including, if
requested by the Company, by way of off-set against the proceeds of the Loans)
all fees and other reasonable out-of-pocket amounts required to be paid on or
prior to the Closing Date, including, to the extent invoiced at least three (3)
Business Days prior to the Closing Date (except as otherwise agreed to by the
Company), payment or reimbursement of all fees and reasonable out-of-pocket
expenses (including the reasonable and documented fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party on
or prior to the Closing Date.
(f)The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate,
dated the
121



--------------------------------------------------------------------------------



Closing Date and signed by an Authorized Officer of the Company, together with
all attachments contemplated thereby, including the IP Security Agreements and
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search. Notwithstanding anything to the contrary in
this Agreement, to the extent any security interest in any Collateral is not or
cannot be provided or perfected on the Closing Date (including the requirement
of clause (e) of the definition of “Collateral and Guarantee Requirement”)
(other than the pledge and perfection of the security interest in (A) the Equity
Interests of any Loan Party’s direct wholly-owned Significant Subsidiaries (to
the extent required to be pledged pursuant to the definition of the term
“Collateral and Guarantee Requirement”) or (B) other assets pursuant to which a
Lien may be perfected by the filing of a financing statement under the Uniform
Commercial Code) after the use of commercially reasonable efforts to do so or
without undue burden or expense, then the provision or perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Facilities on the Closing Date but instead shall be required
to be provided or delivered not later than ninety (90) days after the Closing
Date (or such later date as agreed by the Administrative Agent) pursuant to
arrangements to be mutually agreed by the Administrative Agent and the Company
acting reasonably.
(g)The Administrative Agent shall have received a certificate, dated as of the
Closing Date, and signed by an Authorized Officer of the Company, certifying
that:
(i)  the Specified Representations shall be true and correct in all material
respects as of the Closing Date (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that, to the extent that any Specified Representation is qualified by
or subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, the same shall be true and correct in all respects;
(ii)  the Specified GCA Acquisition Agreement Representations shall be true and
correct as of the Closing Date;
(iii)  since July 11, 2017, there shall not have been a “Material Adverse
Effect” (as defined in the GCA Acquisition Agreement as in effect on July 11,
2017); and
(iv)  the GCA Acquisition shall have been consummated pursuant to the GCA
Acquisition Agreement, substantially concurrently with the initial funding of
the Facilities, and no provision thereof shall have been amended or waived, and
no consent shall have been given thereunder, in any manner materially adverse to
the interests of the Arrangers or the Lenders without the prior written consent
of the Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned).
(h)The Administrative Agent shall have received (i) a certificate in the form
attached hereto as Exhibit H, dated as of the Closing Date and signed by the
chief financial officer or other officer with similar duties (including the
corporate vice president of finance) of the Company, as to the solvency of the
Company and the Subsidiaries on a consolidated basis after giving effect to the
GCA Acquisition and (ii) a duly completed and executed Borrowing Request from
the applicable Borrowers.
(i)The Arrangers shall have received (i) the Required Financials and (ii) a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Company as of and for the twelve month period ending on the last
day of the most
122



--------------------------------------------------------------------------------



recently completed four-fiscal quarter period ended at least 75 days prior to
the Closing Date (or ninety (90) days in case such four-fiscal quarter period is
the end of GCA’s fiscal year), prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).
(j)The Administrative Agent shall have received a pay-off letter in form and
substance reasonably satisfactory to the Administrative Agent in respect of the
Existing Credit Agreement, confirming that all Liens upon any of the property of
the Loan Parties constituting Collateral will be terminated concurrently with
the payment of existing Indebtedness thereunder from the proceeds of the initial
Borrowing (and, if applicable, all issued and outstanding letters of credit
thereunder shall have been cash collateralized, supported by a Letter of Credit
or reevidenced as “Letters of Credit” hereunder issued on the Closing Date).
(k)The Administrative Agent shall have received reasonably satisfactory evidence
that prior to or substantially concurrently with the Closing Date, the GCA
Refinancing shall be consummated.
The Administrative Agent shall promptly notify the Lenders of the Closing Date,
and such notice shall be conclusive and binding.
SECTION 4.02Conditions to Each Extension of Credit after the Closing Date. The
obligation of each Lender to make a Loan on the occasion of any Borrowing (other
than the Initial Term Loans and any Revolving Loans made on the Closing Date),
and of any Issuing Lender to issue, amend, renew or extend any Letter of Credit
(other than any Letter of Credit being issued (or, in the case of any Existing
Letter of Credit, deemed to be issued pursuant hereto) on the Closing Date), is
subject to the satisfaction of the following conditions (subject to Section 2.22
and Section 2.23 in the case of Incremental Facilities and Refinancing
Commitments in connection with Limited Condition Acquisitions):
(a)Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects and (ii) otherwise, in all material respects, in each
case on and as of such date, except in the case of any such representation and
warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date.
(b)No Default or Event of Default has occurred, shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)The Administrative Agent shall have received a fully executed and delivered
Borrowing Request or an Application for a Letter of Credit, as the case may be
as and when required by the terms hereof.
(d)In the case of a Revolving Extension of Credit to be denominated in an
Alternative Currency, such current remains an Eligible Currency.
(e)In the case of a Revolving Extension of Credit to a Foreign Borrower, there
shall be no impediment (without taking into account any Taxes), restriction,
limitation or prohibition imposed under any Requirement of Law or by any
Governmental Authority, as to the proposed financing under this Agreement or the
repayment thereof or as to rights created under any Loan Document or as to
application of the proceeds of the realization of any such rights.
123



--------------------------------------------------------------------------------



Each borrowing by and issuance, amendment, renewal or extension of a Letter of
Credit on behalf of any Borrower hereunder shall constitute a representation and
warranty by the Borrowers as of the date of such extension of credit that the
conditions contained in this Section 4.02 have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full (excluding contingent indemnification or other contingent obligation as to
which no claim has been asserted, or Letters of Credit that have been
backstopped or cash collateralized on terms satisfactory to the applicable
Issuing Lender), the Company and, as applicable, the other Borrowers covenant
and agree with the Lenders that:
SECTION 5.01Financial Statements and Other Information. The Company will furnish
to the Administrative Agent, on behalf of each Lender (or in the case of clause
(h) below, conduct):
(a)within 120 days after the end of each fiscal year of the Company (or, for so
long as the Company shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 20-F of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such forms), its audited consolidated balance sheet and statements
of income, comprehensive income, shareholders’ equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by KPMG LLP or another
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than any such
exception, explanatory paragraph or qualification that is expressly solely with
respect to, or expressly resulting solely from, an upcoming maturity date of the
credit facilities hereunder occurring within one year from the time such report
is delivered)) to the effect that such financial statements present fairly in
all material respects the financial condition, results of operations and cash
flow of the Company and its Subsidiaries (including Unrestricted Subsidiaries)
on a consolidated basis as of the end of and for such fiscal year in accordance
with GAAP and accompanied by a narrative report containing management’s
discussion and analysis of the financial position and financial performance for
such fiscal year in reasonable form and detail;
(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its unaudited consolidated balance sheet and
unaudited statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of the Company as presenting
fairly in all material respects the financial condition, results of operations
and cash flows of the Company and its Subsidiaries (including Unrestricted
Subsidiaries) on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of certain footnotes, and
accompanied by a narrative report containing management’s discussion and
analysis of the financial position and financial performance for such fiscal
quarter in reasonable form and detail;
(c)if any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under clause (a) or (b)
above, financial statements (in substantially the same form as the financial
statements delivered
124



--------------------------------------------------------------------------------



pursuant to clauses (a) and (b) above) prepared on the basis of consolidating
the accounts of the Company and its Subsidiaries and treating any Unrestricted
Subsidiaries as if they were not consolidated with the Company or accounted for
on the basis of the equity method but rather account for an investment and
otherwise eliminating all accounts of Unrestricted Subsidiaries, together with
an explanation of reconciliation adjustments in reasonable detail; provided that
the financial statements pursuant to this clause (c) shall not be required to be
delivered so long as the combined aggregate amount of Total Assets as of the
last day of any fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) or combined aggregate amount of
gross revenues (net of payroll, taxes, benefits and other deductions permitted
under GAAP) for the Test Period most recently ended in each case of all
Unrestricted Subsidiaries but excluding intercompany assets and revenues does
not exceed 10% of the Total Assets of the Company and its Subsidiaries
(including Unrestricted Subsidiaries) or 10.0% of the combined aggregate amount
of such gross revenues of the Company and its Subsidiaries (including
Unrestricted Subsidiaries), in each case, excluding intercompany assets and
revenues for the Test Period most recently ended;
(d)not later than the date of delivery of financial statements under clause (a)
or (b) above, a completed Compliance Certificate of an Authorized Officer of the
Company (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) demonstrating compliance with the financial
maintenance covenants contained in Section 6.13 by calculation thereof as of the
end of the fiscal period covered by such financial statements and including a
calculation of the Total Leverage Ratio for such period, (iii) in the case of
the Compliance Certificate relating to annual financial statements delivered
pursuant to clause (a) above, identifying as of the date of such Compliance
Certificate each Subsidiary that (A) is a Loan Party as of such date but has not
been identified as a Loan Party in Schedule 3.12 or in any prior Compliance
Certificate or (B) has previously been identified as a Loan Party but has ceased
to be a Loan Party as a result of its status as an Excluded Subsidiary and (iv)
if any change in GAAP or in the application thereof has occurred since the date
of the consolidated balance sheet of the Company most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) that is required to be disclosed in the financial
statements that are delivered concurrently with such Compliance Certificate,
stating the occurrence of such change in GAAP or in the application thereof;
provided that the requirement in this clause (iv) may be satisfied by
referencing in the Compliance Certificate the specific notes to the financial
statements containing such disclosure;
(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the SEC or with any national securities exchange, or distributed
by the Company to its shareholders generally, as the case may be; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
Notwithstanding anything to the contrary in this Section 5.01, (a) none of the
Company or any of its Subsidiaries will be required to disclose any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representative or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement with a third party not entered into in contemplation hereof, (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product or (iv) constitutes classified information and (b) all such material
that is so disclosed will be subject to Sections 9.12 and 9.17.
125



--------------------------------------------------------------------------------



Information required to be furnished pursuant to this Section 5.01 shall be
deemed to have been furnished if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a Platform to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov or the
website of the Company. Information required to be furnished pursuant to this
Section 5.01 or Section 5.02 may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.
SECTION 5.02Notices of Material Events. Within five Business Days after
obtaining knowledge thereof, the Company will furnish to the Administrative
Agent notice of the following:
(a)the occurrence of any Default; provided that giving such notice shall not
shorten any grace period that applies to such Default pursuant to Article VII;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority (including with respect to any
Environmental Liability) against the Company or any Subsidiary or any adverse
development in any such pending action, suit or proceeding not previously
disclosed in writing by the Company to the Administrative Agent, that in each
case would reasonably be expected to result in a Material Adverse Effect;
(c)the occurrence of any ERISA Event or any fact or circumstance that gives rise
to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect;
(d)any material change in accounting policies or financial reporting practices
of the Company or any Subsidiary (it being understood and agreed that such
notice shall be deemed provided to the extent described in any financial
statement delivered to the Administrative Agent pursuant to the terms of this
Agreement); and
(e)any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03Information Regarding Collateral. (a) The Company will furnish to
the Administrative Agent prompt written notice (which shall in any event be
provided by the earlier of (x) 30 days after such change and (y) 10 days prior
to the date on which the perfection of the Liens under the Collateral Agreements
would (absent additional filings or other actions) lapse, in whole or in part,
by reason of such change) of: (i) any change in any Loan Party’s legal name, as
set forth in such Loan Party’s Organizational Documents, (ii) any change in the
jurisdiction of incorporation or organization of any Loan Party, (iii) any
change in the form of organization of any Loan Party and (iv) any change in any
Loan Party’s organizational identification number or Federal Taxpayer
Identification Number, if such Loan Party is organized under the laws of a
jurisdiction that requires a Loan Party’s organizational identification number
or Federal Taxpayer Identification Number to be set forth on the face of a
Uniform Commercial Code financing statement. Upon request, the Company agrees to
deliver all executed or authenticated financing statements and other filings
under the Uniform Commercial Code (or analogous law in a non-U.S. jurisdiction)
or otherwise that are required in order for the Administrative Agent to continue
to have a valid, legal and perfected security interest in all the Collateral
following any such change.
(b)At the time of delivery of financial statements pursuant to Section 5.01(a),
the Company shall deliver to the Administrative Agent a completed Supplemental
Perfection
126



--------------------------------------------------------------------------------



Certificate, signed by a Financial Officer of the Company, (i) setting forth the
information required pursuant to the Supplemental Perfection Certificate and
indicating, in a manner reasonably satisfactory to the Administrative Agent, any
changes in such information from the most recent Supplemental Perfection
Certificate delivered pursuant to this Section 5.03 (or, prior to the first
delivery of a Supplemental Perfection Certificate, from the Perfection
Certificate delivered on the Closing Date) or (ii) certifying that there has
been no change in such information from the most recent Supplemental Perfection
Certificate delivered pursuant to this Section 5.03 (or, prior to the first
delivery of a Supplemental Perfection Certificate, from the Perfection
Certificate delivered on the Closing Date).
SECTION 5.04Existence; Conduct of Business. The Company and each Subsidiary will
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, licenses, permits,
privileges, franchises, and Intellectual Property material to the conduct of its
business, in each case with respect to clause (i) (other than the preservation
of the existence of the Borrowers) and clause (ii) to the extent that the
failure to do any of the foregoing would reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.05, including any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.05Payment of Taxes. Each of the Company and each Subsidiary will pay
its Tax liabilities, before the same shall become delinquent or in default,
except where (a)(i) the validity or amount thereof is being contested in good
faith by appropriate proceedings and (ii) the Company or such Subsidiary has set
aside on its books adequate reserves with respect thereto to the extent required
by GAAP or (b) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.06Maintenance of Properties. Each of the Company and each Subsidiary
will keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted, in each case except where the failure to so keep and
maintain would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.
SECTION 5.07Insurance. Each of the Company and each Subsidiary will maintain,
with financially sound and reputable insurance companies (including any Captive
Insurance Company), as determined by the Company in good faith, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. From and after the date that is 90
days after the Closing Date (or such later date as the Administrative Agent
agrees to in writing), each such policy of liability or property insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability, errors and omissions liability (to the extent endorsement of
such policy is not permitted) or other policies in which such endorsements are
not customary), name the Administrative Agent, on behalf of the Secured Parties,
as an additional insured thereunder, and (b) in the case of each property
insurance policy, contain a customary lender’s loss payable or mortgagee clause
or endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as the lender’s loss payee or mortgagee thereunder. With respect to
each Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance in form, substance and amount required
under applicable law, including the Flood Insurance Regulations or as otherwise
required by the Administrative Agent (but at a minimum in amounts and otherwise
in compliance with Flood Insurance Regulations) and provide evidence in form and
substance satisfactory to Administrative Agent of such flood insurance.
Notwithstanding the foregoing, if the Administrative Agent receives any payment
under any insurance policy of the Company or of any Subsidiary, or otherwise
receives any amount in respect of any casualty or condemnation event with
respect to any property of the Company or any Subsidiary, in each case at a
127



--------------------------------------------------------------------------------



time when no Event of Default has occurred and is continuing, the Administrative
Agent shall promptly remit such amount to an account specified by the Company.
SECTION 5.08Books and Records; Inspection and Audit Rights. The Company will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and in material
conformity with all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender (in the case of such Lender, coordinated
through the Administrative Agent), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and, subject to Sections 9.12 and 9.17, to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during regular business hours and as often as reasonably requested;
provided, however, that, excluding any such visits and inspections during the
continuation of an Event of Default, (i) only the Administrative Agent, acting
individually or on behalf of the Lenders, may exercise rights under this Section
5.08 and (ii) the Administrative Agent shall not exercise the rights under this
Section 5.08 more often than one time during any calendar year.
SECTION 5.09Compliance with Laws. (a) Each of the Company and each Subsidiary
will comply with all Requirements of Law with respect to it or its assets,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
(b)The Company will maintain in effect policies and procedures reasonably
designed to promote compliance with Anti-Corruption Laws and applicable
Sanctions.
(c)Each of the Company and each Subsidiary will comply with all minimum funding
requirements and all other material requirements of ERISA, if applicable, so as
not to give rise to any liability thereunder, except to the extent a failure to
do so would not reasonably be expected to result in a Material Adverse Effect.
(d)Each Loan Party whose jurisdiction of incorporation is in a member state of
the European Union shall maintain its “centre of main interests” (as that term
is used in the Regulation) in its jurisdiction of incorporation.
SECTION 5.10Use of Proceeds. The proceeds of the Initial Term Loans made on the
Closing Date will be used, together with common stock of the Company, solely to
pay Transaction Costs. The proceeds of the Incremental Term Loans will be used
solely for the purpose or purposes set forth in the applicable Incremental
Facility Amendment. The Letters of Credit and proceeds of Revolving Loans and
Swingline Loans will be used by the Company and the other Borrowers for working
capital and other general corporate purposes or for any other purpose not
prohibited by this Agreement, including capital expenditures and the financing
of Permitted Acquisitions and other Permitted Investments. No Borrower will
request any Borrowing or Letter of Credit, and the Company shall not use and
shall not permit its Subsidiaries or its or their respective directors,
officers, employees and agents to use, the proceeds of any Borrowing or Letter
of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a Person required to comply with Sanctions, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


128



--------------------------------------------------------------------------------



SECTION 5.11Additional Subsidiaries. If any additional Subsidiary (other than an
Excluded Subsidiary if the Equity Interests in such Excluded Subsidiary and any
Indebtedness of such Excluded Subsidiary are, in each case, excluded from the
Collateral and Guarantee Requirement) is formed or acquired or any existing
Subsidiary ceases to be an Excluded Subsidiary after the Closing Date, then the
Company will, as promptly as practicable and, in any event, within sixty (60)
days (or such longer period as the Administrative Agent may, in its sole
discretion, agree to in writing) after such Subsidiary is formed or acquired or
ceases to be an Excluded Subsidiary, notify the Administrative Agent thereof and
(a) with respect to any such Subsidiary (other than an Excluded Subsidiary),
cause such Subsidiary to satisfy the Collateral and Guarantee Requirement, to
the extent applicable and (b) cause each Loan Party to satisfy the Collateral
and Guarantee Requirement with respect to any Equity Interest in or Indebtedness
of such Subsidiary owned by such Loan Party. Notwithstanding the foregoing no
Receivables Entity shall be required to satisfy the Collateral and Guarantee
Requirement.
SECTION 5.12Further Assurances. Each of the Company and each other Loan Party
will execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be satisfied, all at the expense of the Loan Parties.
The Company also agrees to provide to the Administrative Agent (i) from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents, (ii) promptly after reasonable request therefor, all
documentation and other information reasonably requested by the Administrative
Agent or any Lender that is required to satisfy applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act and the Prohibition on Money Laundering Law and (iii) to the
extent any Loan Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, an updated Beneficial Ownership Certification
promptly following any change in the information provided in the Beneficial
Ownership Certification delivered to any Lender in relation to such Loan Party
that would result in a change to the list of beneficial owners identified in
such certification.
SECTION 5.13After-Acquired Real Property. Within ninety (90) days after the
acquisition of any Material Real Property by a Loan Party (or such later date as
the Administrative Agent may agree in its sole discretion) such Loan Party shall
deliver to the Administrative Agent (for distribution to the Lenders) a Mortgage
on such Material Real Property and shall cause clause (e) of the Collateral and
Guarantee Requirement to be satisfied with respect thereto. Notwithstanding the
foregoing, none of the Loan Parties shall deliver an executed counterpart to any
Mortgage for any real property prior to the date on which the Administrative
Agent shall have notified the Company in writing that the Administrative Agent
has completed flood insurance due diligence and flood insurance compliance with
respect to such real property; provided that, such Loan Party shall not be in
default under this Section 5.13 for failure to (i) deliver a Mortgage and/or
(ii) cause clause (c) of the Collateral and Guarantee Requirement to be
satisfied within such 90-day period if such failure is due to the lack of
receipt of the aforementioned written notification from the Administrative
Agent. Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered by a Loan Party in accordance with the
terms of this Section 5.13 unless and until each Lender has received at least
twenty (20) days prior notice thereof from the Administrative Agent, together
with (at least twenty (20) days in advance of such execution and delivery) the
documents described in subclauses (iii) and (iv) of clause (e) of the definition
of “Collateral and Guarantee Requirement”; provided that, the applicable Loan
Party shall not be in default under this Section 5.13 for failure to deliver a
Mortgage within such ninety (90) day period if such failure is due to the
Administrative Agent’s failure to deliver twenty (20) days’ prior notice to each
Lender and such accompanying documents as required hereunder.
SECTION 5.14Environmental Compliance. (a) Each of the Company and each
Subsidiary will (i) comply with all Environmental Laws, and obtain, comply with
and maintain any and all
129



--------------------------------------------------------------------------------



Environmental Permits necessary for its operations as conducted; and (ii) take
all reasonable efforts to ensure that all of its tenants, subtenants,
contractors, subcontractors, and invitees comply with all Environmental Laws,
and obtain, comply with and maintain any and all Environmental Permits,
applicable to them; provided that, for purposes of this Section 5.14(a),
noncompliance with any of the foregoing shall be deemed not to constitute a
breach of this covenant so long as, with respect to any such noncompliance, the
Company or its relevant Subsidiary is undertaking all reasonable efforts to
achieve compliance (or to ensure that the relevant tenant, subtenant,
contractor, subcontractor or invitee is achieving compliance), or (y) to the
extent such noncompliance, individually or in the aggregate, would not
reasonably be expected to give rise to a Material Adverse Effect.
(b)Without in any way limiting the Company and each Subsidiary’s obligations
under Section 5.14(a), each of the Company and each Subsidiary will promptly
comply with all orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders and directives (i) that are being
disputed in good faith in the applicable manner and forum, or (ii) that are not
being complied with, provided that the pendency of such disputes and the
noncompliance with such orders and directives would not reasonably be expected,
individually or in the aggregate, to give rise to a Material Adverse Effect.
SECTION 5.15Designation of Subsidiaries. The Company may at any time designate
any Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary by delivering to the Administrative Agent a certificate of an
Authorized Officer of the Company specifying such designation and certifying
that the conditions to such designation set forth in this Section 5.15 are
satisfied; provided that:
(i)  both immediately before and immediately after any such designation, no
Event of Default shall have occurred and be continuing;
(ii)  both immediately before and immediately after any such designation, the
Company and its Subsidiaries shall be in Pro Forma Compliance with the
then-applicable Original Financial Covenants; and
(iii)  in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 5.15.
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Company in such Subsidiary on the date of designation in an
amount equal to the fair market value of the Company’s Investment therein (as
determined reasonably and in good faith by a Financial Officer of the Company).
The designation of any Unrestricted Subsidiary as a Subsidiary shall constitute
the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time.
Notwithstanding any of the definitions or covenants contained in this Agreement
to the contrary, the Borrowers will not, and will not permit any Restricted
Subsidiary to, consummate any transaction that results in the transfer (whether
by way of any Restricted Payment, Investment, or any sale, conveyance, transfer,
or other Disposition, or a designation of a Subsidiary as an Unrestricted
Subsidiary or of an Unrestricted Subsidiary as a Subsidiary, and whether in a
single transaction or a series of related transactions) of material Intellectual
Property from any Borrower or any Restricted Subsidiary to any Unrestricted
Subsidiary.
SECTION 5.16Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the applicable time period set forth in
Schedule 5.16 (or such longer time as the Administrative Agent may reasonably
agree), the Company and each other Loan Party will deliver all documents and
take all actions set forth on Schedule 5.16.
SECTION 5.17Collateral Release Event. Notwithstanding the foregoing provisions
of this definition or anything in this Agreement or any other Loan Document to
the contrary, upon the
130



--------------------------------------------------------------------------------



occurrence of a Collateral Release Event, (i) any Liens granted to the
Administrative Agent pursuant to the Collateral and Guarantee Requirement which
remain in effect at such time shall be promptly released by the Administrative
Agent upon receipt by the Administrative Agent of a certificate of an Authorized
Officer of the Company that the Collateral Release Event has occurred (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and the Administrative Agent agrees to execute and deliver any
documents or instruments reasonably requested by the Company and in form and
substance reasonably satisfactory to the Administrative Agent to evidence the
release of all applicable Collateral, all at the expense of the Company and
without recourse to or warranty by the Administrative Agent and (ii) no Liens
shall thereafter be required to be granted to the Administrative Agent pursuant
to the Collateral and Guarantee Requirements.
ARTICLE VI
NEGATIVE COVENANTS


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full (excluding contingent indemnification or other contingent obligation as to
which no claim has been asserted, or Letters of Credit that have been
backstopped or cash collateralized on terms satisfactory to the applicable
Issuing Lender), the Company covenants and agrees with the Lenders that:
SECTION 6.01Indebtedness; Certain Equity Securities. None of the Company or any
Subsidiary will create, incur, assume or permit to exist any Indebtedness,
except:
(a)Indebtedness created under the Loan Documents;
(b)Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
Refinancing Indebtedness in respect of any of the foregoing;
(c)intercompany Indebtedness among the Company and its Subsidiaries; provided
that (A) any such Indebtedness owing by any Loan Party to a Subsidiary that is
not a Loan Party shall be subordinated in right of payment to the Loan Document
Obligations pursuant to the Intercompany Note or on terms (x) at least as
favorable to the Lenders as those set forth in the form of Intercompany Note
attached as Exhibit L or (y) customary for intercompany subordinated
Indebtedness or reasonably acceptable to the Administrative Agent; provided that
a written subordination agreement shall not be required if the Company and its
Subsidiaries are not required to evidence such Indebtedness by an Intercompany
Note or a promissory note pursuant to the terms of the Collateral and Guarantee
Requirement and the aggregate amount of all such Indebtedness that is not
subject to a written subordination agreement satisfying the requirements of this
clause (A) shall not exceed $20,000,000 at any time outstanding, (B) any such
Indebtedness owing to any Loan Party shall be evidenced by an Intercompany Note
or a promissory note which shall have been pledged pursuant to the Collateral
Agreements to the extent required by the Collateral and Guarantee Requirement
and (C) any such Indebtedness owing by any Subsidiary that is not a Loan Party
to any Loan Party shall be incurred in compliance with Section 6.04;
(d)Guarantees incurred in compliance with Section 6.04;
(e)Permitted First Priority Refinancing Indebtedness, Permitted Second Priority
Refinancing Indebtedness, Permitted Unsecured Refinancing Indebtedness and any
Refinancing Indebtedness in respect of any of the foregoing;
(f)(i) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, purchase money Indebtedness and any
Indebtedness assumed by the
131



--------------------------------------------------------------------------------



Company or any Subsidiary in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to or within 270 days after the
acquisition, construction, repair, lease or improvement of the applicable asset;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (f) shall not exceed at any time outstanding the greater of (A)
$15,000,000 and (B) 5% of Consolidated EBITDA computed on a Pro Forma Basis for
the most recently ended Test Period as of the time such Indebtedness is incurred
and (ii) Refinancing Indebtedness in respect of Indebtedness incurred or assumed
pursuant to clause (i) above;
(g)(i) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Subsidiary in a transaction permitted hereunder, including the
re-designation of an Unrestricted Subsidiary as a Restricted Subsidiary) after
the Closing Date, or Indebtedness of any Person that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in a
Permitted Acquisition; provided that such Indebtedness exists at the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming, as the case may be, a Subsidiary or Restricted Subsidiary
(or such merger or consolidation) or such assets being acquired and (ii)
Refinancing Indebtedness in respect of Indebtedness assumed pursuant to clause
(i) above; provided further that the aggregate principal amount of Indebtedness
permitted by this clause (g) shall not exceed at any time outstanding the
greater of (A) $25,000,000 and (B) 8% of Consolidated EBITDA computed on a Pro
Forma Basis for the most recently ended Test Period as of the time such
Indebtedness is incurred;
(h)secured or unsecured loans, bonds or notes so long as such Indebtedness shall
not exceed the sum of (i) an amount equal to the Base Incremental Amount in
effect on such date, (ii) an amount equal to the Voluntary Prepayment Amount and
(iii) an additional amount that would not cause the Total Net Leverage Ratio,
calculated on a Pro Forma Basis as of the date of incurrence thereof (excluding
from such pro forma calculation the Net Proceeds of such Indebtedness and
assuming the full amount of any undrawn commitment is drawn), to exceed 2.50 to
1.00 (any Indebtedness incurred in reliance on this clause (h), “Incremental
Equivalent Debt”); provided, that (A) the Company shall be deemed to have used
amounts under clause (iii) above prior to utilization of amounts under clause
(i) or (ii) above and (B) the proceeds from any such incurrence under such
clauses may be utilized in a single transaction by first calculating the
incurrence under clause (iii) above and then calculating the incurrence under
clauses (i) and/or (ii) above); provided, further, that any such Incremental
Equivalent Debt (1) to the extent secured (including, for the avoidance of
doubt, on and after the Collateral Release Event), (x) shall not be secured by
any Lien on any asset of the Company or any Subsidiary that does not also secure
the Obligations at least on an equal and ratable basis and (y) shall be subject
to an Intercreditor Agreement, (2) shall not be Guaranteed by any Subsidiary
other than the Loan Parties, (3) shall mature no earlier than the Maturity Date
of the Initial Term Loans, (4) shall have a weighted average life to maturity
not shorter than the Initial Term Loans, (5) in the case of Incremental
Equivalent Debt in the form of bonds or notes, does not provide for any
amortization, mandatory prepayment, redemption or repurchase (other than upon a
change of control or fundamental change and customary acceleration rights after
an event of default and, for the avoidance of doubt, rights to convert or
exchange in the case of convertible or exchangeable Indebtedness) prior to the
Maturity Date of the Initial Term Loans, (6) contains covenants, events of
default, guarantees and other terms that are customary for similar Indebtedness
in light of then-prevailing market conditions or, when taken as a whole (other
than interest rates, rate floors, fees and optional prepayment or redemption
terms), are not more favorable to the lenders or investors providing such
Incremental Equivalent Debt, as the case may be, than those set forth in the
Loan Documents are with respect to the Lenders (other than covenants or other
provisions applicable only to periods after the Maturity Date of the Initial
Term Loans) and (7) may not be secured, to the extent incurred on or after the
Collateral Release Event, unless the
132



--------------------------------------------------------------------------------



Obligations are equally and ratably secured and such secured Incremental
Equivalent Debt is subject to an Intercreditor Agreement;
(i)Indebtedness incurred in the ordinary course of business and owed in respect
of Cash Management Services or any overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;
(j)Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Company or any Subsidiary in the
ordinary course of business supporting obligations under (i) workers’
compensation, health, disability or other employee benefits, casualty or
liability insurance, unemployment insurance and other social security laws and
local state and federal payroll taxes, (ii) obligations in connection with
self-insurance arrangements in the ordinary course of business and (iii) bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance and reclamation bonds and obligations of a like nature;
(k)Indebtedness consisting of client advances or deposits received in the
ordinary course of business;
(l)Indebtedness consisting of short-term credit facilities, including, among
others, bank guarantees and letters of credit, collectively in an aggregate at
any time outstanding not to exceed the greater of (A) $15,000,000 and (B) 5% of
Consolidated EBITDA computed on a Pro Forma Basis for the most recently ended
Test Period as of the time such credit facility is entered into;
(m)Indebtedness of the Company or any Subsidiary in the form of purchase price
adjustments (including in respect of working capital), earnouts, seller notes
deferred compensation, indemnification or other arrangements representing
acquisition consideration or deferred payments of a similar nature incurred in
connection with any Permitted Acquisition or other Investments permitted under
Section 6.04 or Dispositions permitted under Section 6.05;
(n)Indebtedness of Subsidiaries that are not Loan Parties; provided that no
Subsidiary that is not a Loan Party shall incur any Indebtedness under this
Section 6.01(n) if, at the time of, and after giving effect to, the incurrence
of such Indebtedness (and any substantially simultaneous use of the Specified
Permitted Amount) and the use of proceeds thereof, the Specified Permitted
Amount would be less than zero;
(o)Indebtedness relating to (i) premium financing arrangements for insurance
plans (including property and health insurance plans) and health and welfare
benefit plans (including health and workers compensation insurance, employment
practices liability insurance and directors and officers insurance), if incurred
in the ordinary course of business or (ii) take-or-pay obligations contained in
supply agreements, in the ordinary course of business;
(p)additional Indebtedness in an aggregate amount at any time outstanding not in
excess of the greater of (A) $50,000,000 and (B) 17% of Consolidated EBITDA
computed on a Pro Forma Basis for the most recently ended Test Period as of the
time such Indebtedness is incurred;
(q)Indebtedness in respect of Hedging Agreements permitted under Section 6.07;
(r)Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;
133



--------------------------------------------------------------------------------



(s)Indebtedness representing deferred compensation or stock-based compensation
owed to employees of the Company and its Subsidiaries incurred in the ordinary
course of business or consistent with past practice;
(t)to the extent constituting Indebtedness, Guarantees in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Company and its Subsidiaries;
(u)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
above;
(v)Indebtedness of the Company or any Subsidiary incurred pursuant to Permitted
Receivables Facilities; provided that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate amount of $150,000,000 at any time
outstanding;
(w)secured Indebtedness (in addition to any secured Indebtedness described
above) incurred to finance ESPCs; provided that (i) the aggregate outstanding
principal amount of all Indebtedness permitted solely by this clause (w) shall
not at any time exceed $50,000,000; and (ii) at the time of the incurrence,
assumption or creation of any such Indebtedness, no Default shall have occurred
and be continuing or would result therefrom;
(x)loans and advances made by any Captive Insurance Company to the Company or
any Subsidiary pursuant to arrangements consistent with those in effect on the
Closing Date; and
(y)other unsecured Indebtedness; provided that (i) the aggregate outstanding
principal amount of all Indebtedness permitted solely by this clause (y) shall
not at any time exceed $500,000,000, (ii) at the time of the incurrence,
assumption or creation of any such Indebtedness, (A) no Default shall have
occurred and be continuing or would result therefrom, and (B) the Company and
its Subsidiaries shall be in Pro Forma Compliance with the then-applicable
financial covenant levels set forth in Section 6.13, (iii) such Indebtedness
shall not include any financial covenants that are more restrictive in any
respect on the Loan Parties than the financial covenants in this Agreement, (iv)
such Indebtedness is not subject to any amortization payments or any mandatory
prepayments or sinking fund payments (other than in connection with a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) in each case, prior to the date that is six (6) months after
the Latest Maturity Date, and (v) such Indebtedness shall not mature at any time
on or prior to the date that is six (6) months after the Latest Maturity Date.
For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness described in clauses (a) through (v)
above, the Company may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) above.
SECTION 6.02Liens. None of the Company or any Subsidiary will create, incur,
assume or permit to exist any Lien on any asset now owned or hereafter acquired
by it, or assign or sell any income or revenues (including accounts receivable)
or rights in respect of any thereof, except:
(a)Liens created under the Loan Documents;
(b)Permitted Encumbrances;
134



--------------------------------------------------------------------------------



(c)any Lien on any asset of the Company or any Subsidiary existing on the
Closing Date and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary other than
after-acquired property that is affixed or incorporated into the asset covered
by such Lien on the Closing Date and the proceeds and products of the foregoing
and (ii) such Lien shall secure only those obligations that it secures on the
Closing Date and extensions, renewals, replacements and refinancings thereof so
long as the principal amount of such extensions, renewals, replacements and
refinancings does not exceed the principal amount of the obligations being
extended, renewed, replaced or refinanced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01(b)
as Refinancing Indebtedness in respect thereof;
(d)any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Closing Date prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not apply
to any other asset of the Company or any Subsidiary (other than (x) in the case
of any such merger or consolidation, the assets of any Subsidiary without
significant assets that was formed solely for the purpose of effecting such
acquisition and (y) after-acquired property that is affixed or incorporated into
the asset initially covered by such Lien and the proceeds and products of the
foregoing) and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated) and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the obligations being extended, renewed or replaced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01(g);
(e)Liens on fixed or capital assets acquired, constructed or improved (including
any such assets made the subject of a Capital Lease Obligation incurred) by the
Company or any Subsidiary; provided that (i) such Liens secure Indebtedness
incurred to finance such acquisition, construction or improvement and permitted
by clause (f)(i) of Section 6.01 or any Refinancing Indebtedness in respect
thereof permitted by clause (f)(ii) of Section 6.01, and (ii) such Liens shall
not apply to any other property or assets of the Company or any Subsidiary,
other than after-acquired property affixed or incorporated into such asset
initially covered by such Lien and the proceeds and products of the foregoing;
(f)in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(g)in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;
(h)Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;
(i)Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01(n);
135



--------------------------------------------------------------------------------



(j)Liens securing judgments for the payment of money not constituting an Event
of Default under Article VII;
(k)Liens on the Collateral securing (i) Permitted First Priority Refinancing
Indebtedness permitted under Section 6.01(e) on a pari passu or junior basis
with the Liens on the Collateral securing the Loan Document Obligations, and
Refinancing Indebtedness in respect thereof; provided that a trustee, collateral
agent, security agent or other Person acting on behalf of the holders of such
Indebtedness has entered into an Intercreditor Agreement and (ii) Permitted
Second Priority Refinancing Indebtedness permitted under Section 6.01(e) on a
junior basis to the Liens on the Collateral securing the Loan Document
Obligations and Refinancing Indebtedness in respect thereof; provided that a
trustee, collateral agent, security agent or other Person acting on behalf of
the holders of such Indebtedness has entered into an Intercreditor Agreement;
(l)Liens on cash and other assets owned by a Person that has incurred
Indebtedness permitted pursuant to Section 6.01(l) to secure such Indebtedness
of such Person or on cash and other assets owned by a Person that has entered
into a Hedging Agreement permitted by Section 6.07 to secure Hedging Obligations
in respect thereof; provided that such Liens in respect of Indebtedness incurred
pursuant to Section 6.01(l) shall not apply to any other assets of the Company
or any Subsidiary other than after-acquired property that is affixed or
incorporated into the assets initially covered by such Lien and the proceeds and
products of the foregoing; provided further that such Liens shall not secure
Indebtedness or Hedging Obligations in an aggregate outstanding amount in excess
of the greater of (A) $30,000,000 and (B) 10% of Consolidated EBITDA computed on
a Pro Forma Basis for the most recently ended Test Period as of the time such
Liens are incurred;
(m)Liens on the Collateral securing Incremental Equivalent Debt that are pari
passu with or junior to the Liens on the Collateral securing the Obligations;
provided that a trustee, collateral agent, security agent or other Person acting
on behalf of the holders of such Indebtedness has entered into an Intercreditor
Agreement;
(n)additional Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed at any time outstanding the greater of (A)
$25,000,000 and (B) 8% of Consolidated EBITDA computed on a Pro Forma Basis for
the most recently ended Test Period as of the time such Liens are incurred;
(o)Liens on assets of Foreign Subsidiaries securing obligations of Foreign
Subsidiaries permitted hereunder;
(p)Liens on Permitted Receivables Facility Assets arising under Permitted
Receivables Facilities;
(q)Liens securing Indebtedness permitted by Section 6.01(c); and
(r)Liens securing Indebtedness permitted by Section 6.01(w); provided that, such
Liens shall not apply to any property or assets of the Company or any Subsidiary
other than ESPC Collateral.
SECTION 6.03Fundamental Changes. (a) None of the Company or any Subsidiary will
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve (which, for the
avoidance of doubt, shall not restrict the Company or any Subsidiary from
changing its organizational form), except that:
(i)  any Person (other than the Company) may merge into or consolidate with the
Company in a transaction in which the Company is the surviving entity;
136



--------------------------------------------------------------------------------



(ii)  any Person (other than the Company) may merge or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary (and,
if any party to such merger or consolidation is a Loan Party, the surviving
entity is a Loan Party);
(iii)  any Subsidiary (other than the Company) may merge into or consolidate
with any Person (other than the Company) in a transaction permitted under
Section 6.05 (other than pursuant to Section 6.05(n)) in which, after giving
effect to such transaction, the surviving entity is not a Subsidiary;
(iv)  any Subsidiary (other than the Company) may merge, consolidate or
amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that if such Subsidiary is a Loan Party the
continuing or surviving Person shall be a Loan Party;
(v)  any Subsidiary (other than the Company) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also permitted under Section 6.04 or 6.05 (other than
pursuant to Section 6.05(n)); and
(vi)  the Company or any Subsidiary may consummate any Permitted Reorganization.
(b)None of the Company or any Subsidiary will engage to any material extent in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the Closing Date and businesses reasonably related, ancillary,
adjacent or incidental thereto.
SECTION 6.04Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Company or any Subsidiary will purchase, hold, acquire (including pursuant
to any merger or consolidation with any Person that was not a wholly-owned
Subsidiary prior thereto), make or otherwise permit to exist any Investment in
any other Person, except:
(a)the GCA Acquisition;
(b)Permitted Investments;
(c)(i) Investments existing in Subsidiaries on the Closing Date and (ii) other
Investments existing or contemplated by investment agreements existing on the
Closing Date as set forth on Schedule 6.04;
(d)(i) Investments by any Loan Party in another Loan Party, (ii) Investments by
any Subsidiary that is not a Loan Party in any other Subsidiary that is not a
Loan Party, (iii) Investments by Loan Parties in any Subsidiary (including any
Unrestricted Subsidiary) that is not a Loan Party, (iv) Investments by Loan
Parties in any Subsidiary that is not a Loan Party so long as such Investment is
part of a series of simultaneous Investments by Subsidiaries in other
Subsidiaries (including Unrestricted Subsidiaries) that result in the proceeds
of the initial Investment being invested in one or more Loan Parties and (v)
Investments (including by way of capital contributions) by the Company and the
Subsidiaries in Equity Interests in their Subsidiaries; provided, in the case of
clause (iii), that (x) any such Equity Interests held by a Loan Party shall be
pledged in accordance with the requirements of (and to the extent required by)
the Collateral and Guarantee Requirement and (y) no Investment by any Loan Party
in any Subsidiary that is not a Loan Party shall be permitted pursuant to this
clause (iii)
137



--------------------------------------------------------------------------------



if, at the time of the making of, and after giving effect to, such Investment
(and any substantially simultaneous use of the Permitted Amount), the Permitted
Amount would be less than zero;
(e)loans or advances made among the Company and its Subsidiaries (including
Unrestricted Subsidiaries); provided that no loan or advance made by any Loan
Party to a Subsidiary (including any Unrestricted Subsidiary) that is not a Loan
Party shall be permitted pursuant to this Section 6.04(e) if, at the time of,
and after giving effect to, the making of such loan or advance (and any
substantially simultaneous use of the Permitted Amount) and the use of proceeds
thereof, the Permitted Amount would be less than zero;
(f)Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary, including any Unrestricted
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any letter of credit or
letter of guaranty); provided that (i) (A) a Subsidiary (including any
Unrestricted Subsidiary) that has not Guaranteed the Obligations pursuant to the
Guarantee Agreement shall not Guarantee any Indebtedness of any Loan Party
(other than Indebtedness of a Loan Party owed to the Company or a Subsidiary) in
an amount not to exceed at any time outstanding the greater of (A) $25,000,000
and (B) 8% of Consolidated EBITDA computed on a Pro Forma Basis for the most
recently ended Test Period as of the time such Indebtedness is guaranteed and
(B) if the Guarantee is of Indebtedness that is required to be subordinated to
the Loan Document Obligations, such Guarantee shall be subordinated to the Loan
Document Obligations on terms no less favorable to the Lenders, taken as a
whole, than the subordination terms of such Subordinated Indebtedness, (ii) any
such Guarantee constituting Indebtedness is permitted by Section 6.01 (other
than clause (d) thereof) and (iii) no Guarantee by any Loan Party of
Indebtedness (excluding, for the avoidance of doubt, Guarantees of obligations
not constituting Indebtedness) of any Subsidiary (including any Unrestricted
Subsidiary) that is not a Loan Party shall be permitted pursuant to this Section
6.04(f) if, at the time of the making of, and after giving effect to, such
Guarantee (and any substantially simultaneous use of the Permitted Amount), the
Permitted Amount would be zero;
(g)(i) loans or advances to officers, directors or employees of the Company or
any Subsidiary made in the ordinary course of business, including those to
finance the purchase of Equity Interests of the Company pursuant to employee
plans and (ii) payroll, travel, entertainment, relocation and similar advances
to officers, directors and employees of the Company or any Subsidiary that are
made in the ordinary course of business; provided that the aggregate principal
amount of such loans and advances under this clause (g) outstanding at any time
shall not exceed $5,000,000;
(h)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or consisting of securities acquired in connection with the satisfaction or
enforcement of claims due or owing to the Company or any Subsidiary, in each
case in the ordinary course of business;
(i)after the end of the Suspension Period, Permitted Acquisitions (it being
understood the definition thereof contains certain separate requirements that
must be complied with in order for an Investment to qualify as a Permitted
Acquisition) and Investments consisting of cash earnest money deposits in
connection with a Permitted Acquisition or other Investment permitted hereunder;
(j)Investments held by a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with or into the Company or a Subsidiary after the
Closing Date, in each case as permitted hereunder, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
138



--------------------------------------------------------------------------------



(k)Investments made as a result of the receipt of non-cash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;
(l)Investments by the Company or any Subsidiary that result solely from the
receipt by the Company or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);
(m)Investments in the form of Hedging Agreements permitted under Section 6.07;
(n)Investments consisting of (i) extensions of trade credit, (ii) deposits made
in connection with the purchase of goods or services or the performance of
leases, licenses or contracts, in each case, in the ordinary course of business,
(iii) notes receivable of, or prepaid royalties and other extensions of credit
to, customers and suppliers that are not Affiliates of the Company and that are
made in the ordinary course of business and (iv) Guarantees made in the ordinary
course of business in support of obligations of the Company or any of its
Subsidiaries not constituting Indebtedness for borrowed money, including
operating leases and obligations owing to suppliers, customers and licensees;
(o)mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Company and Subsidiaries that are wholly-owned
Subsidiaries;
(p)Investments (including by way of capital contributions, loans and advances
and Guarantees of Indebtedness) by the Company and the Subsidiaries in
Unrestricted Subsidiaries; provided that no Investment may be made under this
clause (p) if, at time of the making of, and after giving effect to, such
Investment (and any substantially simultaneous use of the Specified Permitted
Amount), the Specified Permitted Amount would be less than zero;
(q)Investments consisting of Guarantees in the ordinary course of business to
support the obligations of any Subsidiary under its worker’s compensation and
general insurance agreements;
(r)(i) contributions of Permitted Receivables Facility Assets and cash deemed
received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries and (ii) loans or advances made by
the Company or any Receivables Seller to the Receivables Entity for the purchase
price of the Receivables and the Permitted Receivables Facility Assets;
(s)intercompany loans or other intercompany Investments made by the Loan Parties
in the ordinary course of business to or in any Subsidiary that is not a Loan
Party to provide funds as necessary to enable the applicable Subsidiary that is
not a Loan Party to comply with changes in statutory or contractual capital
requirements (other than any contractual requirement that constitutes a
Guarantee);
(t)any Investment to the extent procured in exchange for the issuance of
Qualified Equity Interests;
(u)Investments to the extent consisting of the redemption, purchase, repurchase
or retirement of any common Equity Interests expressly permitted under Section
6.08;
(v)Guarantees by the Company or any Subsidiary of operating leases or of other
obligations (for the avoidance of doubt, excluding any Capital Lease
Obligations) that do not
139



--------------------------------------------------------------------------------



constitute Indebtedness, in each case, entered into by the Company or any such
Subsidiary in the ordinary course of business;
(w)Investments consisting of the non-exclusive licensing of Intellectual
Property pursuant to joint marketing arrangements with other Persons, in the
ordinary course of business;
(x)additional Investments; provided that the Total Net Leverage Ratio
immediately after giving effect to any such Investment, calculated on a Pro
Forma Basis at the time such Investment is made, is not in excess of 2.75 to
1.00; provided, however, that at the time any such Investment is made pursuant
to this clause (x), no Event of Default shall have occurred and be continuing or
would result therefrom;
(y)(i) Investments made in connection with the cash management of the Company
and the Subsidiaries; provided that such Investments are made in the ordinary
course of business or are consistent with past practice and (ii) intercompany
loans, advances, payables and receivables made among the Company and its
Subsidiaries in connection with the cash management of such entities in the
ordinary course of business or consistent with past practice;
(z)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(aa) any Permitted Reorganization;
(bb) to the extent constituting Investments, Indebtedness permitted by Section
6.01, guarantees of obligations that do not constitute Indebtedness and are
otherwise not prohibited hereunder and Liens permitted by Section 6.02;
(cc) accounts receivable arising and trade credit granted in the ordinary course
of business;
(dd) additional Investments in an aggregate amount not to exceed, in any fiscal
year, the greater of (A) $25,000,000 and (B) 8% of Consolidated EBITDA computed
on a Pro Forma Basis for the most recently ended Test Period as of the time such
Investments are made;
(ee) Investments which, when made, constitute Permitted Joint Ventures; provided
that such investments shall only be permitted hereunder if the Dollar Equivalent
of all consideration paid (including any Indebtedness assumed), and any
contractually binding commitment to pay any additional consideration or make any
future capital contributions incurred in connection therewith does not exceed,
together with all other amounts so paid, assumed or incurred, or with respect to
which the Company or any Subsidiary has any commitment, in connection with all
other Permitted Joint Ventures outstanding at such time, $40,000,000;
(ff) Investments in Captive Insurance Companies (i) in an aggregate amount not
to exceed $75,000,000 at any time and (ii) to the extent necessary to cause such
Captive Insurance Companies to comply with applicable legal and/or regulatory
requirements; provided that, the aggregate amount of Investments permitted in
reliance on this clause (ff)(ii) shall not exceed $25,000,000 at any time; and
140



--------------------------------------------------------------------------------



(gg) Investments by any Captive Insurance Company in accounts receivable of or
in the form of loans to the Company or any Subsidiary.
Notwithstanding anything contrary set forth above, (i) if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04 and (ii) if any Investment is made in
reliance on any “basket” determined by reference to Consolidated EBITDA, no
fluctuation in the amount of Consolidated EBITDA shall result in a breach of
this Section 6.04. In addition, in the event that a Loan Party makes an
Investment in an Excluded Subsidiary for purposes of permitting such Excluded
Subsidiary or any other Excluded Subsidiary to apply the amounts received by it
to make a substantially concurrent Investment (which may be made through any
other Excluded Subsidiary) permitted hereunder, such substantially concurrent
Investment by such Excluded Subsidiary shall not be included as an Investment
for purposes of this Section 6.04 to the extent that the initial Investment by
the Loan Party reduced amounts available to make Investments hereunder.
SECTION 6.05Asset Sales. None of the Company or any Subsidiary will sell,
transfer, lease, license, sublicense or otherwise dispose of any asset,
including any Equity Interest owned by it (but other than, for the avoidance of
doubt, treasury shares of the Company held by the Company), nor will any
Subsidiary issue any additional Equity Interest in such Subsidiary (other than
issuing directors’ qualifying shares and other than issuing Equity Interests to
the Company or another Subsidiary in compliance with Section 6.04(d)) (each, a
“Disposition”), except:
(a)Dispositions of (i) inventory or other tangible property, (ii) used,
obsolete, damaged or surplus equipment and (iii) cash and Permitted Investments,
in each case in the ordinary course of business;
(b)Dispositions to the Company or a Subsidiary; provided that any such
Disposition involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;
(c)Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;
(d)(i) Dispositions of assets to the extent that such Disposition constitutes an
Investment referred to in and permitted by Section 6.04 and (ii) Dispositions of
assets to the extent that such Disposition constitute a Restricted Payment
referred to in and permitted by Section 6.08;
(e)Sale/Leaseback Transactions permitted by Section 6.06;
(f)Licenses, sublicenses, leases or subleases entered into in the ordinary
course of business, to the extent that they do not materially interfere with the
business of the Company or any Subsidiary;
(g)Non-exclusive licenses or sublicenses of Intellectual Property in the
ordinary course of business;
(h)Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any of the Company or any Subsidiary;
(i)Dispositions of assets (including as a result of like-kind exchanges) to the
extent that (i) such assets are exchanged for credit (on a fair market value
basis) against the purchase price of similar or replacement assets or (ii) such
asset is Disposed of for fair market
141



--------------------------------------------------------------------------------



value and the proceeds of such Disposition are promptly applied to the purchase
price of similar or replacement assets;
(j)Dispositions of Investments in joint ventures to the extent required by the
relevant joint venture arrangements;
(k)the abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of non-material Intellectual Property that the Company determines in
its reasonable judgment does not need to be used or maintained;
(l)additional Dispositions of assets (including Equity Interests); provided that
(i) if the total fair market value of the assets subject to any such Disposition
or series of related Dispositions is in excess of $10,000,000, it shall be for
fair market value (or if not for fair market value, the shortfall is permitted
as and treated as an Investment under Section 6.04), (ii) at least 75% of the
total consideration for any such Disposition received by the Company and its
Subsidiaries is in the form of cash or Permitted Investments, (iii) no Event of
Default then exists or would result from such Disposition (except if such
Disposition is made pursuant to an agreement entered into at a time when no
Event of Default exists) and (iv) the requirements of Section 2.12(b), to the
extent applicable, are complied with in connection therewith; provided, however,
that for purposes of clause (ii) above, the following shall be deemed to be
cash: (A) any liabilities (as shown on the Company’s or such Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Company or such Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable Disposition and for which the Company and its Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities, notes or other obligations or assets received by the Company or any
of its Subsidiaries from such transferee that are converted by the Company or
such Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within one hundred and eighty (180) days
following the closing of the applicable Disposition and (C) any Designated
Non-Cash Consideration received by the Company or any of its Subsidiaries in
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (l)
that is at that time outstanding, not to exceed $20,000,000 (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value);
(m)the granting of Liens permitted pursuant to Section 6.02 (other than Section
6.02(f));
(n)Dispositions permitted by Section 6.03 (other than by reference to this
Section 6.05(n));
(o)Dispositions of receivables in the ordinary course of business and consistent
with past practice of the Company and the Subsidiaries;
(p)additional Dispositions of assets in an aggregate amount not to exceed the
greater of (A) $25,000,000 and (B) 8% of Consolidated EBITDA computed on a Pro
Forma Basis for the most recently ended Test Period as of the time of such
Dispositions;
(q)Dispositions of accounts receivable owing to the Company or any Subsidiary
pursuant to any ESPC; provided that, the aggregate amount of all such accounts
receivable sold or otherwise disposed of during the term of this Agreement shall
not exceed $200,000,000; and
(r)the Company or any Subsidiary may transfer, sell and/or pledge Permitted
Receivables Related Assets under Permitted Receivables Facilities (subject to
the limitation
142



--------------------------------------------------------------------------------



that the Attributable Receivables Indebtedness thereunder shall not exceed an
aggregate amount of $150,000,000).
Notwithstanding the foregoing, other than Dispositions to the Company or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable Requirements of Law, no such Disposition
of any Equity Interests in any Subsidiary shall be permitted unless immediately
after giving effect to such transaction, the Company and the Subsidiaries shall
otherwise be in compliance with Section 6.04.
SECTION 6.06Sale/Leaseback Transactions. None of the Company or any Subsidiary
will enter into any Sale/Leaseback Transaction unless (a) the sale or transfer
of the property thereunder is permitted under Section 6.05 (other than Section
6.05(e)), (b) any Capital Lease Obligations arising in connection therewith are
permitted under Section 6.01 and (c) any Liens arising in connection therewith
(including Liens deemed to arise in connection with any such Capital Lease
Obligations) are permitted under Section 6.02.
SECTION 6.07Hedging Agreements. None of the Company or any Subsidiary will enter
into any Hedging Agreement, other than Hedging Agreements entered into for
purposes other than speculative purposes, including (a) Hedging Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of the Equity Interests or
Indebtedness of the Company or any Subsidiary), including, without limitation,
with respect to currencies, and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary.
SECTION 6.08Restricted Payments; Certain Payments of Indebtedness. (a) None of
the Company or any Subsidiary will declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(i)  any Subsidiary may declare and pay dividends or make other distributions
with respect to its Equity Interests, in each case ratably to the holders of
such Equity Interests (or if not ratably, on a basis more favorable to the
Company and the Loan Parties);
(ii)  the Company may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests of the Company;
(iii)  the Company may repurchase, purchase, acquire, cancel or retire for value
Equity Interests of the Company from present or former employees, officers,
directors or consultants (or their estates or beneficiaries under their estates)
of the Company or any Subsidiary upon the death, disability, retirement or
termination of employment or service of such employees, officers, directors or
consultants, or to the extent required, pursuant to employee benefit plans,
employment agreements, stock purchase agreements or stock purchase plans, or
other benefit plans; provided that the aggregate amount of Restricted Payments
made pursuant to this Section 6.08(a)(iii) shall not exceed $5,000,000 in any
fiscal year;
(iv)  the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Company;
143



--------------------------------------------------------------------------------



(v)  the Company may acquire Equity Interests of the Company upon the exercise
of stock options for such Equity Interests of the Company if such Equity
Interests represent a portion of the exercise price of such stock options or in
connection with tax withholding obligations arising in connection with the
exercise of options by, or the vesting of restricted Equity Interests held by,
any current or former director, officer or employee of the Company or its
Subsidiaries;
(vi)  the Company may convert or exchange any Equity Interests of the Company
for or into Qualified Equity Interests of the Company;
(vii)  any Receivables Entity may declare and pay dividends or other
distributions to the Company or any wholly owned Subsidiary thereof;
(viii)  after the end of the Suspension Period, any Subsidiary may repurchase
its Equity Interests held by minority shareholders or interest holders in a
Permitted Acquisition or another transaction expressly permitted by Section 6.04
(other than Section 6.04(u) (it being understood that for purposes of Section
6.04, the Company shall be deemed the purchaser of such Equity Interests and
such repurchase shall constitute an Investment by the Company in a Person that
is not a Subsidiary in the amount of such purchase unless such Subsidiary
becomes a Loan Party in connection with such repurchase);
(ix)  to the extent such Investment constitutes a Restricted Payment, the
Company and its Subsidiaries may enter into any Investment expressly permitted
by Section 6.04 (other than Section 6.04(u));
(x)  after the end of the Suspension Period, additional Restricted Payments;
provided that the Total Net Leverage Ratio immediately after giving effect to
any such Restricted Payment, calculated on a Pro Forma Basis at the time such
Restricted Payment is made, is not in excess of 2.75 to 1.00; provided, further,
that at the time any such Restricted Payment is made pursuant to this clause
(x), no Event of Default shall have occurred and be continuing or would result
therefrom;
(xi)  unless the Company has delivered a notice to the Administrative Agent
electing to permanently terminate the availability of this Section 6.08(a)(xi)
(a “Notice of Dividend Cancellation”), the Company may pay regularly scheduled
quarterly cash dividends to its shareholders consistent with its past practice
or any other Restricted Payment in an amount per annum not to exceed the greater
of (A) $50,000,000 and (B) $1.00 per share of the total issued and outstanding
shares of common Equity Interests of the Company on the date of the declaration
of a Restricted Payment; provided that such per share amount shall be adjusted
to give effect to any stock split or issuance on account of equity for no
consideration effected; and
(xii)  after the end of the Suspension Period, additional Restricted Payments in
an aggregate principal amount not to exceed $75,000,000.
(b)None of the Company or any Subsidiary will make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
(i) any Subordinated Indebtedness that is subordinated to the payment of the
Obligations or (ii) other Indebtedness that is required pursuant to the Loan
Documents to not mature later than the Latest Maturity Date at the time of
incurrence thereof (Indebtedness described in the foregoing clauses (i) and
(ii), “Restricted Indebtedness”), or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase,
144



--------------------------------------------------------------------------------



redemption, retirement, acquisition, defeasance, cancelation or termination of
such Restricted Indebtedness, except:
(i)  regularly scheduled interest and principal payments as and when due in
respect of such Indebtedness, other than payments prohibited by the
subordination provisions thereof;
(ii)  refinancings of such Indebtedness with the proceeds of Refinancing
Indebtedness permitted in respect thereof under Section 6.01;
(iii)  payments of or in respect of such Indebtedness made solely with Qualified
Equity Interests in the Company or the conversion of such Indebtedness into
Qualified Equity Interests of the Company;
(iv)  prepayments of intercompany Indebtedness permitted hereby owed by the
Company or any Subsidiary to the Company or any Subsidiary, other than
prepayments prohibited by the subordination provisions governing such
Indebtedness;
(v)  [Intentionally Omitted]; and
(vi)  the Company may on any date make payments of or in respect of any such
Indebtedness in an unlimited amount; provided that the Total Net Leverage Ratio
immediately after giving effect to any such payment, calculated on a Pro Forma
Basis at the time such payment is made, is not in excess of 2.75 to 1.00;
provided, further, that at the time any such payment is made pursuant to this
clause (vi), no Event of Default shall have occurred and be continuing or would
result therefrom.
SECTION 6.09Transactions with Affiliates. None of the Company or any Subsidiary
will sell, lease or otherwise transfer any assets to, or purchase, lease or
otherwise acquire any assets from, or otherwise engage in any other transactions
in each case with an aggregate value for any such transaction or series of
related transactions in excess of $5,000,000 with, any of its Affiliates (each
an “Affiliate Transaction”), except (a) transactions that are at prices and on
terms and conditions, taken as a whole, not less favorable to the Company or
such Subsidiary than those that could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Subsidiaries not
involving any other Affiliate, (c) any Investment permitted under Section 6.04,
(d) the payment of reasonable fees to directors of the Company or any Subsidiary
who are not employees of the Company or any Subsidiary, (e) compensation,
expense reimbursement and indemnification of, and other employment arrangements
(including severance arrangements) and health, disability and similar insurance
or benefit arrangements with, directors, officers and employees of the Company
or any Subsidiary entered into in the ordinary course of business, (f) any
Restricted Payment permitted by Section 6.08, (g) sales of Equity Interests to
Affiliates to the extent not prohibited under this Agreement, (h) any payments
or other transactions pursuant to any tax sharing agreement among the Loan
Parties and their Subsidiaries; provided that any such tax sharing agreement is
entered into in the ordinary course of business or on terms usual and customary
for agreements of that type, (i) transactions with joint ventures in the
ordinary course of business, (j) any Indebtedness permitted by Section 6.01, (k)
any Liens permitted by Section 6.02, (k) any transactions permitted by Section
6.03 or 6.05, (l) the consummation of the GCA Acquisition and the payment of
fees and expenses in connection therewith, (m) agreements in existence on the
Closing Date and set forth on Schedule 6.09 or any amendment to any such
agreement to the extent such amendment is not materially adverse, taken as a
whole, the Lenders in any material respect and (n) transactions contemplated by
any Permitted Receivables Facility Documents.
SECTION 6.10Restrictive Agreements. None of the Company or any Subsidiary will,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that restricts or imposes any condition upon (a) the ability
of the Company or any Subsidiary to create, incur or permit to exist any Lien
upon any of its assets to secure the Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to
145



--------------------------------------------------------------------------------



make or repay loans or advances to the Company or any Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by this Agreement or any other Loan Document, (B) restrictions and
conditions contained in any agreement or document governing or evidencing
Refinancing Indebtedness in respect of Indebtedness referred to in clause (A)
(including, for the avoidance of doubt, Permitted First Priority Refinancing
Indebtedness, Permitted Second Priority Refinancing Indebtedness and Permitted
Unsecured Refinancing Indebtedness) or Refinancing Indebtedness in respect
thereof; provided that any restrictions and conditions (that would otherwise be
prohibited by clause (a) or (b) above) contained in any such agreement or
document referred to in this clause (B) are not materially less favorable, taken
as a whole, to the Lenders than the restrictions and conditions imposed by this
Agreement, (C) restrictions and conditions existing on the date hereof
identified on Schedule 6.10 and any extension, renewal, amendment, modification
or replacement thereof, except to the extent any such extension, renewal,
amendment, modification or replacement expands the scope of any such restriction
or condition, (D) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, restrictions and conditions imposed by its Organizational Documents
or any related joint venture, shareholder or similar agreements; provided that
such restrictions and conditions apply only to such Subsidiary and to the Equity
Interests of such Subsidiary, (E) in the case of clause (b) only, restrictions
imposed by any agreement governing Indebtedness entered into after the Closing
Date and permitted under Section 6.01(and any Refinancing Indebtedness in
respect thereof) that either (i) are customary or reasonable or, taken as a
whole, in the good faith judgment of the Company, not materially more
restrictive with respect to the Company or any Subsidiary than those contained
in this Agreement or (ii) the Company determines at the time of entry into such
agreement or instrument that such encumbrances or restrictions will not
adversely affect, in any material respect, the Company’s ability to make
principal or interest payments required hereunder or such encumbrances or
restriction applies only during the continuance of a default relating to such
agreement or instrument, (F) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or any assets of the Company or
any Subsidiary, in each case pending such sale; provided that such restrictions
and conditions apply only to such Subsidiary or the assets that are to be sold
and, in each case, such sale is permitted hereunder; and (ii) clause (a) or (b)
of the foregoing shall not apply to (A) restrictions and conditions imposed by
any agreement relating to secured Indebtedness permitted by clause (b), (e),
(f), (g), (h), (i), (j), (k), (l), (n), (o), (p), (q) or (u) of Section 6.01 if
such restrictions and conditions apply only to the assets securing such
Indebtedness, (B) customary provisions in leases, licenses and other agreements
restricting the assignment thereof, (C) customary net worth provisions contained
in real property leases, (D) restrictions on cash (or Permitted Investments) or
other deposits or net worth imposed by (x) suppliers or landlords under
contracts entered into in the ordinary course of business, (y) customers under
contracts entered into in the ordinary course of business or (z) or otherwise in
the ordinary course of business, (E) restrictions imposed by agreements relating
to Indebtedness of any Subsidiary in existence at the time such Subsidiary
became a Subsidiary and otherwise permitted by Section 6.01(g); provided that
such restrictions apply only to such Subsidiary and its assets (or any special
purpose acquisition Subsidiary without material assets acquiring such Subsidiary
pursuant to a merger), (F) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (G) restrictions
imposed by applicable law, (H) any restrictions regarding non-exclusive
licensing or sublicensing by the Company or any of its Subsidiaries of
intellectual property in the ordinary course of business and (I) any customary
restriction and condition contained in any Permitted Receivables Facility
Documents. Nothing in this paragraph shall be deemed to modify the requirements
set forth in the definition of the term “Collateral and Guarantee Requirement”
or the obligations of the Loan Parties under Section 5.03, 5.11 or 5.17 or under
the Security Documents.
SECTION 6.11Amendment of Material Documents. No Loan Party will, amend, modify
or waive any of its rights under (a) any agreement or document evidencing
Restricted Indebtedness that constitutes Material Indebtedness or (b) its
Organizational Documents, in each case to the extent such amendment,
modification or waiver, taken as a whole, would be materially adverse to the
Lenders.
SECTION 6.12Fiscal Year. The Company will not, and the Company will not permit
any other Loan Party to, change its fiscal year to end on a date other than
October 31.
146



--------------------------------------------------------------------------------



SECTION 6.13Financial Covenants.
(a)Maximum Total Net Leverage Ratio. The Company shall not permit the Total Net
Leverage Ratio as of the last day of any fiscal quarter of the Company set forth
below to be greater than the ratio set forth below opposite such period:

Fiscal Quarter EndingMaximum Total Net Leverage RatioApril 30, 20204.25 to
1.00July 31, 20205.75 to 1.00October 31, 20206.50 to 1.00January 31, 20216.50 to
1.00April 30, 20216.00 to 1.00July 31, 20215.25 to 1.00October 31, 20215.00 to
1.00January 31, 20224.75 to 1.00April 30, 20224.50 to 1.00July 31, 20224.25 to
1.00October 31, 20224.00 to 1.00

provided that, notwithstanding the foregoing, upon the occurrence of the
Collateral Release Event, (i) (A) all references to the “Total Net Leverage
Ratio” in this Agreement (including, without limitation, this Section 6.13(a))
shall be deemed to refer to the “Total Leverage Ratio”, and (B) the maximum
permitted Total Leverage Ratio for the first fiscal quarter ending after the
occurrence of the Collateral Release Event and each subsequent fiscal quarter
shall be 3.50 to 1.00, and (ii) at any time during which the maximum permitted
Total Leverage Ratio is not greater than 3.50 to 1.00, if the Company makes a
Permitted Acquisition (the “Specified Acquisition”) for consideration (including
assumed liabilities) in excess of $50,000,000 in a fiscal quarter, then the
Company may elect to increase the maximum Total Leverage Ratio to 3.75 to 1.00
for such fiscal quarter and the three (3) immediately following fiscal quarters
(such period, the “Adjusted Covenant Period”); provided that, (x) the Company
may not elect to have an Adjusted Covenant Period commence unless at least two
(2) full fiscal quarters have ended following the end of the most recently
completed Adjusted Covenant Period (if any), (y) the Company shall provide
notice in writing to the Administrative Agent of the commencement of an Adjusted
Covenant Period and a transaction description of the applicable Specified
Acquisition (regarding the name of the Person or assets being acquired and the
approximate purchase price) and (z) at the end of the Adjusted Covenant Period,
the maximum permitted Total Leverage Ratio permitted shall revert to 3.50 to
1.00.
(b)Minimum Fixed Charge Coverage Ratio. The Company shall not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter to be less than
the ratio set forth below opposite such period:
147



--------------------------------------------------------------------------------




Fiscal Quarter EndingMinimum Fixed Charge Coverage RatioApril 30, 20201.50 to
1.00July 31, 20201.50 to 1.00October 31, 20201.25 to 1.00January 31, 20211.15 to
1.00April 30, 20211.15 to 1.00July 31, 20211.20 to 1.00October 31, 20211.20 to
1.00January 31, 20221.20 to 1.00April 30, 2022 and each fiscal quarter
thereafter1.25 to 1.00

(c)Minimum Liquidity. From and after the Third Amendment Effective Date until
the date that is the earlier of (x) the date the Company delivers a Notice of
Dividend Cancellation and (y) the date the Company delivers a Compliance
Certificate pursuant to Section 5.01(d) for the fiscal quarter ending July 31,
2021 demonstrating compliance with the financial maintenance covenants contained
in this Section 6.13 for such period, the Company shall not permit Liquidity at
any time to be less than $250,000,000.
ARTICLE VII
EVENTS OF DEFAULT


If any of the following events (each such event, an “Event of Default”) shall
occur:
(a)any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation in the required currency when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for mandatory
prepayment thereof or otherwise;
(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;
(c)any representation, warranty or statement made or deemed made by or on behalf
of any Loan Party in any Loan Document or in any report, certificate, financial
statement or other information furnished pursuant to or in connection with this
Agreement or any other Loan Document or waiver hereunder or thereunder shall
prove to have been incorrect in any material respect when made or deemed made;
(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.04 (with respect to the existence of
any Borrower), 5.10, 5.16 or in Article VI;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article VII), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company (with a copy to the
Administrative Agent in the case of any such notice from a Lender);
(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest, premium or otherwise and regardless of amount) in respect
of any Material
148



--------------------------------------------------------------------------------



Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period applicable on the date on which such payment was
initially due), unless such event is remedied by the Company or any applicable
Subsidiary or waived (including in the form of amendment) by the requisite
holders of the applicable item of Material Indebtedness in either case, prior to
acceleration of all the Loans pursuant to this Section 7.01;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due or being required to be prepaid, repurchased, redeemed or defeased
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf, or,
in the case of any Hedging Agreement, the applicable counterparty, to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (in each case
after expiration of any applicable grace or cure period set forth in the
agreement or instrument evidencing or governing such Material Indebtedness);
provided that this clause (g) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale, transfer or other
disposition of the assets securing such Indebtedness, (ii) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof permitted under
Section 6.01, (iii) the occurrence of any conversion or exchange trigger in
Indebtedness that is contingently convertible or exchangeable into Equity
Interests of the Company or (iv) any such event or condition that is remedied by
the Company or any applicable Subsidiary or waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness in either case, prior to acceleration of all the Loans pursuant to
this Section 7.01;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization, or other relief in respect of
the Company, any Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state, or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, liquidator,
conservator or similar official for the Company, any Borrower or any Significant
Subsidiary or for a substantial part of its assets or (iii) rehabilitation,
creditors’ arrangement or compromise, or a moratorium of any Indebtedness, and,
in any such case, such proceeding, action or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)the Company, any Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(v) or (vi)), reorganization or other
relief under any federal, state, or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article VII, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, liquidator,
conservator or similar official for the Company, any Borrower or any Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors,
commence negotiations with one or more of its creditors with a view to
rescheduling any of its Indebtedness or enter into a compromise, arrangement,
assignment or composition with one or more of its creditors in connection with
its potential inability to pay any Indebtedness as it shall become due, apply
for any remedies with respect to, or enters into, any rehabilitation, creditors’
arrangement or compromise, a moratorium of any Indebtedness, or the board of
directors (or similar governing body) of the Company, any Borrower or any
Significant Subsidiary (or any committee thereof) shall adopt any resolution or
otherwise authorize any of the actions referred to above in this clause (i) or
clause (h) of this Article VII;
(j)the Company, any Borrower or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
149



--------------------------------------------------------------------------------



(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Company, any Borrower, any Significant Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company, any Borrower or any Significant Subsidiary to
enforce any such judgment;
(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(m)any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral having, individually or in the aggregate, a fair value in
excess of $25,000,000, with the priority required by the applicable Security
Document, except as a result of (i) the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents, (ii)
the release thereof as provided in the applicable Security Document or Section
9.14 or (iii) as a result of the Administrative Agent’s (A) failure to maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under the Collateral Agreements or (B) file continuation
statements under the applicable Uniform Commercial Code (or similar provisions
under applicable law);
(n)(i) this Agreement or any Guarantee purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except, solely with respect to any Guarantee, as a result
of the release thereof or any limitation in respect thereof, in each case as
provided in the applicable Loan Document or Section 9.14; or
(o)a Change in Control shall occur;
then, and (i) in every such event (other than an event with respect to the
Company described in clause (h) or (i) of this Article VII), and at any time
after the Closing Date and thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall by notice to
the Company, take any or all of the following actions, at the same or different
times: (A) terminate the Commitments, and thereupon such Commitments shall
terminate immediately and (B) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at such time outstanding), in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued or owing hereunder (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder), shall
become due and payable immediately, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers; and (ii) in the case of any event with respect to the Company
described in clause (h) or (i) of this Article VII, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder (including all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder), shall immediately and automatically become
due, in each case without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Company
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral
150



--------------------------------------------------------------------------------



account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Company hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Company (or such other Person as may
be lawfully entitled thereto).
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01Appointment and Authority.
(a)Each of the Lenders and each Issuing Lender hereby irrevocably appoints,
designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. In furtherance of the foregoing, and not in limitation,
each of the Lenders authorizes the Administrative Agent to enter into one or
more intercreditor agreements acceptable to the Administrative Agent in its sole
discretion with parties to any Permitted Receivables Facility. Such
intercreditor agreements may provide for, among other things, (i) the
Administrative Agent’s and the Lenders’ forbearance of, and other limitations
on, any exercise of remedies in respect of any equity interests in any
Receivables Entity and/or any notes issued by any Receivables Entity to any
Receivables Seller in connection with any Permitted Receivables Facility, in any
case, that have been pledged to secure the Obligations and/or (ii) disclaimers
of interests on, and releases of security interests in, any Receivables and
Permitted Receivables Facility Assets.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and each of the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article VIII (including Section 8.03(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents as if set forth in full herein with respect thereto.
SECTION 8.02Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or
151



--------------------------------------------------------------------------------



“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or obtain the consent of
the Lenders with respect thereto.
SECTION 8.03Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or an
Issuing Lender.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, (vi) the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents or (vi) the value or sufficiency of the Collateral.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of
152



--------------------------------------------------------------------------------



the foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.
SECTION 8.04Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. For purposes of determining compliance with the conditions specified
in Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objections.
SECTION 8.06Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
153



--------------------------------------------------------------------------------



permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section) . The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and Swingline
Lender. If Bank of America resigns as an Issuing Lender, it shall retain all the
rights, powers, privileges and duties of an Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.06. If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04. Upon the appointment
by the Company of a successor Issuing Lender or Swingline Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender or Swingline
Lender, as applicable, (b) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
154



--------------------------------------------------------------------------------



Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit. Notwithstanding the foregoing,
it is hereby understood and agreed that, for the avoidance of doubt, after the
resignation of Bank of America as an Issuing Lender but prior to the appointment
by the Company of an Issuing Lender to succeed Bank of America (in its capacity
as an Issuing Lender), the Company shall continue to be permitted to request
Letters of Credit from other existing or newly appointed Issuing Lenders in
accordance with the terms of this Agreement.
SECTION 8.07Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the each Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.
SECTION 8.09Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.06(c) and (i), 2.13 and 9.03) allowed in such judicial
proceeding; and to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
(b)and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.13 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any
155



--------------------------------------------------------------------------------



Lender or any Issuing Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any Issuing Lender in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or
any similar Requirement of Laws in any other jurisdictions to which a Loan Party
is subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Requirement of Law. In connection with any such credit bid
and purchase, the Obligations owed to the Secured Parties shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase). In connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section
9.02(b)(ii), (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
SECTION 8.10Collateral and Guaranty Matters. Without limiting the provisions of
Section 8.09 and Section 9.14, the Lenders and the Issuing Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 9.02, if
approved, authorized or ratified in writing by the Required Lenders;
(b)to subordinate or release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02 (e), (p) or (r); and
156



--------------------------------------------------------------------------------



(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
8.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
SECTION 8.11Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein, no provider of Secured Cash
Management Obligations or Secured Hedging Obligations that obtains the benefit
of the provisions of the Guaranty or any Collateral by virtue of the provisions
hereof or any Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made
ARTICLE IX
MISCELLANEOUS
SECTION 9.01Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section 9.01), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(i)  if to any Borrower, to it c/o ABM Industries Incorporated, One Liberty
Plaza, 7th Floor, New York, New York 10006, Attention of the Chief Financial
Officer, with a copy to the General Counsel (Telecopy No. 212-297-0375;
Telephone No. 212-297-0200);
(ii)  if to the Administrative Agent, (a) for payments and Borrowing Requests,
Bank of America, N.A., Bank of America Plaza, 901 Main St., Mail Code:
TX1-492-14-1, Dallas, TX 75202-3735, Attention: Armando Gonzalez, Telephone:
972-338-3808, Electronic Mail: armando.a.gonzalez@bankofamerica.com, Account
No.: 1366072250600, ABA#: 026009593, Ref: ABM Industries, Inc. and (b) for other
notices, Bank of America N.A., Bank of America Agency Management, 135 South
LaSalle Street, Mail Code: IL4-135-09-61, Chicago, Illinois 60603, Attention:
Elizabeth Uribe, Telephone: 312-828-5060, Facsimile: 877-206-9473, Electronic
Mail: elizabeth.uribe@baml.com; and
(iii)  if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received;
157



--------------------------------------------------------------------------------



notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in paragraph (b) of this Section 9.01
shall be effective as provided in such paragraph.
(a)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article II by electronic communication. Any
notices or other communications to the Administrative Agent or the Company may
be delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address, unless bounced back, shall be deemed
received and (ii) notices and other communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(b)Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.
(c)The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any communication by posting such communications on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF SUCH
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM SUCH COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH SUCH COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.
(d)The Platform is provided “as is” and “as available.” Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in such communications, absent willful misconduct, gross
negligence or bad faith of any such Persons. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
158



--------------------------------------------------------------------------------



Administrative Agent or any of its Related Parties in connection with the
communications or the Platform.
SECTION 9.02Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement or the making of a Loan shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)Except as otherwise expressly provided in this Agreement, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrowers, the
Administrative Agent and the Required Lenders; provided that (i) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrowers and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency and (ii) no such agreement shall
(A) increase the amount of or extend the expiration date of any Commitment of
any Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or reduce the rate of interest thereon (except in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority in Interest of
each adversely affected Class) or any waiver of or change to a financial ratio
or defined term related thereto), or reduce any fees payable hereunder (except
in connection with the waiver of applicability of any post-default increase in
fee rates (which waiver shall be effective with the consent of the Majority in
Interest of each adversely affected Class), in each case, without the written
consent of each Lender directly and adversely affected thereby (in which case
the separate consent of the Required Lenders shall not be required), (C)
postpone the scheduled maturity date of any Loan, or the date of any scheduled
payment of the principal amount of any Term Loan under Section 2.11 or the
applicable Incremental Facility Amendment or Refinancing Facility Agreement, or
any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby (in which case the separate consent of
the Required Lenders shall not be required), (D) amend, modify or waive the pro
rata provisions of Section 2.19 without the written consent of each Lender
adversely affected thereby, (E) change any of the provisions of this Section
9.02 or the percentage set forth in the definition of the term “Required
Lenders” or “Majority in Interest” or any other provision of this Agreement or
any other Loan Document specifying the number or percentage of Lenders (or
Lenders of any Class) required to waive, amend or otherwise modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as
applicable); provided that, with the consent of the Required Lenders or pursuant
to an Incremental Facility Amendment or Refinancing Facility Agreement, the
provisions of this Section 9.02 and the definition of the term “Required
Lenders” may be amended to include references to any new Class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing Classes of
Loans or Lenders, (F) release all or substantially all of the value of the
Guarantees provided by the Loan Parties under the
159



--------------------------------------------------------------------------------



Guarantee Agreement without the written consent of each Lender (except as
expressly provided in Section 9.14 or the Guarantee Agreement (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations guaranteed under the Guarantee Agreement
shall not be deemed to be a release or limitation of any Guarantee), (G) release
all or substantially all the Collateral from the Liens of the Security Documents
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the applicable Security Document (including any such release by
the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations secured by the Security Documents shall not be deemed to be a
release of the Collateral from the Liens of the Security Documents), (H) change
Section 4.02 of the Collateral Agreement without the written consent of each
Lender, (I) amend Section 1.08 or the definition of “Alternative Currency”
without the written consent of, in the case of a Multicurrency Tranche Revolving
Loan, each Multicurrency Tranche Revolving Lender and, in the case of a Letter
of Credit, the applicable Issuing Lender, or (J) change any provisions of this
Agreement or any other Loan Document in a manner that by its terms directly and
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a Majority in Interest of each
affected Class; provided, further, that (1) no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the prior written consent of the Administrative
Agent, (2) any amendment, waiver or other modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Lenders of
one or more Classes (but not the Lenders of any other Class) may be effected by
an agreement or agreements in writing entered into by the Company and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section 9.02 if such Class
of Lenders were the only Class of Lenders hereunder at the time (it being
understood that increases in the Applicable Rate, amendments or modifications to
the amortization of the Initial Term Loans as in effect on the Closing Date, any
amendment to the Term Maturity Date such that the Initial Term Loans mature
prior to the Term Maturity Date as in effect on the Closing Date and any waiver
of conditions to the provision of any Incremental Facility shall be deemed to
affect each Class), (3) no such agreement shall amend, modify or waive any
provision of Section 2.04 or 2.05 without the written consent of the Swingline
Lender and (4) no such agreement shall amend, modify or waive any provision of
Section 2.06 without the written consent of each Issuing Lender. Notwithstanding
any of the foregoing, (1) no consent with respect to any amendment, waiver or
other modification of this Agreement or any other Loan Document shall be
required of any Defaulting Lender, except with respect to any amendment, waiver
or other modification referred to in clause (A), (B) or (C) of clause (ii) of
the first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly and adversely affected by such amendment, waiver or
other modification and (2) this Agreement may be amended to provide for
Incremental Facilities, Refinancing Commitments and Refinancing Loans and
Permitted Amendments in connection with Loan Modification Offers as provided in
Sections 2.22, 2.23 and 2.24, in each case without any additional consents.
(c)In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to paragraph (b) of this Section 9.02, the consent of a Majority in
Interest of the outstanding Loans and unused Commitments of such Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section 9.02 being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as
160



--------------------------------------------------------------------------------



Administrative Agent is not a Non-Consenting Lender, the Company may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent, to the extent
required by Section 9.04, which consent shall not unreasonably be withheld or
delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee or the Company, (iii) the Company or such assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
9.04(b)(ii), (iv) such assignment does not conflict with applicable law and (v)
the assignee shall have given its consent to such Proposed Change. In connection
with any such replacement, if any such Non-Consenting Lender does not execute
and deliver to the Administrative Agent a duly executed Assignment and
Assumption reflecting such replacement within five (5) Business Days of the date
on which the assignee Lender executes and delivers such Assignment and
Assumption to such Non-Consenting Lender, then such Non-Consenting Lender shall
be deemed to have executed and delivered such Assignment and Assumption without
any action on the part of the Non-Consenting Lender; provided that such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption only to the extent such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee or the Company.
(d)Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Guarantee Agreement, the Collateral Agreements or any other Security Document to
the extent that such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement.”
(e)The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03Expenses; Indemnity; Damage Waiver. The Company shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Arranger and their respective Affiliates without duplication,
including the reasonable and documented fees, charges and disbursements of one
primary counsel, one counsel to the Administrative Agent, and if reasonably
necessary, one firm of local counsel in each jurisdiction as the Administrative
Agent shall deem advisable in connection with the creation and perfection of the
security interests in the Collateral provided under the Loan Documents (and such
additional counsels otherwise retained with the Company’s consent (such consent
not to be unreasonably withheld, delayed or conditioned), in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, as well as the
preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents and any amendments, modifications and
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Arranger, any Issuing Lender, the Swingline Lender or any Lender and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of any counsel for any of the foregoing, in connection with the
enforcement or
161



--------------------------------------------------------------------------------



protection of its rights in connection with the Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that the fees,
charges and disbursements of counsel required to be paid by the Company pursuant
to this clause (ii) shall be limited to (A) one counsel to the Administrative
Agent, (B) one counsel for the Lenders (taken together as a single group or
client), (C) if reasonably necessary, one local counsel in jurisdictions
material to the interests of the Lenders taken as a whole (which may include a
single special counsel acting in multiple jurisdictions), (D) additional counsel
retained with the Company’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) and (E) if representation of the
Administrative Agent and/or all Lenders in such matter by a single counsel would
be inappropriate based on the advice of legal counsel due to the existence of an
actual or potential conflict of interest and such party informs the Company of
such conflict prior to retaining additional counsel, one additional counsel for
each party subject to such conflict.
(b)The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), the Syndication Agent, each Arranger, each Issuing Lender, the
Swingline Lender and each Lender, and each Related Party of any of the foregoing
Persons and permitted successors and assigns of any of the foregoing Persons,
without duplication (each such Person being called an “Indemnitee”), against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including reasonable and documented
fees, charges and disbursements of counsel (limited to reasonable fees,
disbursements and other charges of one counsel for the Administrative Agent, one
counsel for all other Indemnitees, taken as a whole, and, if reasonably
necessary, one firm of local counsel in each jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) material to the
interests of all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest, where an Indemnitee affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee and, if
necessary, one firm of local counsel in each jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) material to the
interests of such affected Indemnitee) and other reasonable and documented
out-of-pocket expenses, incurred by or asserted against any Indemnitee arising
out of, in connection with or as a result of (i) the structuring, arrangement
and syndication of the credit facilities provided for herein, the preparation,
execution, delivery, operation and administration of this Agreement, the other
Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or the other Loan
Documents of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letters of Credit (including any refusal by an
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or the use of the proceeds therefrom, (iii)
any actual or alleged presence or Release of Hazardous Materials on or from any
Mortgaged Property or any other property owned, leased or operated by the
Company or any Subsidiary or any Environmental Liability related in any way to
the Company or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that the foregoing indemnity shall
not, as to any Indemnitee, apply to any losses, claims, damages, penalties,
liabilities or related expenses to the extent they (A) are found in a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct, bad faith or gross negligence of such Indemnitee or
any of its controlled Affiliates or any of the officers, directors, employees,
agents, advisors or other representatives of any of the foregoing, in each case
who are involved in the Transactions, (B) result from a material breach of such
Indemnitee’s or its controlled Affiliate’s or any officers, directors,
employees, agents, advisors or other representatives of any of the foregoing’s
obligations under this Agreement or any other Loan
162



--------------------------------------------------------------------------------



Document if the Company or such Subsidiary has obtained a final and
non-appealable judgment in the Company’s or its Subsidiary’s favor on such claim
as determined by a court of competent jurisdiction, or (C) result from a
proceeding that does not involve an act or omission by the Company or any of its
Affiliates and that is solely among Indemnitees (other than a proceeding that is
brought against an Indemnitee in its capacity as or in fulfilling its roles as
an agent or arranger hereunder or any similar role with respect to the
Indebtedness incurred or to be incurred hereunder), unless such proceeding
arises from the gross negligence, bad faith or willful misconduct of such
Indemnitee. This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
(c)To the extent that the Company fails to pay any amount required to be paid by
it under paragraph (a) or (b) of this Section 9.03 to the Administrative Agent
(or any sub-agent thereof) or an Issuing Lender or any Related Party of any of
the foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
the applicable Issuing Lender or such Related Party, as applicable, such portion
of the unpaid amount equal to such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent (or such sub-agent)
or applicable Issuing Lender or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
Issuing Lender, as the case may be, in connection with such capacity.
(d)To the fullest extent permitted by applicable law, (i) the Company shall not
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent that such damages have resulted
from the willful misconduct, bad faith or gross negligence of, or a material
breach of the obligations under this Agreement or any other Loan Document by,
such Indemnitee or any of such Indemnitee’s controlled Affiliates or any of its
or their respective officers, directors, employees, agents, advisors,
controlling persons or other representatives (as determined by a court of
competent jurisdiction in a final and non-appealable decision) and (ii) no party
hereto shall assert, or permit any of its Affiliates or Related Parties to
assert, and each party hereto hereby waives, any claim or damages based on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof; provided that, nothing in this paragraph (d) shall
relieve any Loan Party of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.
(e)All amounts due under this Section 9.03 shall be payable within 30 Business
Days after written demand therefor (or such later time as the party making such
demand provides in such notice).
SECTION 9.04Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) no Borrower may
assign, delegate or otherwise transfer any of its respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment, delegation or transfer by
any Borrower without such consent shall be null and void) and (ii) no Lender may
assign, delegate or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 9.04. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this
163



--------------------------------------------------------------------------------



Section 9.04), any Arranger and, to the extent expressly contemplated hereby,
the subagents of the Administrative Agent and the Related Parties of any of the
Administrative Agent, any Arranger and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign and delegate to one or more Eligible Assignees after the
funding of the initial extensions of credit hereunder on the Closing Date all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)the Company; provided that no consent of the Company shall be required (1) if
an Event of Default under clause (a), (b), (h) or (i) of Article VII has
occurred and is continuing, (2) in the case of Term Loans, for an assignment and
delegation to a Term Lender, an Affiliate of a Term Lender or an Approved Fund
and (3) in the case of Revolving Commitments and/or Revolving Loans, for an
assignment and delegation to a Revolving Lender, an Affiliate of a Revolving
Lender or an Approved Fund; provided, further, that the Company shall be deemed
to have consented to any such assignment and delegation of Term Loans unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment and delegation of (x) any Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund and (y) any Revolving
Commitment to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund with respect to a Revolving Lender; and
(C)each Issuing Lender and the Swingline Lender; provided that no consent of
each Issuing Lender and the Swingline Lender shall be required for an assignment
and delegation of any Term Loan.
(ii) Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment and delegation to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment and delegation of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment and delegation (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment and delegation or, if
no trade date is so specified, as of the date the Assignment and Assumption with
respect to such assignment and delegation is delivered to the Administrative
Agent) shall not be less than (y) $1,000,000 in the case of the Initial Term
Facility or any Incremental Term Facility and (z) $5,000,000 in the case of the
Revolving Facilities unless the Company and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed); provided that
no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
(B)each partial assignment and delegation shall be made as an assignment and
delegation of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not (x)
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans or (y) be construed to prohibit the assignment
164



--------------------------------------------------------------------------------



and delegation of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
(C)the parties to each assignment and delegation shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided that (1) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment and (2) with respect to any
assignment and delegation pursuant to Section 2.20(b) or 9.02(c), the parties
hereto agree that such assignment and delegation may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto; and
(D)the assignee, if it shall not be a Lender (or, for purposes of Section
(D)(1), if the assignment and delegation relates to a Loan Party incorporated in
the United Kingdom, if the assignee is not already a Lender to a Loan Party
incorporated in the United Kingdom), shall (1) deliver to the Administrative
Agent and to the Company any tax forms and information required by Section
2.18(g) and (2) to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including Federal, State and foreign securities
laws.
(E)if, following any assignment and delegation, and as a result of circumstances
existing at the date of that assignment and delegation, a Loan Party
incorporated in the United Kingdom would be required to make payment to the
assignee under Section 2.18(a) by reason of a U.K. Deduction, then the assignee
shall only be entitled to receive payment under that Section to the same extent
as the original Lender would have been if the assignment and delegation had not
occurred.
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned and delegated by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned and delegated by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of (and subject to the obligations and limitations of)
Sections 2.16, 2.17, 2.18 and 9.03). Any assignment, delegation or other
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.04(c).
(iv)  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The
165



--------------------------------------------------------------------------------



entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and, as to entries pertaining to it, any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v)  Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms or information required
by Section 2.18(g) (unless the assignee shall already be a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this Section
9.04 and any written consent to such assignment and delegation required by
paragraph (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section 9.04 or is otherwise not in
proper form, it being acknowledged that the Administrative Agent shall have no
duty or obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph, and
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 9.04 with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
and Assumption is otherwise duly completed and in proper form, and each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee.
(vi)  In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Lenders or any Lender hereunder (and interest accrued thereon) and (B) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under
166



--------------------------------------------------------------------------------



applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(c)Any Lender may, without the consent of (or notice to) the Company, the
Administrative Agent, the Issuing Lenders or the Swingline Lender, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Company, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(g) (it being understood and agreed that the documentation
required under Section 2.18(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.19 and 2.20
as if it were an assignee under paragraph (b) of this Section 9.04 and (B) shall
not be entitled to receive any greater payment under Section 2.16 or 2.18, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.20(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)Any Lender may, without the consent of the Company or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under
167



--------------------------------------------------------------------------------



this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
9.04 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(e)Disqualified Lenders.
(i)  No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders, participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the applicable
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation as otherwise provided in this Section, in which case such Person
will not be considered a Disqualified Lender for the purpose of such assignment
or participation). For the avoidance of doubt, with respect to any assignee or
Participant that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and expiration
of the notice period ” referred to in the definition of “Disqualified Lender”),
(x) such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Company of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.
(ii)  If any assignment or participation is made to any Disqualified Lender
without the Company’s prior written consent in violation of clause (i) above, or
if any Person becomes a Disqualified Lender after the applicable Trade Date, the
Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such interests, rights and obligations in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder; provided that (i) the Company shall have paid
to the Administrative Agent the assignment fee (if any) specified in Section
9.04(b), (ii) such assignment does not conflict with applicable laws and (iii)
in the case of clause (B), the Company shall not use the proceeds from any Loans
to prepay Term Loans held by Disqualified Lenders.
(iii)  Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders to whom an assignment or participation is made in violation
of clause (i) above (A) will not have the right to (x) receive information,
reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders, (B)
for purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter and (C) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party
168



--------------------------------------------------------------------------------



hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2) if such
Disqualified Lender does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)  The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Company and any updates thereto from time
to time (collectively, the “DQ List”) on a Platform, including that portion of
such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.
SECTION 9.05Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in this Agreement and the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Arranger, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time this
Agreement or any other Loan Document is executed and delivered or any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18, 2.19(e) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 9.07Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
169



--------------------------------------------------------------------------------



SECTION 9.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each of the Lenders and each of their respective Affiliates, are
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or its Affiliates to or for the credit or the account
of any Loan Party against any of and all the Obligations then due of the Company
or any such other Loan Party now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Loan Parties may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch or office or Affiliate holding such deposit or
obligated on such Indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so setoff shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and the other Loan Documents
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff; provided, further, that to the
extent prohibited by applicable law as described in the definition of the term
“Excluded Swap Obligation”, no amount received from, or set off with respect to,
any Loan Party shall be applied to any Excluded Swap Obligations of such Loan
Party. Each Lender agrees to notify the applicable Loan Parties and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application. The rights of each Lender and its
Affiliates under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have.
SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York; provided,
however, that (i) the interpretation of the definition of the term “Material
Adverse Effect” (as defined in the GCA Acquisition Agreement as in effect on
July 11, 2017) (and whether or not a “Material Adverse Effect” has occurred
under the GCA Acquisition Agreement), (ii) the accuracy of any Specified GCA
Acquisition Agreement Representations and whether as a result of any inaccuracy
thereof the Company or any of its Affiliates has the right (without regard to
any notice requirement) to terminate its obligations (or to refuse to consummate
the acquisition) under the GCA Acquisition Agreement and (iii) whether the
acquisition has been consummated in accordance with the terms of the GCA
Acquisition Agreement, in each case in the foregoing clauses (i), (ii) and
(iii), shall be governed by, and construed in accordance with, the laws of the
State of Delaware (in each case, without regard to the principles of conflict of
laws thereof, to the extent that the same are not mandatorily applicable by
statute and would require or permit the application of the law of another
jurisdiction).
(b)Each of the parties hereto irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto in any way relating to this Agreement
or any other Loan Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court. Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit
170



--------------------------------------------------------------------------------



on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action, litigation or proceeding related to any Loan Document governed
by any law other than the laws of the State of New York against any other party
hereto or any of its properties in the courts of the jurisdiction of the law
governing such Loan Document.
(c)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Each Designated Borrower that is a
Foreign Subsidiary irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Designated Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Designated Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof and such
Designated Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.26. Each Designated Borrower that is a Foreign Subsidiary hereby
consents to process being served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City by service of process upon the Company as provided in this Section
9.09(d); provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage prepaid, return receipt requested, to the Company and (if applicable to)
such Designated Borrower at its address set forth in the Designated Borrower
Request and Assumption Agreement to which it is a party or to any other address
of which such Designated Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Designated
Borrower that is a Foreign Subsidiary irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Designated Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Designated
Borrower. To the extent any Designated Borrower that is a Foreign Subsidiary has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Designated Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
SECTION 9.10WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
171



--------------------------------------------------------------------------------



HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.
SECTION 9.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12Confidentiality. Each of the Administrative Agent, each Issuing
Lender and each Lender agrees to maintain the confidentiality of all Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors on a
need-to-know basis, it being understood and agreed that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent required or requested by any regulatory authority having jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (in
which case such Credit Party agrees (except with respect to any audit or
examination conducted by bank accountants or any regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Company promptly
thereof prior to disclosure), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case such
Credit Party agrees (except with respect to any audit or examination conducted
by bank accountants or any regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, rule or regulation, to inform the Company promptly thereof prior
to disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f)) or (ii) any actual or prospective counterparty (or its
Related Parties) to any Hedging Agreement relating to the Company or any
Subsidiary and its obligations hereunder or under any other Loan Document, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided for herein or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the credit facilities provided
for herein, (h) with the consent of the Company or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.12 or (ii) becomes available to the Administrative Agent, any
Issuing Lender, any Lender or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the Company or any of its
Subsidiaries. For purposes of this Section 9.12, “Information” means all
information received from the Company relating to the Company or any Subsidiary
(including any Unrestricted Subsidiary) or their businesses, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by the Company or its
Subsidiary (including any Unrestricted Subsidiary) and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments; provided that, such disclosure is limited to information
identifying the Borrower, the type, amount and maturity of the credit facility
established hereby and the roles and titles of the parties named on the cover
hereof.
172



--------------------------------------------------------------------------------



SECTION 9.13Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate. If the Administrative Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans or, if it exceeds such unpaid principal, refunded
to the applicable Borrower.
SECTION 9.14Release of Liens and Guarantees. A Loan Party (other than the
Company) shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such Loan Party shall be automatically released, (i) upon
the consummation of any transaction permitted by this Agreement as a result of
which such Loan Party ceases to be a Subsidiary (or becomes an Excluded
Subsidiary (other than solely as a result of such Subsidiary ceasing to be a
Significant Subsidiary) or an Unrestricted Subsidiary) and (ii) upon written
notice from the Company to the Administrative Agent, upon or after such Loan
Party becoming an Excluded Subsidiary solely as a result of such Subsidiary
ceasing to be a Significant Subsidiary; provided that (a) as of any date upon
which a Loan Party (other than the Company) becomes an Excluded Subsidiary and
its guarantee of the Obligations is released, the Company shall be deemed to
have made an Investment in a Person that is not a Loan Party in an amount equal
to the fair market value of the assets (net of third-party liabilities and
intercompany assets) of such Subsidiary as of such date (as determined
reasonably and in good faith by a Financial Officer of the Company) and such
release shall occur only if such Investment is permitted under Section 6.04 and
(b) a Guarantor that becomes an Excluded Subsidiary as a result of clause (a) of
the definition thereof shall only be released from its obligations under the
Guaranty if either (i) such release is otherwise approved, authorized or
ratified in writing by the Required Lenders or (ii) such Subsidiary became a
non-wholly owned Subsidiary pursuant to a transaction where such Subsidiary
becomes a bona fide Joint Venture where the other Person taking an equity
interest in such Subsidiary is not an Affiliate of the Company (other than as a
result of such joint venture).
Upon any sale or other transfer by any Loan Party (other than to the Company or
any other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 9.14, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release, and shall file (or authorize such Loan Party to file)
any termination statements in respect of Uniform Commercial Code financing
statements (or similar filings under applicable law). Any execution and delivery
of documents pursuant to this Section 9.14 shall be without recourse to or
warranty by the Administrative Agent. Each of the Secured Parties irrevocably
authorizes the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section 9.14.
SECTION 9.15USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that, pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.
173



--------------------------------------------------------------------------------



SECTION 9.16No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company and each other Loan Party hereto acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
the Company, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers, and the Lenders, on the other
hand, (B) each of the Company and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Company, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Arrangers, nor any Lender has any obligation to
disclose any of such interests to the Company, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Company and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.17Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including federal, state and foreign securities
laws.
(b)Each of the Company and each Lender acknowledges that, if information
furnished by the Company or any of its Subsidiaries pursuant to or in connection
with this Agreement is being distributed by the Administrative Agent through the
Platform, (i) the Administrative Agent may post any information that the Company
has indicated as containing MNPI solely on that portion of the Platform
designated for Private Side Lender Representatives and (ii) if the Company has
not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent reserves
the right to post such information solely on that portion of the Platform as is
designated for Private Side Lender Representatives. The Company agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the Company that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Company without liability or responsibility for
the independent verification thereof.
SECTION 9.18Judgment Currency. If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum owing hereunder in Dollars into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction Dollars
could be
174



--------------------------------------------------------------------------------



purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than Dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase Dollars
with the Judgment Currency; if the amount of Dollars so purchased is less than
the sum originally due to the Applicable Creditor in Dollars, such party agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency. The obligations of the parties
contained in this Section 9.18 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 9.19Electronic Execution of Assignments and Certain Other Documents.
 The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, Swingline Borrowing Requests, Notices of Loan Prepayments,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept electronic signatures, the
Administrative Agent and each of the Secured Parties shall be entitled to rely
on any such electronic signatures purportedly given by or on behalf of any Loan
Party without further verification and (ii) upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Secured Parties of a
manually signed paper document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”) which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention.
(b)The Company hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Company, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.
SECTION 9.20Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or any Issuing Lender that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
175



--------------------------------------------------------------------------------



acknowledges that any liability of any Lender or any Issuing Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any Issuing Lender that is an Affected Financial
Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)  a reduction in full or in part or cancellation of any such liability;
(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
SECTION 9.21Lender Representation.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Loan Party, that at least one of the following is and will
be true:
(i)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,
(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of
176



--------------------------------------------------------------------------------



Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
SECTION 9.22MIRE Events. Each of the parties hereto acknowledges and agrees
that, if there are any Mortgaged Properties, any increase, extension or renewal
of any of the Commitments or Loans (excluding (i) any continuation or conversion
of Borrowings, (ii) the making of any Revolving Loans or (iii) the issuance,
renewal or extension of Letters of Credit) shall be subject to (and conditioned
upon): (i) the prior delivery of all flood zone determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect such Mortgaged Properties reasonable sufficient to
evidence compliance with Flood Insurance Regulations and as otherwise required
by the Administrative Agent and (2) the Administrative Agent shall have notified
the Company in writing that the Administrative Agent has completed flood
insurance due diligence and flood insurance compliance with respect to the
Mortgaged Properties.
SECTION 9.23Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC
177



--------------------------------------------------------------------------------



Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
[SIGNATURE PAGES REMOVED]
178

